


Exhibit-10.4.1

 

LEASE

 

between

 

BFP ONE LIBERTY PLAZA CO. LLC,

 

Landlord

 

 

and

 

 

ARCH INSURANCE COMPANY,

 

Tenant

 

 

September 26, 2002

 

 

PREMISES:

 

One Liberty Plaza

New York, New York

The Entire Fifty-Third (53rd) Floor

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

Term and Fixed Rent

 

 

ARTICLE 2

Delivery and Use of Premises

 

 

ARTICLE 3

Escalations

 

 

ARTICLE 4

Security

 

 

ARTICLE 5

Subordination, Notice to Superior Lessors and Mortgagees

 

 

ARTICLE 6

Quiet Enjoyment

 

 

ARTICLE 7

Assignment, Subletting and Mortgaging

 

 

ARTICLE 8

Compliance with Laws

 

 

ARTICLE 9

Insurance

 

 

ARTICLE 10

Rules and Regulations

 

 

ARTICLE 11

Alterations

 

 

ARTICLE 12

Landlord’s and Tenant’s Property

 

 

ARTICLE 13

Repairs and Maintenance

 

 

ARTICLE 14

Electricity

 

 

ARTICLE 15

Landlord’ s Services

 

 

ARTICLE 16

Access and Name of Building

 

 

ARTICLE 17

Notice of Occurrences

 

 

ARTICLE 18

Non-Liability and Indemnification

 

 

ARTICLE 19

Damage or Destruction

 

i

--------------------------------------------------------------------------------


 

ARTICLE 20

Eminent Domain

 

 

ARTICLE 21

Surrender

 

 

ARTICLE 22

Conditions of Limitation

 

 

ARTICLE 23

Reentry by Landlord

 

 

ARTICLE 24

Damages

 

 

ARTICLE 25

Affirmative Waivers

 

 

ARTICLE 26

No Waivers

 

 

ARTICLE 27

Curing Defaults

 

 

ARTICLE 28

Broker

 

 

ARTICLE 29

Notices

 

 

ARTICLE 30

Estoppel Certificates

 

 

ARTICLE 31

Memorandum of Lease

 

 

ARTICLE 32

No Representations by Landlord

 

 

ARTICLE 33

Arbitration

 

 

ARTICLE 34

Holdover

 

 

ARTICLE 35

Miscellaneous Provisions and Definitions

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 36

Extension of Term

 

 

ARTICLE 37

The Lower Manhattan Plan

 

 

ARTICLE 38

Layout and Finish

 

 

ARTICLE 39

Condominium

 

 

ARTICLE 40 

Tenant’s Antenna

 

iii

--------------------------------------------------------------------------------


 

LEASE, dated September 26, 2002, between BFP ONE LIBERTY PLAZA CO. LLC having an
office at c/o Brookfield Financial Properties, Inc., One Liberty Plaza, 165
Broadway, New York, New York 10006 (herein called “Landlord”), and ARCH
INSURANCE COMPANY, a Missouri corporation, having an office at 110 William
Street, New York, New York  10038 (herein called “Tenant”).

 

Landlord and Tenant do hereby covenant and agree as follows:

 

ARTICLE 1

 

Term and Fixed Rent

 

1.01.                        Landlord hereby leases to Tenant, and Tenant hereby
hires from Landlord, upon and subject to the terms, covenants, provisions and
conditions of this lease, the premises described in Section 1.02 in the building
(herein called the “Building”) known as One Liberty Plaza, 165 Broadway in the
City, County and State of New York, together with the right to use in common
with other tenants of the Building and their invitees, customers, and employees,
the general common facilities located in the Building to the extent required for
access to the Premises or use of the Premises for general and executive offices,
subject to the terms, covenants, provisions and conditions of this lease.  The
Building is located on a portion of the land (herein called the “Land”)
described in Exhibit A annexed hereto and made a part hereof.

 

1.02.                        The Premises (herein called the “Premises”) leased
to Tenant are the entire rentable area of the fifty-third (53rd) floor of the
Building, as shown hatched on the floor plan attached hereto as Exhibit B and
made a part hereof.  Landlord and Tenant hereby covenant and agree that the
Premises shall be deemed to contain 45,123 rentable square feet based on
Landlord’s current standards of measurement.

 

1.03.                        The term of this lease (a) shall commence on the
date hereof (herein called the “Commencement Date”) and (b) shall end at 11:59
p.m. on the last day of the calendar month in which occurs the day immediately
preceding the tenth (10th) anniversary of the Commencement Date (herein called
the “Expiration Date”), or on such earlier date upon which the term of this
lease shall expire or be cancelled or terminated pursuant to any of the
conditions or covenants of this lease or pursuant to law.

 

1.04.                        The rents shall be and consist of:

 

(a)                                  fixed rent (herein called “Fixed Rent”) at
the following rate:

 

--------------------------------------------------------------------------------


 

(i)                                     ONE MILLION EIGHT HUNDRED EIGHTY-SEVEN
THOUSAND TWO HUNDRED NINETY and 94/100 ($1,887,290.94) DOLLARS per annum for the
period beginning on the Commencement Date and ending on May 31, 2006;

 

(ii)                                  TWO MILLION ONE HUNDRED SIXTY-FIVE
THOUSAND NINE HUNDRED FOUR and 00/100 ($2,165,904.00) DOLLARS per annum for the
period beginning on June 1, 2006 and ending on June 30, 2007; and

 

(iii)                               TWO MILLION THREE HUNDRED FORTY-SIX THOUSAND
THREE HUNDRED NINETY-SIX and 00/100 ($2,346,396.00) DOLLARS per annum for the
period beginning on July 1, 2007 and ending on the Expiration Date;

 

and such Fixed Rent shall be payable in equal monthly installments commencing on
the Commencement Date and thereafter, in advance, on the first day of each and
every calendar month during the term of this lease; and

 

(b)                                 additional rent (herein called “Additional
Charges”) consisting of Tax Payments (hereinafter defined), Operating Payments
(hereinafter defined), charges for electricity furnished to Tenant and all other
sum of money as shall become due from and payable by Tenant to Landlord
hereunder;

 

all to be paid in lawful money of the United States to Landlord at its office,
or such other place, or to Landlord’s agent and at such other place, as Landlord
shall designate by notice to Tenant.

 

1.05.                        Intentionally Omitted.

 

1.06. (a)       Tenant covenants and agrees to pay Fixed Rent and Additional
Charges promptly when due without notice or demand therefor and without any
abatement, deduction or setoff for any reason whatsoever, except as may be
expressly provided in this lease.  Fixed Rent and Additional Charges shall be
paid by good and sufficient check (subject

 

2

--------------------------------------------------------------------------------


 

to collection) drawn on (x) a New York City bank which is a member of the New
York Clearing House Association or a successor thereto or (y) such other bank,
the checks of which shall clear within three (3) business days after deposit in
Landlord’s bank.

 

(b)                     Tenant hereby expressly acknowledges that Landlord is
not required to send monthly rent invoices to Tenant in connection with this
lease.  However, Landlord agrees that to the extent it does send monthly rent
invoices to Tenant in connection with this lease, such monthly rent invoices
shall be sent to Tenant at the following address  as provided by Tenant:  c/o
First American Financial Corporation, 100 First Stamford Place- Suite 325,
Stamford, CT. 06902, Attention: Accounting; provided that in no event shall the
foregoing be deemed to create any obligation on Landlord’s part to send monthly
rent invoices to Tenant, nor shall any failure by Landlord to send such monthly
rent invoices to Tenant effect Tenant’s obligations under this lease to pay
monthly installments of Fixed Rent on the first day of each and every calendar
month during the term hereof in accordance with the provisions of this lease.

 

1.07.            No payment by Tenant or receipt or acceptance by Landlord of a
lesser amount than the correct Fixed Rent or Additional Charges shall be deemed
to be other than a payment on account, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance or pursue any other remedy
in this lease or at law provided.

 

1.08.            Any apportionments or prorations of Fixed Rent or Additional
Charges to be made under this lease shall be computed on the basis of a 360-day
year (based on 12 months of 30 days each).

 

1.09.            If any of the Fixed Rent or Additional Charges payable under
the terms and provisions of this lease shall be or become uncollectible, reduced
or required to be refunded because of any act or law enacted by a governmental
authority, Tenant shall enter into such agreement(s) and take such other steps
(without additional expense to Tenant) as Landlord may request and as may be
legally permissible to permit Landlord to collect the maximum rents which from
time to time during the continuance of such legal rent restriction may be
legally permissible (but not in excess of the amounts reserved therefor under
this lease). Upon the termination of such legal rent restriction, (a) the Fixed
Rent and/or Additional Charges shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (b) Tenant shall pay to Landlord promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (i) the Fixed Rent
and/or Additional Charges which would have been paid pursuant

 

3

--------------------------------------------------------------------------------


 

to this lease but for such legal rent restriction less (ii) the rents paid by
Tenant during the period such legal rent restriction was in effect.

 

1.10.            Additional Charges shall be deemed to be rent and Tenant’s
failure to pay Additional Charges shall be considered a failure to pay Fixed
Rent hereunder and Landlord shall be entitled to all rights and remedies
provided herein or by law for a default in the payment of Additional Charges as
for a default in the payment of Fixed Rent (notwithstanding the fact that Tenant
may not then also be in default in the payment of Fixed Rent).

 

ARTICLE 2

 

Delivery and Use of Premises

 

2.01.            Tenant acknowledges that Tenant has inspected the Premises, is
fully familiar with the condition thereof and accepts the Premises absolutely
“as is”.  Landlord is to perform no work in readying the Premises for Tenant’s
occupancy.

 

2.02.            Tenant shall use and occupy the Premises for general and
executive offices and for no other purpose.

 

2.03.            If any governmental license or permit (other than a Certificate
of Occupancy for the entire Building) shall be required for the proper and
lawful conduct of Tenant’s business in the Premises or any part thereof, Tenant,
at its expense, shall duly procure and thereafter maintain such license or
permit and submit the same to Landlord for inspection.  Tenant shall at all
times comply with the terms and conditions of each such license or permit. 
Additionally, should Alterations (hereinafter defined) or Tenant’s use of the
Premises for other than executive and general offices require any modification
or amendment of any Certificate of Occupancy for the Building, Tenant shall, at
its expense, take all actions reasonably requested by Landlord in order to
procure any such modification or amendment and shall reimburse Landlord (as
Additional Charges) for all reasonable costs and expenses Landlord incurs in
effecting said modifications or amendments.  The foregoing provisions are not
intended to be deemed Landlord’s consent to any Alterations or to a use of the
Premises not otherwise permitted hereunder nor to require Landlord to effect
such modifications or amendments of any Certificate of Occupancy.

 

2.04.            Tenant shall not at any time use or occupy the Premises or the
Building, or suffer or permit anyone to use or occupy the Premises, or do
anything in the Premises or the Building, or suffer or permit anything to be
done in, brought into or kept on the Premises,

 

4

--------------------------------------------------------------------------------


 

which in any manner (a) violates the Certificate of Occupancy for the Premises
or for the Building; (b) causes or is liable to cause injury to the Premises or
the Building or any equipment, facilities or systems therein; (c) constitutes a
violation of the laws and requirements of any public authorities or the
requirements of insurance bodies, provided such insurance requirements do not
prohibit the use of the Premises for the purposes permitted under Section 2.02
hereof; (d) impairs or tends to impair the character, reputation or appearance
of the Building as a first-class office building; (e) impairs or tends to impair
the proper and economic maintenance, operation and repair of the Building and/or
its equipment, facilities or systems; (f) annoys or inconveniences or tends to
annoy or inconvenience other tenants or occupants of the Building; (g)
constitutes a nuisance, public or private; (h) makes unobtainable from reputable
insurance companies authorized to do business in New York State all-risk
property insurance, or liability, elevator, boiler or other insurance at
standard rates required to be furnished by Landlord under the terms of any
mortgages covering the Premises; or (i) discharges objectionable fumes, vapors
or odors into the Building’s flues or vents or otherwise.

 

2.05.            Tenant shall not use, or suffer or permit anyone to use, the
Premises or any part thereof, for (a) a banking, trust company, or safe deposit
business, (b) a savings bank, a savings and loan association, or a loan company
operating an “off the street” business to the general public at the Premises,
(c) the sale of travelers’ checks and/or foreign exchange, (d) a stock brokerage
office or for stock brokerage purposes operating an “off the street” business to
the general public at the Premises or using all or a portion of the Premises as
a trading floor or trading operation; provided, however, that Tenant shall have
the right to use the Premises as executive and general offices for a stock
brokerage business which conducts its trading operations and “off the street”
business to the general public at locations other than the Premises and performs
only non-face-to-face electronic trading operations at the Premises, (e) a
restaurant and/or bar and/or the sale of confectionery and/or soda and/or
beverages and/or sandwiches and/or ice cream and/or baked goods (except if
expressly provided otherwise elsewhere in this lease), (f) the business of
photographic reproductions and/or offset printing (except that Tenant and its
permitted assignees, subtenants and occupants may use part of the Premises for
photographic reproductions and/or offset printing in connection with, either
directly or indirectly, its own business and/or activities), (g) an employment
or travel agency (except a travel agency for the exclusive use of employees of
Tenant), (h) a school or classroom, (i) medical or psychiatric offices, (j)
conduct of an auction, (k) gambling activities or (1) the conduct of obscene,
pornographic or similar disreputable activities.  Further, the Premises may not
be used by (i) an agency, department or bureau of the United States Government,
any state or municipality within the United States or any foreign government, or
any political subdivision of any of them, (ii) any charitable, religious, union
or other not-for-profit organization, or (iii) any tax exempt entity within the
meaning of Section 168(j)(4)(A) of the Internal Revenue Code of 1986, as

 

5

--------------------------------------------------------------------------------


 

amended, or any successor or substitute statute, or rule or regulation
applicable thereto (as same may be amended).

 

ARTICLE 3

Escalations

 

3.01.            The terms defined below shall for the purposes of this lease
have the meanings herein specified:

 

(a)          “Base Operating Amount” (i) for the period beginning on the
Commencement Date and ending May 31, 2006, shall mean one-half of the sum of the
Operating Expenses incurred for the Operating Years commencing January 1, 1991
and January 1, 1992, respectively; and (ii) for the period beginning June 1,
2006 and ending on the Expiration Date, shall mean the Operating Expenses
incurred for the Operating Year commencing January 1, 2003.

 

(b)         “Base Tax Amount” (i) for the period beginning on the Commencement
Date and ending May 31, 2006, shall mean the Taxes for the Tax Year commencing
on July 1, 1991; and (ii) for the period beginning June 1, 2006 and ending on
the Expiration Date, shall mean the Taxes for the Tax Year commencing July 1,
2002.

 

(e)          “Landlord’s Statement” shall mean an instrument or instruments
setting forth the Operating Payment (hereinafter defined) payable by Tenant for
a specified Operating Year pursuant to this Article 3.

 

(d)         “Operating Expenses” shall mean all expenses incurred by Landlord
and Landlord’s affiliates and/or on their behalf in respect of the repair,
replacement, maintenance, operation and/or security of the Real Property
(hereinafter defined), including, without limitation, (i) salaries, wages,
medical, surgical, insurance (including, without limitation, group life and
disability insurance), union and general welfare benefits, pension benefits,
severance and sick day payments, and other fringe benefits of employees of
Landlord or Landlord’s affiliates (at and below the level of senior building
manager) and their respective contractors engaged in such repair, replacement,
maintenance, operation and/or security; provided, however, that to the extent
that such employees provide services to both the Building and other buildings
owned or operated by Landlord or Landlord’s affiliates, any amount included in
this subparagraph (i) shall be appropriately prorated; (ii) payroll taxes,
worker’s compensation, uniforms and related expenses (whether direct or
indirect) for such employees; (iii) the cost of fuel, gas, steam, electricity,
heat, ventilation, air conditioning, chilled and condenser water, water, sewer
and other utilities, together with any

 

6

--------------------------------------------------------------------------------


 

taxes and surcharges on, and fees paid in connection with the calculation and
billing of, such utilities; (iv) the cost of painting and/or decorating all
areas of the Real Property, excluding, however, any space contained therein
which is demised to tenant(s); (v) the cost of casualty, liability, fidelity,
rent and all other insurance regarding the Real Property and/or any property on,
below or above the Real Property, and the repair, replacement, maintenance,
operation and/or security thereof; (vi) the cost of all supplies, tools,
materials and equipment, whether by purchase or rental, used in the repair,
replacement, maintenance, operation and/or security of the Real Property, and
any sales and other taxes thereon; (vii) the rental value of the Landlord’s
Building office and any other premises in the Real Property utilized by the
personnel of either Landlord or Landlord’s affiliates or contractors, in
connection with the repair, replacement, maintenance, operation and/or security
thereof calculated as if the aggregate rentable area of such office and other
premises is 7,000 rentable square feet, and all Building office expenses, such
as telephone, utility, stationery and similar expenses incurred in connection
therewith; (viii) the cost of cleaning, janitorial and security services,
including, without limitation, glass cleaning, snow and ice removal and garbage
and waste collection and/or disposal; (ix) the cost of all interior and exterior
landscaping and all temporary exhibitions located at or within the Real
Property; (x) the cost of alterations and improvements made or installed by
reason of the laws and requirements of any public authorities or the
requirements of insurance bodies and all tools and equipment related thereto;
(xi) the cost of all other alterations, repairs, replacements and/or
improvements made by Landlord or Landlord’s affiliates, at their respective
expense, whether structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen, and whether or not required by this lease, and all tools
and equipment related thereto; provided, however, that if under generally
accepted accounting principles consistently applied, any of the costs referred
to in this clause (x) or clause (xi) are required to be capitalized, then such
capitalized costs (and, at Landlord’s option, any other costs included in
Operating Expenses), together with interest thereon at the Interest Rate (as
defined in subsection 35.05(j) hereof) in effect as of December 31 of the year
in which such expenditure is made, shall be amortized or depreciated, as the
case may be, over a period of time which shall be the shorter of: (A) the useful
life of the item in question, as reasonably determined by Landlord in accordance
with applicable Internal Revenue Code provisions and implementing rulings and
regulations thereof; or (B) ten (10) years; provided however that with respect
to any capital improvement and/or any machinery or equipment which has the
effect of reducing the expenses which otherwise would be included in Operating
Expenses, the amount included in Operating Expenses in any Operating Year until
such improvement and/or machinery or equipment has been fully amortized or
depreciated, as the case may be, shall be an amount which is the greater of: 
(X) the amortization or depreciation, as the case may be, of such capital
improvement and/or machinery or equipment, which would have been included in
Operating Expenses pursuant to the foregoing provisions; or (Y) the amount of
savings, as reasonably estimated by Landlord, resulting from the installation
and operation of such improvement

 

7

--------------------------------------------------------------------------------


 

and/or machinery or equipment; (xii) management fees, provided, however, that if
Landlord or an affiliate of Landlord is the managing agent of the Building then
the annual management fee shall be equal to two and one-half (2-1/2%) percent of
rents and additional rents payable by those tenants of the Building which are
leasing space therein; (xiii) all reasonable costs and expenses of legal,
bookkeeping, accounting and other professional services incurred in connection
with the operation of the Real Property; (xiv) fees, dues and other
contributions paid by or on behalf of Landlord or Landlord’s affiliates to civic
or real estate organizations customarily joined by owners of first class
buildings in downtown Manhattan; and (xv) all other fees, costs, charges and
expenses properly allocable to the repair, replacement, maintenance, operation
and/or security of the Real Property, in accordance with then prevailing customs
and practices of the real estate industry in the Borough of Manhattan, City of
New York.  Notwithstanding anything to the contrary contained in the foregoing,
for the period beginning on the Commencement Date and ending May 31, 2006, the
amount to be included in the Base Operating Amount and subsequent years for the
management fees will not be as described in clause (xii) above, but rather, the
management fees included in the Base Operating Amount shall be an amount equal
to $1,237,209.00, and for each subsequent Operating Year the management fees
will be that sum as increased annually by the “Consumer Price Index” (as defined
in subsection 35.05(k) hereof).  Furthermore, the parties hereto agree that the
amount (as increased by the Consumer Price Index) included in management fees
for Operating Year 2001 was $1,601,785.00, and that the amount for each
Operating Year after 2001 until May 31, 2006 shall be the product obtained by
multiplying (i) the amount included for the previous Operating Year by (ii) the
increase in the Consumer Price Index for such previous Operating Year.

 

The term “Operating Expenses”, as used and defined under this subsection (d),
shall not, however, include the following items:  (1) depreciation and
amortization (except as provided above in this subsection); (2) interest on and
amortization of debts; (3) the cost of tenant improvements made for new
tenant(s) of the Building; (4) brokerage commissions; (5) financing or
refinancing costs; (6) the cost of any work or services performed for any
tenant(s) of the Building (including Tenant), whether at the expense of Landlord
or Landlord’s affiliates or such tenant(s), to the extent that such work or
services are in excess of the work or services which Landlord or Landlord’s
affiliates are required to furnish Tenant under this lease, at the expense of
Landlord or Landlord’s affiliates; (7) the cost of any electricity consumed in
the Premises or any other space in the Building demised to tenant(s); (8) Taxes;
(9) rents and additional rents under Superior Leases (as defined in Section 5.01
hereof); (10) legal, appraisal and accounting fees, disbursements and charges
incurred in connection with the leasing, sale or refinancing of the Building and
legal, appraisal and accounting fees, disbursements and charges incurred in
connection with disputes with Tenant or other tenants or occupants of the
Building, except that legal fees,

 

8

--------------------------------------------------------------------------------


 

disbursements and charges incurred in connection with disputes with Tenant or
other tenants relating to (a) the maintenance and operation of the Land and
Building or (b) a tenant who is disturbing other tenants in the Building by
reason of such tenant’s breach of its lease, shall be included in Operating
Expenses, but only provided that such fees, disbursements and charges are not
recovered from such tenants or occupants; (11) the costs of removing asbestos
from the Building; provided, however, that the costs of removing asbestos
therefrom shall be included in Operating Expenses but only to the extent that
such removal is performed in non-leaseable areas of the Building ancillary to
and in conjunction with the performance of maintenance, repairs or replacements
in such areas of the Building; (12) salaries for Landlord’s executives above the
grade of senior building manager; (13) expenses in an amount equal to proceeds
of insurance received by Landlord (or amounts which Landlord would have received
if Landlord had carried the insurance required under this lease), to the extent
such proceeds are (or would have been) compensation for expenses which were
previously included in Operating Expenses; (14) the cost of repairs or
replacements incurred by reason of fire or other casualty or condemnation,
except that in connection therewith any amount equal to the deductibles under
Landlord’s insurance policies provided such deductibles are not substantially
higher than the deductibles customarily carried by landlords of first class
office buildings comparable to the Building (or in the event Landlord shall not
carry insurance, the amount of deductibles customarily carried by landlords of
first class office buildings comparable to the Building) may be included in
Operating Expenses; (15) advertising expenditures; (16) costs of alterations and
improvements made to cure violations of laws and requirements of public
authorities which violations are existing on the Commencement Date and any fines
or penalties imposed by legal authorities having jurisdiction thereof by reason
of such existing violations; (17) amounts paid to affiliates of Landlord in
excess of commercially reasonable costs for goods or services rendered by such
affiliates; (18) general home office overhead expenses of Landlord or Landlord’s
affiliates except for costs of bookkeeping, accounting and auditing specifically
allocable to the Building by Landlord or Landlord’s affiliates; (19) costs for
acquiring works of fine art (as distinguished from decorative items) displayed
in the public areas of the Building; (20) interest, fines, penalties or other
late payment charges paid by Landlord as a result of Landlord’s failure to make
payments when due unless Landlord’s failure to make such payments when due was
in good faith, in which case the interest, fines, penalties or other late
payment charges in connection therewith may be included in Operating Expenses;
(21) capital expenditures other than those which (i) are occasioned by the
necessity of compliance with any law or requirements of any public authority or
the requirements of insurance bodies, or (ii) are reasonably intended to reduce
Operating Expenses, or (iii) are in the nature of or in lieu of a repair, or
(iv) involves an upgrade of Building systems or facilities or the installation
of security equipment which included capital expenditures, shall be amortized in
accordance with clause (xi) above; (22) rental for equipment ordinarily
considered to be of a capital nature, except if such equipment is customarily
leased in the operation of first class

 

9

--------------------------------------------------------------------------------


 

Manhattan office buildings or the cost of the purchase of such equipment could
be included in Operating Expenses pursuant to clauses (x) and (xi) of this
subsection 3.01(e); (23) damages awarded to a tenant of the Building against
Landlord by reason of Landlord’s breach of that tenant’s lease in the Building;
and (24) costs incurred in connection with the removal, encapsulation,
enclosure, handling, or other treatment of asbestos or any other hazardous
substance or in connection with the clean-up or other remediation of any spill
or other release of any thereof.

 

(e)          “Operating Year” shall mean each calendar year in which occurs any
part of the term of this lease.

 

(f)            “Real Property” shall mean, collectively, the Building (together
with all personal property located therein and all fixtures, facilities,
machinery and equipment used in the operation thereof, including, but not
limited to, all cables, fans, pumps, boilers, heating and cooling equipment,
wiring and electrical fixtures and metering, control and distribution equipment,
component parts of the HVAC, electrical, plumbing, elevator and any life or
property protection systems (including, without limitation, sprinkler systems),
window washing equipment and snow removal equipment), the Land, any property
beneath the Land, the curbs, sidewalks and plazas on and/or immediately
adjoining the Land, and all easements, air rights, development rights and other
appurtenances to the Building or the Land or both the Land and the Building.

 

(g)         “Taxes” shall mean (A) the real estate taxes, vault taxes,
assessments and special assessments and business improvement district or similar
charges levied, assessed or imposed upon or with respect to the Real Property by
any federal, state, municipal or other governments or governmental bodies or
authorities and (B) all taxes assessed or imposed with respect to the rentals
payable hereunder other than general income and gross receipts taxes.  If at any
time during the term of this lease the methods of taxation prevailing on the
date hereof shall be altered so that in lieu of, or as an addition to or as a
substitute for, the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate, there shall be levied, assessed
or imposed (x) a tax, assessment, levy, imposition, license fee or charge wholly
or partially as a capital levy or otherwise on the rents received therefrom, or
(y) any other such additional or substitute tax, assessment, levy, imposition,
fee or charge, then all such taxes, assessments, levies, impositions, fees or
charges or the part thereof so measured or based shall be deemed to be included
within the term “Taxes” for the purposes hereof.  Taxes shall not include any
fines, interest and penalties for late payments of Taxes, unless a substantial
number of owners of Class A office buildings in the borough of Manhattan, City
of New York are paying similar fines, interest and penalties in response to a
course of action taken by the applicable taxing authorities.  The amount of any
special assessments, public improvements or benefits to be

 

10

--------------------------------------------------------------------------------


 

included in Taxes for any year, in the case where the same may, at the option of
the taxpayer, be paid in installments, shall be limited to the amount of the
minimum installments plus interest charges by the applicable taxing authorities
due in respect of such year (whether or not Landlord elects to pay in any such
minimum installment).

 

(h)         “Tax Year” shall mean each period of twelve (12) months, commencing
on the first day of July of each such period, in which occurs any part of the
term of this lease, or such other period of twelve (12) months occurring during
the term of this lease as hereafter may be duly adopted as the fiscal year for
real estate tax purposes of the City of New York.

 

(i)             “Tenant’s Share” shall mean 2.1%.

 

3.02.            (a)  If Taxes payable for any Tax Year, including the Tax Year
in which the Commencement Date occurs, shall exceed the Base Tax Amount, Tenant
shall pay to Landlord as Additional Charges for such Tax Year an amount (herein
called the “Tax Payment”) equal to Tenant’s Share of the amount by which the
Taxes for such Tax Year are greater than the Base Tax Amount.  The Tax Payment
for each Tax Year shall be due and payable in installments in the same manner
that Taxes for such Tax Year are due and payable by Landlord to the City of New
York.  Tenant shall pay Tenant’s Share of each such installment within twenty
(20) days after the rendering of a statement therefor by Landlord to Tenant,
which statement may be rendered by Landlord so as to require Tenant’s Share of
Taxes to be paid by Tenant thirty (30) days prior to the date such Taxes first
become due.  The statement to be rendered by Landlord shall set forth in
reasonable detail the computation of Tenant’s Share of the particular
installment(s) being billed.  If there shall be any increase in the Taxes for
any Tax Year, whether during or after such Tax Year, or if there shall be any
decrease in the Taxes for any Tax Year, the Tax Payment for such Tax Year shall
be appropriately adjusted and paid or refunded, as the case may be, in
accordance herewith; in no event, however, shall Taxes be reduced below the Base
Tax Amount.  If, during the term of this lease, Taxes are required to be paid
(either to the appropriate taxing authorities or as tax escrow payments to a
superior mortgagee) in full or in monthly, quarterly, or other installments, on
any other date or dates than as presently required, then at Landlord’s option,
Tenant’s Tax Payments shall be correspondingly accelerated or revised so that
said Tenant’s Tax Payments are due at least thirty (30) days prior to the date
payments are due to the taxing authorities or such superior mortgagee.

 

(b)                     If Landlord shall receive a refund of Taxes for any Tax
Year, Landlord shall either pay to Tenant, or credit against subsequent Fixed
Rent and Additional Charges under this lease, Tenant’s Share of the net refund
(after deducting from such total refund the costs and expenses, including, but
not limited to, appraisal, accounting and legal fees of

 

11

--------------------------------------------------------------------------------


 

obtaining the same, to the extent that such costs and expenses were not included
in the Taxes for such Tax Year); provided, however, such payment or credit to
Tenant shall in no event exceed Tenant’s Tax Payment paid for such Tax Year. 
Notwithstanding the foregoing, in the event that Landlord receives any refund or
abatement of Taxes pursuant to the Lower Manhattan Plan (as such term is defined
in Section 37.01(a)(i) hereof), (i) Tenant shall not be entitled to any payment
or credit under this Lease in connection with such refund or abatement except as
set forth in Article 36 hereof and (ii) for purposes of computing Tenant’s Tax
Payment, there shall not be deducted from Taxes all or any portion of such
refund or abatement.

 

(c)                      Nothing contained in this lease shall obligate Landlord
to bring any application or proceeding seeking a reduction in Taxes or assessed
valuation.  Tenant, for itself and its immediate and remote subtenants and
successors in interest hereunder, hereby waives, to the extent permitted by law,
any right Tenant may now or in the future have to protest or contest any Taxes
or to bring any application or proceeding seeking a reduction in Taxes or
assessed valuation or otherwise challenging the determination thereof.

 

(d)                     The benefit of any discount for the early payment or
prepayment of Taxes shall accrue solely to the benefit of Landlord and such
discount shall not be subtracted from Taxes unless Landlord shall have obtained
such discount by reason of Tenant’s prepayment of its Tax Payment.

 

(e)                      In respect of any Tax Year which begins prior to the
Commencement Date or terminates after the Expiration Date, the Tax Payment in
respect of each such Tax Year or tax refund pursuant to subdivision (b) above
therefor shall be prorated to correspond to that portion of such Tax Year
occurring within the term of this lease.

 

(f)                        If the Taxes comprising the Base Tax Amount are
reduced as a result of an appropriate proceeding or otherwise, the Taxes as so
reduced shall, for all purposes, be deemed to be the Taxes for the Base Tax
Amount and Landlord shall give notice to Tenant of the amount by which the Tax
Payments previously made were less than the Tax Payments required to be made
under this Article 3, and Tenant shall pay the amount of the deficiency within
twenty (20) days after demand therefor.

 

(g)                     For each Tax Year after the Tax Year commencing July 1,
2002, Tenant shall pay as additional rent hereunder, within twenty (20) days
after delivery of a statement therefor, Tenant’s Share of any reasonable or
customary expenses incurred by Landlord, including payments to attorneys,
accountants and appraisers, in protesting and/or contesting any items of Taxes
or the assessed valuations of all or any part of the Real Property.

 

12

--------------------------------------------------------------------------------


 

3.03.                        (a)  For each Operating Year, including the
Operating Year in which the Commencement Date occurs, any part of which shall
occur during the term of this lease, Tenant shall pay an amount (herein called
the “Operating Payment”) equal to Tenant’s Share of the amount by which the
Operating Expenses for such Operating Year exceed the Base Operating Amount.

 

(b)                                 If during the year for which the Base
Operating Amount is computed or in any subsequent Operating Year (1) any
rentable space in the Building shall be vacant or unoccupied, and/or (ii) the
tenant or occupant of any space in the Building undertook to perform work or
services therein in lieu of having Landlord (or Landlord’s affiliates) perform
the same and the cost thereof would have been included in Operating Expenses,
then, in any such event(s), the Operating Expenses for such period shall be
adjusted to reflect the Operating Expenses that would have been incurred if such
space had been occupied or if Landlord (or Landlord’s affiliates) had performed
such work or services, as the case may be.

 

(c)                                  Landlord may furnish to Tenant, prior to
the commencement of each Operating Year, a written statement setting forth
Landlord’s reasonable estimate of the Operating Payment for such Operating Year
which estimate shall not exceed 115% of Tenant’s actual Operating Payment during
the immediately preceding Operating Year unless Landlord can substantiate
increases in excess of such amount.  Tenant shall pay to Landlord on the first
day of each month during the Operating Year in which the Operating Payment will
be due an amount equal to one-twelfth (1/12th) of Landlord’s estimate of the
Operating Payment for such Operating Year.  If, however, Landlord shall not
furnish any such estimate for an Operating Year or if Landlord shall furnish any
such estimate for an Operating Year subsequent to the commencement thereof, then
(i) until the first day of the month following the month in which such estimate
is furnished to Tenant, Tenant shall pay to Landlord on the first day of each
month an amount equal to the monthly sum payable by Tenant to Landlord under
this Article 3 in respect of the last month of the preceding Operating Year;
(ii) after such estimate is furnished to Tenant, Landlord shall give notice to
Tenant stating whether the installments of the Operating Payment previously made
for such Operating Year were greater or less than the installments of the
Operating Payment to be made for the Operating Year in which the Operating
Payment will be due in accordance with such estimate, and (A) if there shall be
a deficiency, Tenant shall pay the amount thereof within twenty (20) days after
demand therefor, or (B) if there shall have been an overpayment, Landlord shall
refund to Tenant the amount thereof; and (iii) on the first day of the month
following the month in which such estimate is furnished to Tenant and monthly
thereafter throughout the remainder of such Operating Year, Tenant shall pay to
Landlord an amount equal to one-twelfth (1/12th) of the Operating Payment shown
on such estimate.  Landlord may, during each Operating Year, furnish to Tenant a
revised statement of Landlord’s estimate of the

 

13

--------------------------------------------------------------------------------


 

Operating Payment for such Operating Year, and in such case, the Operating
Payment for such Operating Year shall be adjusted and paid or refunded or
credited, as the case may be, substantially in the same manner as provided in
the preceding sentence.

 

(d)                                 Landlord shall furnish to Tenant a
Landlord’s Statement for each Operating Year (and shall endeavor to do so within
one hundred twenty (120) days after the end of each Operating Year).  If the
Landlord’s Statement shall show that the sums paid by Tenant, if any, under
Section 3.03(c) exceeded the Operating Payment to be paid by Tenant for the
Operating Year for which such Landlord’s Statement is furnished, Landlord shall,
when rendering Landlord’s Statement, refund to Tenant the amount of such excess;
and if the Landlord’s Statement for such Operating Year shall show that the sums
so paid by Tenant were less than the Operating Payment to be paid by Tenant for
such Operating Year, Tenant shall pay, without prejudice to Tenant’s rights
pursuant to this Article 3 to dispute the amount thereof, the amount of such
deficiency within twenty (20) days after demand therefor.

 

(e)                                  (i) Tenant, upon reasonable notice given
within ninety (90) days of the receipt of such Landlord’s Statement, may elect
to have Tenant’s designated (in such notice) Certified Public Accountant (who
may be an employee of Tenant) examine such of Landlord’s books and records
(collectively “Records”) as are directly relevant to the Landlord’s Statement in
question which Records Landlord agrees will be kept in a commercially reasonable
manner.  In making such examination, Tenant agrees, and shall cause its
designated Certified Public Accountant to agree, to keep confidential (i) any
and all information contained in such Records and (ii) the circumstances and
details pertaining to such examination and any dispute or settlement between
Landlord and Tenant arising out of such examination; and Tenant will confirm and
cause its Certified Public Accountant to confirm such agreement in a separate
written agreement, if requested by Landlord.  If Tenant shall not give such
notice within such ninety (90) day period, then the Landlord’s Statement as
furnished by Landlord shall be conclusive and binding upon Tenant.

 

(ii)                                  In the event that Tenant, after having
reasonable opportunity to examine the Records (but in no event more than sixty
(60) days from the date on which the Records are made available to Tenant),
shall disagree with the Landlord’s Statement, then Tenant may send a written
notice (“Tenant’s Statement”) to Landlord of such disagreement, specifying in
reasonable detail the basis for Tenant’s disagreement and the amount of the
Operating Payment Tenant claims is due.  Landlord and Tenant shall attempt to
adjust such disagreement.  If they are unable to do so, Landlord and Tenant
shall designate a Certified Public Accountant (the “Arbiter”) whose
determination made in accordance with this Section 3.03(e)(ii) shall be binding
upon the parties.  If the determination of Arbiter shall substantially confirm
the determination of Landlord, then Tenant shall pay the cost of the

 

14

--------------------------------------------------------------------------------


 

Arbiter.  If the determination of Arbiter shall substantially confirm the
determination of Tenant, then Landlord shall pay the cost of the Arbiter.  In
all other events, the cost of the Arbiter shall be borne equally by Landlord and
Tenant.  The Arbiter shall be a member of an independent certified public
accounting firm having at least three (3) accounting professionals and having at
least five (5) years of experience in commercial real estate accounting.  In the
event that Landlord and Tenant shall be unable to agree upon the designation of
the Arbiter within thirty (30) days after receipt of notice from the other party
requesting agreement as to the designation of the Arbiter, which notice shall
contain the names and addresses of two or more Certified Public Accountants who
are acceptable to the party sending such notice (any one of whom, if acceptable
to the party receiving such notice as shall be evidenced by notice given by the
receiving party to the other party within such thirty (30) day period, shall be
the agreed upon Arbiter), then either party shall have the right to request the
Real Estate Board of New York, Inc., or if such organization fails to act in
accordance herewith or no longer exists, then the American Arbitration
Association (the “AAA”) (or any organization which is the successor thereto) to
designate as the Arbiter a Certified Public Accountant, reasonably acceptable to
both parties, whose determination made in accordance with this Section
3.03(e)(ii) shall be conclusive and binding upon the parties, and the cost
charged by the Real Estate Board of New York, Inc. (or if such organization
fails to act in accordance herewith or no longer exists, by the AAA or any
organization which is the successor thereto), for designating such Arbiter,
shall be shared equally by Landlord and Tenant.  Landlord and Tenant hereby
agree that any determination made by an Arbiter designated pursuant to this
Section 3.03(e)(ii) shall not exceed the amount(s) as determined to be due in
the first instance by Landlord’s Statement, nor shall such determination be less
than the amount(s) claimed to be due by Tenant in Tenant’s Statement, and that
any determination which does not comply with the foregoing shall be null and
void and not binding on the parties.  In rendering such determination such
Arbiter shall not add to, subtract from or otherwise modify the provisions of
this lease, including the immediately preceding sentence.  Notwithstanding the
foregoing provisions of this section, Tenant, pending the resolution of any
contest pursuant to the terms hereof, shall continue to pay all sums as
determined to be due in the first instance by such Landlord’s Statement and upon
the resolution of such contest, suitable adjustment shall be made in accordance
therewith with appropriate refund to be made by Landlord to Tenant (or credit
allowed Tenant against Additional Charges becoming due) if required thereby. 
For purposes hereof, the phrase “substantially confirm” shall mean that the
Arbiter’s determination shall vary by one percent (1%) or less from the
determination of the Landlord or the Tenant, as the case may be.

 

3.04.                        (a)  In any case provided in this Article 3 in
which Tenant is entitled to a refund, Landlord may, in lieu of allowing such
refund, credit against future installments of Fixed Rent and Additional Charges
any amounts to which Tenant shall be entitled provided

 

15

--------------------------------------------------------------------------------


 

that there are subsequent installments of Fixed Rent and Additional Charges
against which such refund can be applied.  Nothing in this Article 3 shall be
construed so as to result in a decrease in the Fixed Rent hereunder.  If this
lease shall expire before any such credit shall have been fully applied, then
(provided Tenant is not in default hereunder) Landlord shall refund to Tenant
the unapplied balance of such credit.

 

(b)                                 The expiration or termination of this lease
during any Tax Year or Operating Year (for any part or all of which there is a
Tax Payment or Operating Payment under this Article 3) shall not affect the
accrued rights or obligations of the parties hereto respecting such payment and
any Landlord’s Statement or tax bill, as the case may be, relating to such
payment may be sent to Tenant subsequent to, and all such rights and obligations
shall survive, any such expiration or termination.  Any payments due under such
Landlord’s Statement or tax bill, as the case may be, shall be payable within
twenty (20) days after such statement or bill is sent to Tenant.

 

(c)                                  The parties agree that the computations
under this Article 3 are intended to constitute a formula for agreed rental
escalation and may or may not constitute an actual reimbursement to Landlord for
Taxes and other costs and expenses paid by Landlord with respect to the Real
Property.

 

3.05.                        Landlord’s failure to render or delay in rendering
a Landlord’s Statement with respect to any Operating Year or any component of
the Operating Payment shall not prejudice Landlord’s right to thereafter render
a Landlord’s Statement with respect to any such Operating Year or any such
component, nor shall the rendering of a Landlord’s Statement for any Operating
Year prejudice Landlord’s right to thereafter render a corrected Landlord’s
Statement for such Operating Year, provided, however, that in the event that
Landlord shall have failed to render a Landlord’s Statement for Operating
Expenses with respect to any Operating Year within the three (3) year period
following the expiration of any such Operating Year, then, in such event, Tenant
shall have the right to give Landlord a notice of Landlord’s failure to render
such Operating Statement, and if Landlord shall thereafter fail to render such
Operating Statement within thirty (30) days from the giving of Tenant’s notice
with respect thereto, Landlord shall be deemed to have waived its right to
render such Operating Statement with respect to such Operating Year.  Landlord’s
failure to render or delay in rendering a bill with respect to any installment
of Taxes shall not prejudice Landlord’s right to thereafter render such a bill
for much installment, nor shall the rendering of a bill for any installment
prejudice Landlord’s right to thereafter render a corrected bill for such
installment, provided, however, that in the event that the Landlord shall have
failed to render a bill with respect to any Tax Payment for any Tax Year within
the three (3) year period following the expiration of such Tax Year, then, in
such event, Tenant shall have the right to give Landlord of notice of Landlord’s
failure to render such bill, and, if Landlord

 

16

--------------------------------------------------------------------------------


 

shall thereafter fail to render such bill within thirty (30) days from the
giving of Tenant’s  notice with respect thereto, Landlord shall be deemed to
have waived its right to render a bill for tax escalation with respect to such
Tax Year.

 

ARTICLE 4

 

Security

 

4.01.                        Tenant shall deposit with Landlord, upon Tenant’s
execution of this lease, the sum of NINE HUNDRED FORTY-THREE THOUSAND SIX
HUNDRED and 00/100 ($943,600.00) DOLLARS as security for the full and faithful
performance and observance by Tenant of Tenant’s covenants and obligations under
this lease.  Landlord shall hold such security deposit in an interest-bearing
account in a bank to be selected by Landlord, and the interest thereon shall be
returned to Tenant upon Tenant’s written request but no more frequently than
annually.  If Tenant defaults beyond notice and the expiration of any applicable
cure period, in the full and prompt payment and performance of any of Tenant’s
covenants and obligations under this lease, including, but not limited to, the
payment of Fixed Rent and Additional Charges, Landlord may, but shall not be
required to, use, apply or retain the whole or any part of the security so
deposited and the interest accrued thereon, if any, to the extent required for
the payment of any Fixed Rent and Additional Charges or any other sums as to
which Tenant is in default or for any sum which Landlord may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this lease, including, but not limited to, any
damages or deficiency in the reletting of the Premises, whether such damages or
deficiency accrue before or after summary proceedings or other re-entry by
Landlord.  If Landlord shall so use, apply or retain the whole or any part of
the security or the interest accrued thereon, if any, Tenant shall upon demand
immediately deposit with Landlord a sum equal to the amount so used, applied or
retained, as security as aforesaid failing which Landlord shall have the same
rights and remedies as for the non-payment of Fixed Rent beyond the applicable
grace period.  If Tenant shall pay all Fixed Rent and Additional Charges due and
payable under this lease and shall surrender the Premises to Landlord in
accordance with the provisions of this lease, the security or any balance
thereof, to which Tenant is entitled, shall be returned or paid over to Tenant
after the date fixed as the end of this lease and after delivery to Landlord of
entire possession of the Premises.  In the event of a sale, transfer or leasing
of Landlord’s interest in the Building whether or not in connection with a sale,
transfer or leasing of the Land to a vendee, transferee or lessee, Landlord
shall have the right to transfer the unapplied part of the security and the
interest thereon, if any, to which Tenant is entitled, to the vendee, transferee
or lessee and Landlord shall thereupon be released by Tenant from all liability
for the return or payment thereof, and Tenant shall look solely to the new
landlord for the return or payment

 

17

--------------------------------------------------------------------------------


 

of the same.  The provisions of the preceding sentence shall apply to every
subsequent sale, transfer or leasing of the Building, and any successor of
Landlord may, upon a sale, transfer, leasing or other cessation of the interest
of such successors in the Building, whether in whole or in part, pay over any
unapplied part of said security to any vendee, transferee or lessee of the
Building and shall thereupon be relieved of all liability with respect thereto. 
Except in connection with a permitted assignment of this lease, Tenant shall not
assign or encumber or attempt to assign or encumber the monies deposited herein
as security or any interest thereon to which Tenant is entitled, and neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.  In any event, in
the absence of evidence satisfactory to Landlord of an assignment of the right
to receive the security, or the remaining balance thereof, Landlord may return
the security to the original Tenant regardless of one or more assignments of
this lease.

 

4.02.                        In lieu of the cash security deposit provided for
in Section 4.01 hereof, Tenant may at any time during the term hereof deliver to
Landlord and shall thereafter maintain in effect at all times during the term
hereof, as security for the full and faithful performance and observance by
Tenant of Tenant’s covenants and obligations under this lease, an unconditional
irrevocable letter of credit in the amount of NINE HUNDRED FORTY-THREE THOUSAND
SIX HUNDRED and 00/100 ($943,600.00) Dollars, substantially in the form annexed
hereto as Exhibit H  and otherwise reasonably satisfactory to Landlord and
issued by a banking corporation reasonably satisfactory to Landlord and either
having its principal place of business or a duly licensed branch or agency in
the borough of Manhattan, City and County of New York.  Such letter of credit
shall have an expiration date no earlier than the first anniversary of the date
of issuance thereof and shall be automatically renewed from year to year unless
terminated by the issuer thereof by notice to Landlord given not less than
forty-five (45) days prior to the expiration thereof.  Tenant shall, throughout
the term of this lease, deliver to Landlord, in the event of the termination of
any such letter of credit, replacement letters of credit in lieu thereof (each
such letter of credit and such extensions or replacements thereof, as the case
may be, is herein referred to as a “Security Letter”) no later than 30 days
prior to the expiration date of the preceding Security Letter.  The term of each
such Security Letter shall be not less than one year and shall be automatically
renewable from year to year as aforesaid.  Notwithstanding the foregoing, if
Landlord shall elect, in its sole discretion, to accept a Security Letter which
is subject to a final expiration date, Tenant shall deliver a replacement of or
amendment to such Security Letter no later than thirty (30) days prior to such
final expiration date, and the final Security Letter delivered

 

18

--------------------------------------------------------------------------------


 

to Landlord pursuant to this Section 4.02 shall have a final expiration date
occurring not earlier than sixty (60) days following the Expiration Date of this
lease.  If Tenant shall fail to obtain any replacement of or amendment to a
Security Letter within any of the applicable time limits set forth in this
Section 4.02, Tenant shall be in default of its obligations under this Article 4
and Landlord shall have the right (but not the obligation), at its option, to
draw down the full amount of the existing Security Letter and use, apply and
retain the same as security hereunder, and notwithstanding such draw by
Landlord, Landlord shall have the right (but not the obligation), at its option,
to give written notice to Tenant stating that such failure by Tenant to deliver
such replacement of or amendment to the Security Letter constitutes a continuing
default by Tenant of its obligations under this Article 4, and in the event that
Tenant shall not have delivered such replacement or amendment to Landlord within
fifteen (15) Business Days after Tenant’s receipt of such notice, Landlord may
give to Tenant a notice of intention to end the term of this lease at the
expiration of five days from the date of the service of such notice of
intention, and upon the expiration of said five days this lease and the term and
estate hereby granted, whether or not the term shall theretofore have commenced,
shall terminate (as set forth in Section 22.02 hereof) with the same effect as
if that day was the day herein definitely fixed for the end and expiration of
this Lease, but Tenant shall remain liable for damages as provided in Article 24
hereof.  Upon delivery to Landlord of any such replacement of or amendment to
the Security Letter within the fifteen (15) Business Day period described in the
preceding sentence, such default shall be deemed cured and Landlord shall return
to Tenant the proceeds of the Security Letter which had been drawn by Landlord
pursuant to the preceding sentence (or any balance thereof to which Tenant is
entitled).

 

4.03.                        In the event Tenant defaults in respect of the full
and prompt payment and performance of any of the terms, provisions, covenants
and conditions of this Lease beyond notice (the delivery of which shall not be
required for purposes of this Section 4.03 if Landlord is prevented or
prohibited from delivering the same under applicable law, including, but not
limited to, all applicable bankruptcy and insolvency law) and the expiration of
any applicable cure periods (except that no notice and cure period shall be
required for purposes of this Section 4.03 with respect to any default by Tenant
hereunder if, at the time of such default,

 

19

--------------------------------------------------------------------------------


 

any of the events set forth in Section 22.01 shall have occurred with or without
the acquiescence of Tenant), including, but not limited to, the payment of Fixed
Rent and Additional Charges, Landlord may, at its election, (but shall not be
obligated to) draw down the entire Security Letter or any portion thereof and
use, apply or retain the whole or any part of the security represented by the
Security Letter to the extent required for the payment of: (i) Fixed Rent,
Additional Charges or any other sum as to which Tenant is in default, (ii) any
sum which Landlord may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, provisions, covenants, and conditions of
this Lease, including but not limited to, any reletting costs or expenses
(including, without limitation, any free rent, tenant improvement allowance,
leasing commissions, attorneys’ fees, costs and expenses, and other fees, costs
and expenses relating to the reletting of all or any portion of the Premises),
(iii) any damages or deficiency in the reletting of the Premises, whether such
damages or deficiency accrued before or after summary proceedings or other
re-entry by Landlord, or (iv) any damages awarded to Landlord in accordance with
the terms and conditions of Article 24 hereof.  To insure that Landlord may
utilize the security represented by the Security Letter in the manner, for the
purpose, and to the extent provided in this Article 4, each Security Letter
shall provide that the full amount or any portion thereof may be drawn down by
Landlord upon the presentation to the issuing bank (or the advising bank, if
applicable) of Landlord’s draft drawn on the issuing bank without accompanying
memoranda or statement of beneficiary.  In no event shall the Security Letter
require Landlord to submit evidence to the issuing (or advising) bank of the
truth or accuracy of any such written statement and in no event shall the
issuing bank or Tenant have the right to dispute the truth or accuracy of any
such statement nor shall the issuing (or advising) bank have the right to review
the applicable provisions of the Lease.  In no event and under no circumstance
shall the draw down on or use of any amounts under the Security Letter
constitute a basis or defense to the exercise of any other of Landlord’s rights
and remedies under this Lease or under any law, rule or regulation, including,
but not limited to, Landlord’s right to assert a claim against Tenant under 11
U.S.C. §502(b)(6) or any other provision of title 11 of the United States Code.

 

4.04.                        In the event that Tenant defaults in respect of any
of the terms, provisions, covenants and conditions of the Lease beyond notice
and the expiration of

 

20

--------------------------------------------------------------------------------


 

any applicable cure periods (except to the extent that such notice and cure
periods are not applicable pursuant to Section 4.03 above) and Landlord utilizes
all or any part of the security represented by the Security Letter but does not
terminate this Lease as provided in Article 22 hereof, Landlord may, in addition
to exercising its rights as provided in Section 4.03 hereof, retain the
unapplied and unused balance of the portion of the Security Letter drawn down by
Landlord (herein called the “Cash Security”) as security for the faithful
performance and observance by Tenant thereafter of the terms, provisions, and
conditions of this Lease, and may use, apply, or retain the whole or any part of
said Cash Security to the extent required for payment of Fixed Rent, Additional
Charges, or any other sum as to which Tenant is in default or for any sum which
Landlord may expend or be required to expend by reason of Tenant’s default in
respect of any of the terms, covenants, and conditions of this Lease.  In the
event Landlord uses, applies or retains any portion or all of the security
represented by the Security Letter, Tenant shall forthwith restore the amount so
used, applied or retained (at Landlord’s option, either by the deposit with
Landlord of cash or the provision of a replacement Security Letter) so that at
all times the amount of the security represented by the Security Letter and the
Cash Security (if any) shall be not less than the security required by Section
4.01 hereof, failing which Tenant shall be in default of its obligations under
this Article 4 and Landlord shall have the same rights and remedies as for the
non-payment of Fixed Rent beyond the applicable grace period.

 

4.05.                        If Tenant shall fully and faithfully comply with
all of Tenant’s covenants and obligations under this Lease, the Security Letter
and the Cash Security (if any) shall be returned to Tenant after the date fixed
as the end of this Lease and after delivery to Landlord of entire possession of
the Premises; provided, however, that in no event shall any such return be
construed as an admission by Landlord that Tenant has performed all of its
obligations hereunder.  In the event of any sale, transfer or leasing of
Landlord’s interest in the Building whether or not in connection with a sale,
transfer or leasing of the Land to a vendee, transferee or lessee, Landlord
shall have the right to transfer the Security Letter and the Cash Security (if
any) to the vendee, transferee or lessee or, in the alternative, to require
Tenant to deliver a replacement Security Letter naming the new landlord as
beneficiary, and, upon such delivery by Tenant of

 

21

--------------------------------------------------------------------------------


 

such replacement Security Letter, Landlord shall return the existing Security
Letter to Tenant.  Upon such transfer or return of the Security Letter and the
Cash Security (if any), Landlord shall thereupon be released by Tenant from all
liability for the return  thereof, and Tenant shall look solely to the new
landlord for the return of the same.  The provisions of the preceding sentence
shall apply to every subsequent sale, transfer or leasing of the Building, and
any successor of Landlord may, upon a sale, transfer, leasing or other cessation
of the interest of such successors in the Building, whether in whole or in part,
transfer the Security Letter and the Cash Security (if any) to any vendee,
transferee or lessee of the Building (or require Tenant to deliver a replacement
Security Letter as hereinabove set forth) and shall thereupon be relieved of all
liability with respect thereto.  If Tenant shall fail to timely deliver such
replacement Security Letter, Tenant shall be in default of its obligations under
this Article 4 and Landlord shall have the right (but not the obligation), at
its option, to draw down the existing Security Letter and retain the proceeds as
security hereunder until a replacement Security Letter is delivered, and
notwithstanding such draw by Landlord, Landlord shall have the right (but not
the obligation), at its option, to give written notice to Tenant stating that
such failure by Tenant to deliver such replacement Security Letter constitutes a
continuing default by Tenant of its obligations under this Article 4, and in the
event that Tenant shall not have delivered such replacement to Landlord within
fifteen (15) Business Days after Tenant’s receipt of such notice, Landlord may
give to Tenant a notice of intention to end the term of this Lease at the
expiration of five days from the date of the service of such notice of
intention, and upon the expiration of said five days this Lease and the term and
estate hereby granted shall terminate in accordance with the provisions of the
penultimate sentence of Section 4.02 hereof.  Upon delivery to Landlord of any
such replacement Security Letter within the fifteen (15) Business Day period
described in the preceding sentence, such default shall be deemed cured and
Landlord shall return to Tenant the proceeds of the Security Letter which had
been drawn by Landlord pursuant to the preceding sentence (or any balance
thereof to which Tenant is entitled).  Landlord and Tenant hereby agree that, in
connection with the transfer by Landlord or its successors or assigns hereunder
of Landlord’s interest in the Security Letter, Tenant shall be solely liable to
pay any transfer commission and other costs charged by the issuing bank in
connection with any such transfer of the Security Letter, as

 

22

--------------------------------------------------------------------------------


 

Additional Charges hereunder, upon Landlord’s demand therefor.  Except in
connection with a permitted assignment of this Lease, Tenant shall not assign or
encumber or attempt to assign or encumber the security represented by the
Security Letter, and neither Landlord nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  In any event, in the absence of evidence satisfactory to Landlord
of an assignment of the right to receive the security represented by the
Security Letter, Landlord may return the Security Letter to the original Tenant
regardless of one or more assignments of this Lease.

 

4.06.                        Neither the Security Letter, any proceeds therefrom
or the Cash Security, if any, shall be deemed an advance rent deposit or an
advance payment of any other kind, or a measure or limitation of Landlord’s
damages or constitute a bar or defense to any of the Landlord’s other remedies
under this Lease or at law or in equity upon Tenant’s default.

 

4.07.                        As a material inducement to Landlord to enter into
this Lease, Tenant hereby acknowledges and agrees that the Security Letter and
the proceeds thereof (including, without limitation any Cash Security created by
the draw down of all or any portion of the Security Letter) and the obligation
to make available or pay to Landlord all or a portion thereof in satisfaction of
any obligation of Tenant under this Lease, shall be deemed third-party
obligations and not the obligation of Tenant hereunder and, accordingly, (A)
shall not be subject to any limitation on damages contained in Section 502(b)(6)
of Title 11 of the United States Code or any other limitation on damages that
may apply under any federal, state or local law, rule or regulation in
connection with a bankruptcy, insolvency or other similar proceeding by, against
or on behalf of Tenant, (B) shall not diminish or be offset against any amounts
that Landlord would be able to claim against Tenant pursuant to 11 U.S.C.
§502(b)(6) as if no Security Letter existed, and (C) may be relied on by
Landlord in the event of an assignment of this Lease that is not expressly in
accordance with the terms of this Lease even if such assignment has been
authorized and approved by a court exercising jurisdiction in connection with a
bankruptcy, insolvency or other similar proceeding by, against or on behalf of
Tenant.

 

4.08.                        Notwithstanding the foregoing, provided that Tenant
is not then in default with respect to any of the

 

23

--------------------------------------------------------------------------------


 

terms, provisions and conditions of this lease on its part to be performed,
Landlord agrees that the amount of the security deposit required under this
Article 4 shall be reduced as follows: (x) to $500,000.00 on July 1, 2007, and
(y) to $0.00 on July 1, 2008, and in the case of clause (x) above, in the event
that the security deposit required hereunder shall be in the form of a Security
Letter, the Security Letter then in effect may be replaced by Tenant with a
Security Letter in the amount of $500,000.00 in the same form and manner as
described heretofore in this Article 4.

 

ARTICLE 5

 

Subordination, Notice to Superior Lessors and Mortgagees

 

5.01.                        This lease,  and all rights of Tenant hereunder,
are and shall be subject and subordinate to all ground leases, overriding leases
and underlying leases of the Land and/or the Building and/or that portion of the
Building of which the Premises are a part, now or hereafter existing and to all
mortgages which may now or hereafter affect the Land and/or the Building and/or
that portion of the Building of which the Premises are a part and/or any of such
leases, whether or not such mortgages shall also cover other lands and/or
buildings and/or leases, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and such mortgages and spreaders and consolidations of
such mortgages.  This Section 5.01 shall be self-operative and no further
instrument of subordination shall be required.  In confirmation of such
subordination, Tenant shall within fifteen (15) days of Landlord’s request
therefor,  execute, acknowledge and deliver any instrument that Landlord, the
lessor under any such lease or the holder of any such mortgage or any of their
respective successors in interest may reasonably request to evidence such
subordination.  Any lease to which this lease is, at the time referred to,
subject and subordinate is herein called “Superior Lease” and the lessor of a
Superior Lease or its successor in interest, at the time referred to, is herein
called “Superior Lessor”; and any mortgage to which this lease is, at the time
referred to, subject and subordinate is herein called “Superior Mortgage” and
the holder of a Superior Mortgage is herein called “Superior Mortgagee.”

 

24

--------------------------------------------------------------------------------


 

5.02.                        If any act or omission of Landlord would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this lease, or to abate or offset against the payment of rent or to
claim a partial or total eviction, Tenant shall not exercise such right (a)
until it has given written notice of such act or omission to Landlord and each
Superior Mortgagee and each Superior Lessor whose name and address shall
previously have been furnished to Tenant, and (b) until a reasonable period for
remedying such act or omission shall have elapsed following the giving of such
notice and following the time when such Superior Mortgagee or Superior Lessor
shall have become entitled under such Superior Mortgage or Superior Lease, as
the case may be, to remedy the same (which reasonable period shall in no event
be less than the period to which Landlord would be entitled under this lease or
otherwise, after similar notice, to effect such remedy), provided such Superior
Mortgagee or Superior Lessor shall with due diligence give Tenant notice of
intention to, and commence and continue to, remedy such act or omission.

 

5.03.                        If any Superior Lessor or Superior Mortgagee, or
any assignee or successor in interest of any Superior Lessor or Superior
Mortgagee, shall succeed to the rights of Landlord under this lease, whether
through possession or foreclosure action or delivery of a new lease or deed,
then at the request of such party so succeeding to Landlord’s rights (herein
called ‘Successor Landlord”) and upon such Successor Landlord’s written
agreement to accept Tenant’s attornment, Tenant shall attorn to and recognize
such Successor Landlord as Tenant’s landlord under this lease and shall within
fifteen (15) days of request therefor, execute and deliver any instrument that
such Successor Landlord may reasonably request to evidence such attornment but
only to the extent and subject to the condition that Landlord shall have
complied with its obligations under Section 5.05 hereof.  Upon such attornment
this lease shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this lease, except that so long as the Successor Landlord is
not an entity which is controlled by, controls or is under common control with
Landlord, such Successor Landlord shall not be:

 

(a)                                  liable for any previous act or omission of
Landlord (or its predecessors in interest);

 

25

--------------------------------------------------------------------------------


 

(b)                                 responsible for any monies owing by Landlord
to the credit of Tenant;

 

(c)                                  subject to any credits, offsets, claims,
counterclaims, demands or defenses which Tenant may have against Landlord (or
its predecessors in interest);

 

(d)                                 bound by any payments of rent which Tenant
might have made for more than one (1) month in advance to Landlord (or its
predecessors in interest);

 

(e)                                  bound by any covenant to undertake or
complete any construction of the Premises or any portion thereof;

 

(f)                                    required to account for any security
deposit other than any security deposit actually delivered to the Successor
Landlord;

 

(g)                                 bound by any obligation to make any payment
to Tenant or grant or be subject to any credits, except for services, repairs,
maintenance and restoration provided for under this lease to be performed after
the date of attornment and which landlords of like properties ordinarily perform
at the Landlord’s expense, it being expressly understood, however, that the
Successor Landlord shall not be bound by an obligation to make payment to Tenant
with respect to construction performed by or on behalf of Tenant at the
Premises;

 

(h)                                 bound by any modification of this lease,
including without limitation, any modification which reduces the Fixed Rent or
Additional Charges or other charges payable under this lease, or shortens the
term thereof, or otherwise materially adversely affects the rights of the lessor
thereunder, made without the written consent of the Successor Landlord; or

 

(i)                                     required to remove any person occupying
the Premises or any part thereof.

 

5.04.                        (a)                                  Landlord
represents that the only Superior Mortgage in existence on the date hereof is
held by State Street Bank and Trust Company, as trustee for a trust fund
established pursuant to a Trust and Servicing Agreement, dated as of February
23, 2001 among GS Mortgage Securities Corporation II, as depositor, and serviced
by ORIX

 

26

--------------------------------------------------------------------------------


 

Real Estate Capital Markets, LLC (herein called the “Existing Mortgagee”). 
Landlord further represents that such Superior Mortgage is in full force and
effect.

 

(b)                                 Landlord represents that there are no
Superior Leases in existence on the date hereof.

 

5.05.                        (a)                                  Landlord
agrees to use reasonable efforts to obtain and deliver to Tenant a
subordination, non-disturbance and attornment agreement (herein called an “SNDA
Agreement”), in recordable form, from the Existing Mortgagee substantially in
the form of Exhibit I hereof.  Tenant and Landlord shall execute concurrently
with the execution of this lease six (6) counterparts of the SNDA Agreement,
which SNDA Agreements Landlord shall promptly deliver to the Existing Mortgagee
for counter-execution. Tenant shall be liable to pay the fees (if any) charged
by the Existing Mortgagee, including, without limitation, attorney’s fees, for
entering into such SNDA Agreements.  Such fees shall be due and payable to
Landlord, as Additional Charges hereunder, within ten (10) days after Tenant’s
receipt of an invoice therefor.  If Landlord is unable to obtain the
counter-execution of the SNDA Agreement with such changes thereto as are
reasonably requested by such Superior Mortgagee, Landlord shall have no
liability to Tenant and this lease shall not be affected thereby.

 

(b)                                 With respect to any future Superior Mortgage
or Superior Lease affecting the Real Property, Landlord agrees (subject to the
qualifications hereinafter set forth) to use commercially reasonable efforts
(i.e., at no cost whatsoever to Landlord, as set forth in the last sentence of
this paragraph), to obtain from the holders of any such future Superior
Mortgages and future Superior Leases, an SNDA Agreement in favor of Tenant on
the customary form employed by such Superior Mortgagee or Superior Lessor (as
the case may be), which shall provide in substance that so long as no default
exists hereunder, Tenant shall not be disturbed in its possession of the
Premises pursuant to the provisions of this lease. Provided that any such SNDA
Agreement shall provide in substance that so long as no default exists under
this lease, Tenant shall not be disturbed in its possession of the Premises
pursuant to the provisions of this lease and such SNDA Agreement is otherwise in
form and substance reasonably satisfactory to Tenant, Tenant agrees to execute
any such SNDA Agreement and deliver the same to Landlord within ten (10) days
after receipt thereof.  Notwithstanding the foregoing, Landlord shall have no
liability to Tenant and this lease shall not be affected in the event that
Landlord is unable, despite such reasonable efforts, to obtain an SNDA Agreement
from the holder of any future Superior Mortgage or Superior Lease (as the case
may be), and Landlord shall in no event be required to expend any monies or
commence or prosecute litigation or reject financing which is otherwise
satisfactory to it to obtain such an SNDA Agreement, and Tenant shall be liable
to pay the reasonable fees charged by the Superior Mortgagee or Superior Lessor,
as the case may be, including,

 

27

--------------------------------------------------------------------------------


 

without limitation, reasonable attorney’s fees, in connection with obtaining
such SNDA Agreements.

 

ARTICLE 6

 

Quiet Enjoyment

 

6.01.                        So long as Tenant pays all of the Fixed Rent and
Additional Charges and observes and performs all of Tenant’s other obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy the Premises
without hindrance, ejection or molestation by Landlord or any person lawfully
claiming through or under Landlord, subject, nevertheless, to the provisions of
this lease and to Superior Leases and Superior Mortgages.  This covenant shall
be construed as a covenant running with the Land, and is not, nor shall it be
construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Real Property and only so long as such interest shall
continue, and thereafter Landlord shall be relieved of all liability hereunder
and this covenant shall be binding only upon subsequent successors in interest
of Landlord’s interest in this lease, to the extent of their respective
interests, as and when they shall acquire the same, and so long as they shall
retain such interest.

 

ARTICLE 7

 

Assignment, Subletting and Mortgaging

 

7.01.                        Tenant shall not, whether voluntarily,
involuntarily, or by operation of law or otherwise (a) assign in whole or in
part or otherwise transfer in whole or in part  this lease or the term and
estate hereby granted, or offer or advertise to do so, (b) sublet the Premises
or any part thereof, or offer or advertise to do so, or allow the same to be
used, occupied or utilized by anyone other than Tenant, (c) mortgage, pledge,
encumber or otherwise hypothecate this lease or the Premises or any part thereof
in any manner whatsoever or (d) permit the Premises or any part thereof to be
occupied, or used for desk space, mailing privileges or otherwise, by any person
other than Tenant, without in each instance obtaining the prior written consent
of Landlord.

 

28

--------------------------------------------------------------------------------


 

7.02.                        If Tenant (or any subtenant) is a corporation, ‘the
provisions of subdivision (a) of Section 7.01 shall apply to a transfer (however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions) of stock (or any other mechanism such as, by way of
example, the issuance of additional stock, a stock voting agreement or change in
class(es) of stock) which results in a change of control of Tenant (or such
subtenant) as if such transfer of stock (or other mechanism) which results in a
change of control of Tenant (or such subtenant) were an assignment of this
lease, and if Tenant (or such subtenant) is a partnership or joint venture or
limited liability company (herein called a “LLC”), said provisions shall apply
with respect to a transfer (by one or more transfers) of an interest in the
distributions of profits and losses of such partnership or joint venture (or
other mechanism, such as, by way of example, the creation of additional general
partnership or limited partnership interests) which results in a change of
control of such partnership, joint venture or LLC, as if such transfer of an
interest in the distributions of profits and losses of such partnership, joint
venture or LLC which results in a change of control of such partnership, joint
venture or LLC were an assignment of this lease.  The transfer of shares of
Tenant (if Tenant is a corporation or trust) for purposes of this Section 7.02
shall not include the sale of shares by persons other than those deemed
“insiders” within the meaning of the Securities Exchange Act of 1934, as
amended, which sale is effected through the “over-the-counter market” or through
any recognized stock exchange.  The provisions of subdivision (a) of Section
7.01 (including, specifically, the requirement of obtaining Landlords consent to
any assignment of the lease or subletting of the Premises, in whole or in part)
shall not, however, apply to transactions with a corporation into or with which
Tenant is merged or consolidated or to transactions with a corporation or
partnership to which substantially all of Tenant’s assets are transferred or to
any corporation (herein called a “Tenant’s Affiliate”) which controls or is
controlled by or is under common control with Tenant, provided that in any of
such events (i) the successor to Tenant or transferee is a reputable entity of
good character and if such successor or transferee is not a Tenant’s Affiliate
provided such successor has a net worth computed in accordance with generally
accepted accounting principles at least equal to the greater of (1) the net
worth of Tenant immediately prior to such merger, consolidation or transfer, or
(2) the net worth of the Tenant herein named on the date of this lease, (ii)
proof satisfactory to Landlord of such net worth shall have

 

29

--------------------------------------------------------------------------------


 

been delivered to Landlord at least ten (10) days prior to the effective date of
any such transaction, (iii) a duplicate original instrument of assignment in
form and substance reasonably satisfactory to Landlord, duly executed by Tenant,
shall have been delivered to Landlord at least ten (10) days prior to the
effective date of any such transaction, (iv) an instrument in form and substance
satisfactory to Landlord, duly executed by the assignee, in which such assignee
assumes (as of the Commencement Date) observance and performance of, and agrees
to be personally bound by, all of the terms, covenants and conditions of this
lease on Tenant’s part to be performed and observed shall have been delivered to
Landlord at least ten (10) days prior to the effective date of any such
transaction, and (v) such merger, consolidation or transfer shall be for a good
business purpose and not principally for the purpose of transferring this
lease.  For purposes of this Section 7.02, the term “control” shall mean, in the
case of a corporation,  ownership or voting control, directly or indirectly, of
at least fifty percent (50%) of all the voting stock, and in case of a joint
venture or partnership or similar entity, ownership, directly or indirectly, of
at least fifty percent (50%) of all the general or other partnership (or
similar) interests therein, and in either case, the possession of the power to
direct or cause the direction of the management and policy of such corporation
or other entity whether through the ownership of voting securities by statute,
by contract, or otherwise.  Any agreement pursuant to which (x) Tenant is
relieved from the obligation to pay, or a third party agrees to pay on Tenant s
behalf, all or a part of Fixed Rent or Additional Charges under this lease,
and/or (y) such third party undertakes or is granted any right to assign or
attempt to assign this lease or sublet or attempt to sublet all or any portion
of the Premises, shall be deemed an assignment of this lease and subject to the
provisions of Section 7.01.

 

7.03.                        If this lease be assigned, whether or not in
violation of the provisions of this lease, Landlord may collect rent from the
assignee.  If the Premises or any part thereof are sublet or used or occupied by
anybody other than Tenant, whether or not in violation of this lease, Landlord
may, after default by Tenant, after notice (the delivery of which shall not be
required for purposes of this Section 7.03 if Landlord is prevented or
prohibited from delivering the same under applicable law, including, but not
limited to, all applicable bankruptcy and insolvency law) and the expiration of
any applicable cure periods (except that no notice and cure

 

30

--------------------------------------------------------------------------------


 

period shall be required for purposes of this Section 7.03 with respect to any
default by Tenant hereunder if, at the time of such default, any of the events
set forth in Section 22.01 shall have occurred with or without the acquiescence
of Tenant), collect rent from the subtenant or occupant.  In either event,
Landlord may apply the net amount collected to the Fixed Rent and Additional
Charges herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of Section 7.01, or
the acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance by Tenant of Tenant’s obligations under this lease. 
The consent by Landlord to a particular assignment, mortgaging, subletting or
use or occupancy by others shall not in any way be considered a consent by
Landlord to any other or further assignment, mortgaging or subletting or use or
occupancy by others not expressly permitted by this Article 7.  References in
this lease to use or occupancy by others (that is, anyone other than Tenant)
shall not be construed as limited to subtenants and those claiming under or
through subtenants but shall also include licensees and others claiming under or
through Tenant, immediately or remotely.

 

7.04.                        Any assignment or transfer, whether made with
Landlord’s consent pursuant to Sections 7.01 or 7.11 hereof or without
Landlord’s consent pursuant to Section 7.02 hereof, shall be made only if, and
shall not be effective until, the assignee shall execute, acknowledge and
deliver to Landlord an agreement in form and substance reasonably satisfactory
to Landlord whereby the assignee shall assume the obligations of this lease on
the part of Tenant to be performed or observed and whereby the assignee shall
agree that the provisions in Section 7.01 shall, notwithstanding such assignment
or transfer, continue to be binding upon it in respect of all future assignments
and transfers.  The original named Tenant covenants that, notwithstanding any
assignment or transfer, whether or not in violation of the provisions of this
lease, and notwithstanding the acceptance of Fixed Rent and/or Additional
Charges by Landlord from an assignee, transferee, or any other party, the
original named Tenant shall remain fully liable for the payment of the Fixed
Rent and Additional Charges and for the performance and observance of other
obligations of this lease on the part of Tenant to be performed or observed.

 

7.05.                        The joint and several liability of Tenant and any
immediate or remote successor in interest of Tenant

 

31

--------------------------------------------------------------------------------


 

and the due performance of the obligations of this lease on Tenants part to be
performed or observed shall not be discharged, released or impaired in any
respect by any agreement or stipulation made by Landlord extending the time of,
or modifying any of the obligations of this lease, or by any waiver (other than
an express written waiver by Landlord) or failure of Landlord to enforce any of
the obligations of this lease.  If any such agreement or modification operates
to increase the obligations of a tenant under this lease, the liability under
this Section 7.05 of the tenant named in the lease or any of its successors in
interest (unless such party shall have expressly consented in writing to such
agreement or modification) shall continue to be no greater than if such
agreement or modification had not been made.

 

7.06.                        The listing of any name other than that of Tenant,
whether on the doors of the Premises or the Building directory, or otherwise,
shall not operate to vest any right or interest in this lease or in the
Premises, nor shall it be deemed to be the consent of Landlord to any assignment
or transfer of this lease or to any sublease of the Premises or to the use or
occupancy thereof by others.

 

7.07.                        Notwithstanding anything to the contrary contained
in this Article 7, if Tenant shall at any time or times during the term of this
lease desire to assign this lease or sublet all or part of the Premises, Tenant
shall give notice thereof to Landlord (herein called “Tenant’s Article 7 Offer
Notice”), which notice shall set forth in the case of a subletting: (a) the area
proposed to be sublet, (b) the term of the proposed subletting and the date the
area to be sublet is intended to be vacated by Tenant, (c) the work
contributions, if any, periods of rent free occupancy, if any, purchase price of
any of Tenant’s furniture, fixtures and equipment, and (d) the rents and all
other financial terms (the items set forth in the foregoing clauses (c) and
(d) are herein in the aggregate called the “Proposed Rent Rate”) pursuant to
which Tenant is willing to enter into a sublease with a third party.  In the
case of a proposed assignment, Tenant’s Article 7 Offer Notice shall set forth
Tenant’s intention to (x) assign the lease in whole, it being understood and
agreed that partial assignments of the lease are not permitted hereunder, (y)
the proposed date upon which the Premises are intended to be vacated by Tenant,
and (z) all financial and other material terms of the proposed assignment. 
Tenant’s Article 7 Offer Notice shall be deemed an irrevocable offer from Tenant
to Landlord whereby Landlord (or

 

32

--------------------------------------------------------------------------------


 

Landlord’s designee) may, at its option, (i) accept an assignment of this lease
from Tenant (if the proposed transaction is an assignment of this lease or a
sublease of all or substantially all of the Premises for substantially the
balance of the term of this lease), (ii) sublease such space from Tenant upon
the terms and conditions hereinafter set forth (if the proposed transaction is a
sublease of all or any portion of the Premises), (iii) terminate this lease if
the proposed transaction is an assignment of the lease or a sublease of all or
substantially all of the Premises for substantially the balance of the term of
this lease, or (iv) terminate this lease with respect to the space covered by
the proposed sublease (if the proposed transaction is a sublease of part of the
Premises for substantially the balance of the term of the lease).  Said options
may be exercised by Landlord by notice to Tenant at any time within the later to
occur of (1) thirty (30) days after such notice has been received by Landlord
and Landlord shall have received all other information required to be furnished
to Landlord by Tenant pursuant to the provisions of this Article 7 and (2) ten
(10) days after the date on which Landlord shall have received notice of the
identity of the proposed subtenant or assignee, together with statements setting
forth in reasonable detail the nature of its business and its financial
condition (as evidenced by its most recent audited financial statement or annual
report); and during such thirty (30) day period Tenant shall not assign this
lease or sublet such space to any person.  The phrase “for substantially the
balance of the term of this lease” shall mean the period equal to the remaining
term of this lease less any period of time up to two (2) years.

 

7.08.                        (a)                                  If Landlord
exercises its option to terminate this lease in the case where Tenant desires
either to assign this lease or sublet all or substantially all of the Premises
for substantially the balance of the term of this Lease, then, this Lease shall
end and expire on the date that such assignment or sublet was to be effective or
commence, as the case may be, and the Fixed Rent and Additional Charges shall be
paid and apportioned to such date and Tenant shall not be obligated to perform
any of the obligations of Tenant to be performed hereunder from and after such
date.

 

(b)                                 If Landlord exercises its option to have
this lease assigned to it (or its designee) in the case where Tenant desires
either to assign this lease or to sublet all or substantially all of the
Premises for substantially the

 

33

--------------------------------------------------------------------------------


 

balance of the term of this Lease, then Tenant shall assign this lease to
Landlord (or Landlord’s designee) by an assignment in form and substance
reasonably satisfactory to Landlord.  Tenant shall not be responsible for any
default by Landlord or Landlords designee as tenant under the lease after such
assignment, provided, however, that the provisions of this sentence shall not be
binding upon any Superior Mortgagee.  Such assignment shall be effective on the
date the proposed assignment was to be effective or the date the proposed
sublease was to commence, as the case may be.  Tenant shall not be entitled to
consideration or payment from Landlord (or Landlord’s designee) in connection
with any such assignment.  If the proposed assignee or sublessee was to receive
any consideration or concessions from Tenant in connection with the proposed
assignment or sublease, then Tenant shall pay such consideration and/or grant
any such concessions to Landlord (or Landlord’s designee) on the date Tenant
assigns this lease to Landlord (or Landlord’s designee).

 

7.09.                        If Landlord exercises its option to terminate this
lease with respect to the space covered by Tenant’s proposed sublease in any
case where Tenant desires to sublet part of the Premises for substantially the
balance of the term of this Lease, then (a) this lease shall end and expire with
respect to such part of the Premises on the date that the proposed sublease was
to commence; (b) from and after such date the Fixed Rent and Additional Charges
shall be adjusted, based upon the proportion that the rentable area of the
Premises remaining bears to the total rentable area of the Premises; and (c)
Tenant shall pay to Landlord, upon demand, as Additional Charges hereunder the
reasonable out of pocket costs incurred by Landlord in physically separating
such part of the Premises from the balance of the Premises and in complying with
any laws and requirements of any public authorities relating to such separation
and Tenant shall not be obligated to perform any of the obligations of Tenant to
be performed hereunder from and after such date.

 

7.10.                        If Landlord exercises its option to sublet the
Premises or the portion(s) of the Premises which Tenant desires to sublet, such
sublease to Landlord or its designee (as subtenant) shall be at the Proposed
Rent Rate and shall be for the term set forth in Tenant’s Article 7 Offer
Notice, and:

 

34

--------------------------------------------------------------------------------


 

(a)                                  The sublease shall be expressly subject to
all of the covenants, agreements, terms, provisions and conditions of this lease
except such as are irrelevant or inapplicable, and except as otherwise expressly
set forth to the contrary in this section;

 

(b)                                 Such sublease shall be upon the same terms
and conditions as those contained in Tenant’s Article 7 Offer Notice, except
such as are irrelevant or inapplicable and except as otherwise expressly set
forth to the contrary in this section;

 

(c)                                  Such sublease shall give the sublessee the
unqualified and unrestricted right, without Tenant’s permission, to assign such
sublease or any interest therein and/or to sublet the space covered by such
sublease or any part or parts of such space and to make any and all changes,
alterations, and improvements in the space covered by such sublease;

 

(d)                                 Such sublease shall provide that any
assignee or further subtenant of Landlord or its designee, may, at the election
of Landlord, be permitted to make alterations, decorations and installations in
such space or any part thereof and shall also provide in substance that any such
alterations, decorations and installations in such space therein made by any
assignee or subtenant of Landlord or its designee may be removed, in whole or in
part, by such assignee or subtenant, at its option, prior to or upon the
expiration or other termination of such sublease provided that such assignee or
subtenant, at its expense, shall repair any damage and injury to such space so
sublet caused by such removal;

 

(e)                                  Such sublease shall also provide that (i)
the parties to such sublease expressly negate any intention that any estate
created under such sublease be merged with any other estate held by either of
said parties, (ii) any assignment or subletting by Landlord or its designee (as
the subtenant) may be for any purpose or purposes that Landlord, in Landlord’s
uncontrolled discretion, shall deem suitable or appropriate, provided such
purpose shall be permitted by law (iii) Tenant, at Tenant’s expense, shall and
will at all times provide and permit reasonably appropriate means of ingress to
and egress from such space so sublet by Tenant to Landlord or its designee, (iv)
Landlord, at Tenant’s expense, may make such alterations as may be required or
deemed necessary by Landlord to physically separate the subleased space from the

 

35

--------------------------------------------------------------------------------


 

balance of the Premises and to comply with any laws and requirements of public
authorities relating to such separation, and (v) that at the expiration of the
term of such sublease, Tenant will accept the space covered by such sublease in
its then existing condition, subject to the obligations of the sublessee to make
such repairs thereto as may be necessary to preserve the premises demised by
such sublease in good order and condition;

 

(f)                                    If Landlord or Landlord’s designee as
subtenant under such sublease shall be in default (including, without
limitation, in monetary default) under such sublease or if any undertenant of
Landlord or Landlord’s designee or subtenant of Landlord or Landlord’s designee
if this lease shall be assigned to Landlord or Landlord’s designee shall be in
default under such underlease (including, without limitation, in monetary
default), then Landlord, as Landlord under this lease shall not have the right
to declare a corresponding breach by Tenant under this lease, and Tenant shall
not be responsible for any act or omission of Landlord or Landlord’s designee or
subtenant under this lease or of any subtenant or undertenant thereof, provided,
however, that the provisions of this subsection 7.10(f) shall not be binding
upon any Superior Mortgagee.

 

7.11.                        In the event Landlord does not exercise its options
pursuant to Section 7.07 to so sublet the Premises or terminate (in whole or in
part) or have assigned to it or its designee this lease and providing that
Tenant is not then in default of any of Tenant’s obligations under this lease,
Landlord’s consent (which must be in writing and in form satisfactory to
Landlord) to the proposed assignment or sublease shall not be unreasonably
withheld, provided and upon condition that:

 

(a)                                  Tenant shall request, in writing,
Landlord’s consent to each subletting or assignment, which request shall be
accompanied by (i) a duplicate original of the proposed assignment or sublease,
signed by the proposed assignee or proposed sub-tenant, the effective or
commencement date of which shall be at least thirty (30) days after the giving
of such notice, (ii) a statement setting forth in reasonable detail the identity
of the proposed assignee or subtenant, the nature of its business and its
proposed use of the Premises, and (iii) current financial information with
respect to the proposed assignee or subtenant including, without limitation, its
most recent financial report.  In the

 

36

--------------------------------------------------------------------------------


 

event that Landlord shall request reasonable additional information with respect
to the proposed assignee or subtenant, then Landlord shall make such request
within ten (10) Business Days after Tenant’s request for Landlord’s consent and
Tenant shall provide such information to Landlord as soon as reasonably
practicable, and Tenant shall have complied with the provisions of Section 7.07
and Landlord shall not have exercised any of its options under said Section 7.07
within the time permitted therefor;

 

(b)                                 In Landlord’s reasonable judgment the
proposed assignee or subtenant is engaged in a business and the Premises, or the
relevant part thereof, will be used in a manner which (i) is in keeping with the
then standards of the Building, and (ii) will not violate any negative covenant
as to use contained in any other lease of space in the Building;

 

(c)                                  The proposed assignee or subtenant is a
reputable person or entity of good character and with sufficient financial worth
considering the responsibility involved, and Landlord has been furnished with
reasonable proof thereof;

 

(d)                                 Provided that Landlord shall have space
comparable in size then available, or to become available, for leasing in the
Building; within nine (9) months from the effective date of the proposed
assignment or subletting, as the case may be, the proposed assignee or sublessee
is not then an occupant of any part of the Building;

 

(e)                                  The proposed assignee or sublessee is not a
person with whom Landlord is then engaged in discussions to lease or is
negotiating to lease space in the Building;

 

(f)                                    The form of the proposed sublease shall
be reasonably satisfactory to Landlord and shall comply with the applicable
provisions of this Article;

 

(g)                                 There shall not be more than (A) four (4)
entities (including Tenant, Landlord or Landlord’s designee) occupying any one
full floor of the Premises, or (B) two (2) entities (including Tenant, Landlord
or Landlord’s designee) occupying any portion of the Premises located on less
than a full floor of the Building, provided that such number of entities is
permitted by the laws and requirements of public authorities;

 

37

--------------------------------------------------------------------------------


 

(h)                                 The rental and other terms and conditions of
the sublease are the same as those contained in Tenant’s Article 7 Offer Notice
therefor, except that the rental may vary by five (5%) percent or less from the
Proposed Rent Rate set forth in Tenant’s Article 7 Offer Notice;

 

(i)                                     Tenant shall reimburse Landlord within
twenty (20) days after demand for any reasonable out-of-pocket costs incurred by
Landlord in connection with said assignment or sublease, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed assignee or subtenant, and reasonable out-of-pocket legal costs
incurred in connection with the granting of any requested consent; and

 

(j)                                     Tenant shall not have (i) advertised or
publicized in any way the availability of the Premises without prior notice to
and approval by Landlord, nor shall any advertisement state the name (as
distinguished from the address) of the Building or the proposed rental, (ii)
listed the Premises for subletting, whether through a broker, agent,
representative, or otherwise at a rental rate less than the greater of (1) the
Fixed Rent and Additional Charges then payable hereunder for such space, or (2)
the Fixed Rent and Additional Charges at which Landlord is then offering to
lease other space in the Building.

 

7.12.        (a)           In the event that in connection with Tenant’s request
for Landlord’s consent pursuant to Section 7.11 hereof, Tenant submits to
Landlord a duplicate of a proposed sublease or proposed assignment with respect
to the proposed subletting or assignment set forth in Tenant’s Article 7 Offer
Notice and the provisions of such sublease or assignment (as, for example, the
space, the term, or the Proposed Rent Rate) differ with respect to the
statements set forth in the Tenant’s Article 7 Offer Notice, provided, however,
the rental may vary by five (5%) percent or less from the Proposed Rent Rate set
forth in Tenant’s Article 7 Offer Notice, then in such event, Tenant’s request
for consent pursuant to Section 7.11 hereof shall be deemed to be an offer from
Tenant to Landlord as to which Landlord shall have all of the options set forth
in Section 7.07 hereof.

 

(b)           If Landlord fails to exercise any of its options under Section
7.07 hereof, and Tenant fails to request Landlord’s consent to an assignment or
sublease on the terms and conditions set forth in Tenant’s Article 7 Offer
Notice

 

38

--------------------------------------------------------------------------------


 

within (x) four (4) months from the date of Landlord’s response to Tenant’s
Article 7 Offer Notice, or (y) if Landlord fails to respond to Tenant’s Article
7 Offer Notice, within five (5) months from the date of Tenant’s Article 7 Offer
Notice, Tenant shall again comply with all of the provisions and conditions of
Section 7.07 hereof before assigning this lease or subletting all or part of the
Premises.

 

7.13.                        With respect to each and every sublease or
subletting authorized by Landlord under the provisions of this lease (other than
a sublease to Landlord or its designee pursuant to Section 7.10 hereof), it is
further agreed:

 

(a)                                  No subletting shall be for a term
(including any renewal or extension options contained in the sublease) ending
later than one day prior to the expiration date of this lease;

 

(b)                                 No sublease shall be valid, and no subtenant
shall take possession of the Premises or any part thereof, until an executed
counterpart of such sublease (and all ancillary documents executed in connection
with, with respect to or modifying such sublease) has been delivered to
Landlord;

 

(c)                                  Each sublease shall provide that it is
subject and subordinate to this lease and to any matters to which this lease is
or shall be subordinate, and that in the event of termination, reentry or
dispossess by Landlord under this lease Landlord may, at its option, take over
all of the right, title and interest of Tenant, as sublessor, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be (i) liable for any previous act or omission of Tenant under such
sublease, (ii) subject to any credit, offset, claim, counterclaim, demand or
defense which such subtenant may have against Tenant, (iii) bound by any
previous modification of such sublease or by any previous prepayment of more
than one (1) month’s rent, (iv) bound by any covenant of Tenant to undertake or
complete any construction of the Premises or any portion thereof, (v) required
to account for any security deposit of the subtenant other than any security
deposit actually delivered to Landlord by Tenant, (vi) bound by any obligation
to make any payment to such subtenant or grant any credits, except for services,
repairs, maintenance and

 

39

--------------------------------------------------------------------------------


 

restoration provided for under the sublease to be performed after the date of
such attornment, (vii) responsible for any monies owing by Landlord to the
credit of Tenant or (viii) required to remove any person occupying the Premises
or any part thereof; and

 

(d)                                 Each sublease shall provide that the
subtenant may not assign its rights thereunder or further sublet the space
demised under the sublease, in whole or in part, without Landlord’s consent,
which consent, Landlord agrees, shall not be unreasonably withheld or delayed
with respect to a proposed assignment or underletting of a direct subtenant of
the Named Tenant provided, however, that (i) such subtenant shall satisfy the
conditions applicable to Tenant provided in this Article 7 with respect to an
assignment of such sublease or an underletting of all or a portion of the
Premises; (ii) the proposed assignment or underletting complies with all of the
applicable provisions of this Article 7; (iii) Landlord shall receive fifty
(50%) percent of any amounts received by such subtenant from such assignment or
underletting which is in excess of the rentals it pays to Tenant under its
sublease, (iv) Landlord shall have the right to recapture such space pursuant to
the provisions of Section 7.07 hereof, as the same shall be incorporated by
reference (or otherwise) in such subtenant’s sublease; and (v) if Landlord shall
exercise the option set forth in clause (ii) of Section 7.07 hereof, then the
sublease rent payable by Landlord (or its designee) shall be at the lesser of:
(A) the proposed rental rate payable by such subtenant’s undertenant or (B) the
rate of fixed annual rental and escalation rent payable by such subtenant under
its sublease with Tenant.  Notwithstanding any language to the contrary
contained in this subsection 7.13(d), the assignee of such subtenant shall not
be permitted to further assign such sublease or further underlease all or a
portion of such space nor shall any undertenant of such subtenant be permitted
to assign its leasehold interest under such underletting agreement or further
underlease all or a portion of such space.

 

7.14.        (a)           If Landlord shall give its consent to any assignment
of this lease or to any sublease, or if all or any part of the Premises shall be
sublet to Landlord or Landlord’s designee pursuant to Section 7.07 hereof,
Tenant shall in either event, pay to Landlord, as Additional Charges an amount
equal to fifty percent (50%) of any Assignment Profit or Sublease Profit, as the
case may be.  It is understood and agreed that in the event that pursuant to

 

40

--------------------------------------------------------------------------------


 

Section 7.07 hereof, Landlord or Landlord’s designee shall sublet all or any
portion of the Premises, then the amount of any Sublease Profit due and payable
to Landlord hereunder shall, at Landlord’s option, be credited against the
amount of rent payable under such sublease.

 

(b)           For purposes of this Section 7.14, the term “Assignment Profit”
shall mean an amount equal to all sums and other considerations paid to Tenant
by the assignee for or by reason of such assignment (including, but not limited
to, sums paid for the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture, furnishings or other personal property,
less, in the case of a sale thereof, the excess, if any of (x) the then net
unamortized or undepreciated cost thereof determined on the basis of Tenant’s
federal income tax returns) over (y) the unamortized amount of the Work
Allowance (determined on a straight line basis over the term of the lease),
after deducting therefrom the amount of “Tenant’s Costs”, as hereinafter
defined.

 

(c)                                  For purposes of this Section 7.14, the term
“Sublease Profit” shall mean in any year of the term of this lease (i) any
rents, additional charges or other consideration payable under the sublease to
Tenant by the subtenant which is in excess of the Fixed Rent and Additional
Charges accruing during such year of the term of this lease in respect of the
subleased space (at the rate per square foot payable by Tenant hereunder)
pursuant to the terms hereof, and (ii) all sums paid for the sale or rental of
Tenant’s fixtures, leasehold improvements, equipment, furniture or other
personal property, less, in the case of the sale thereof, the excess, if any, of
(x) the then net unamortized or undepreciated cost thereof determined on the
basis of Tenant’s federal income tax returns, over (y) the unamortized amount of
the Work Allowance allocable, on a per rentable square foot basis, to the sublet
space (determined on a straight line basis over the term of the lease), which
net unamortized amount shall be deducted from the sums paid in connection with
such sale in equal monthly installments over the balance of the term of the
sublease (each such monthly deduction to be in an amount equal to the quotient
of the net unamortized amount, divided by the number of months remaining in the
term of this lease) after deducting therefrom (except in the case of a sublease
to Landlord or Landlord’s designee pursuant to Section 7.07 hereof) the amount
of Tenant’s Costs, as hereinafter defined.  The sums payable under this Section
7.14

 

41

--------------------------------------------------------------------------------


 

shall be paid to Landlord as and when paid by the subtenant to Tenant.

 

(d)                                 For purposes hereof, the term “Tenant’s
Costs” shall mean:

 

(i)                                     the amount of any commercially
reasonable broker’s fee or commissions paid to a broker as a result of any
subletting or assignment by Tenant hereunder and reasonable counsel fees and
disbursements incurred with respect to such subletting or assignment;

 

(ii)                                  the cost to Tenant allocable on a per
rentable square foot basis to the space in question, of any additional
improvements (other than any work performed by or on behalf of Tenant to prepare
such space for initial occupancy), made to prepare the space in question for the
occupancy of the subtenant or assignee thereof or the dollar amount of any rent
credits or work allowance given in lieu thereof; and

 

(iii)                               commercially reasonable advertising; and
marketing expenses directly related to the subletting or assignment of the
space.

 

For the purposes of computing “Assignment Profit” and “Sublease Profit”,
Tenant’s Costs with respect thereto shall be amortized on a straight-line basis
over respectively (x) the balance of the term of the lease from and after the
effective date of such assignment, and (y) the term of the sublease.

 

7.15.                        If Landlord shall exercise its rights pursuant to
Section 7.07 hereof to terminate this Lease or to have the Lease assigned to it,
or its designee, Landlord shall pay to Tenant an amount equal to the product of
(i) fifty percent (50%), multiplied by (ii) the Potential Assignment Profit or
Potential Sublease Profit (as those terms are hereinafter defined), as the case
may be.  The sums payable under this Section 7.15(a) shall be paid to Tenant as
and when they would have been received by Tenant if Landlord had consented to
the proposed assignment or sublease.  The term “Potential Assignment Profit”
shall mean the Assignment Profit that Tenant would have received pursuant to a
proposed assignment of this Lease if Landlord had not exercised its rights
pursuant to Section 7.07 hereof to terminate this Lease or have the Lease
assigned to it, or its designee.  The term

 

42

--------------------------------------------------------------------------------


 

“Potential Sublease Profit” shall mean the Sublease Profit that Tenant would
have received pursuant to a proposed sublease of all of the Premises if Landlord
had not exercised its rights pursuant to Section 7.07 to terminate this Lease or
to have the Lease assigned to it, or its designee.

 

7.16.                        Except for any subletting by Tenant to Landlord or
its designee pursuant to the provisions of Section 7.10 hereof, each subletting
shall be subject to all of the covenants, agreements terms, provisions and
conditions contained in this lease.  Notwithstanding any such subletting to
Landlord or any such subletting to any other subtenant and/or acceptance of rent
or additional rent by Landlord from any subtenant, Tenant shall and will remain
fully liable for the payment of the Fixed Rent and Additional Charges due and to
become due hereunder and for the performance of all the covenants, agreements,
terms, provisions and conditions contained in this lease on the part of Tenant
to be performed and all acts and omissions of any licensee or subtenant or
anyone claiming under or through any subtenant which shall be in violation of
any of the obligations of this lease, and any such violation shall be deemed to
be a violation by Tenant subject, however, to all provisions under the lease
with respect to Tenant’s rights of notice and opportunity to cure, and to the
conditions set forth in Section 35.04 hereof.  Tenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person claiming through or under Tenant (except as
provided in Section 7.10) shall or will be made except upon compliance with and
subject to the provisions of this article.  If Landlord shall decline to give
its consent to any proposed assignment or sublease, or if Landlord shall
exercise any of its options under Section 7.07, Tenant shall indemnify, defend
and hold harmless Landlord against and from any and all loss, liability,
damages, costs and expenses (including reasonable counsel fees) resulting from
any claims that may be made against Landlord (x) by the proposed assignee or
sublessee or (y) by any brokers or other persons claiming a commission or
similar compensation in connection with the proposed assignment or sublease by
reason of the acts, negotiations or conversations of Tenant or its proposed
assignee or sublessee, as the case may be.

 

7.17.                        (a)           If Tenant is a partnership (or is
comprised of two (2) or more persons, individually and/or as co-partners of a
partnership) or if Tenant’s interest in this lease shall be assigned to a
partnership (or to two (2) or

 

43

--------------------------------------------------------------------------------


 

more persons, individually and/or as co-partners of a partnership) pursuant to
this article (any such partnership and such persons are referred to in this
section as ‘Partnership Tenant”), the following provisions of this section shall
apply to such Partnership Tenant: (a) the liability of each of the parties
comprising Partnership Tenant shall be joint and several, (b) each of the
parties comprising Partnership Tenant hereby consents in advance to, and agrees
to be bound by, any written instrument which may hereafter be executed,
changing, modifying or discharging this lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord or renewing or
extending this lease and by any notices, demands, requests or other
communications which may hereafter be given, by Partnership Tenant or by any of
the parties comprising Partnership Tenant, (c) any bills, statements, notices,
demands, requests or other communications given or rendered to Partnership
Tenant or to any of the parties comprising Partnership Tenant shall be deemed
given or rendered to Partnership Tenant and to all such parties and shall be
binding upon Partnership Tenant and all such parties, (d) if Partnership Tenant
shall admit new partners, all of such new partners shall, by their admission to
Partnership Tenant, be deemed to have assumed performance of all of the terms,
covenants and conditions of this lease on Tenant’s part to be observed and
performed, (e) Partnership Tenant shall give prompt notice to Landlord of the
admission of any partner or partners, and upon demand of Landlord, shall cause
each such partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner shall assume performance
of all of the terms, covenants and conditions of this lease on Tenant’s part to
be observed and performed (but neither Landlord’s failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall vitiate the provisions of subdivision (d) of this
section) and (f) on each anniversary of the Commencement Date, Partnership
Tenant shall deliver to Landlord a list of all partners together with their
current residential addresses.

 

(b)                                 If Tenant is a partnership, the admission of
new partners, the withdrawal, retirement, death, incompetency or bankruptcy of
any partner, or the reallocation of partnership interests among the partners
shall not constitute an assignment of this lease, provided the principal purpose
of any of the foregoing is not to circumvent the restrictions on assignment set
forth in the provisions of this Article 7 and provided that the capital of the
partnership is

 

44

--------------------------------------------------------------------------------


 

not as a result of any of the foregoing events, reduced by more than 20% of the
capital immediately prior to such event.  The reorganization of Tenant from a
professional corporation into a partnership or the reorganization of a Tenant
from a partnership into a professional corporation, shall not constitute an
assignment of this lease, provided that immediately following such
reorganization the partners of Tenant shall be the same as the shareholders of
Tenant existing immediately prior to such reorganization, or the shareholders of
Tenant shall be the same as the partners of Tenant existing immediately prior to
such reorganization, as the case may be. If Tenant shall become a professional
corporation, each individual shareholder in Tenant and each professional
employee of a professional corporation which is a shareholder in Tenant shall
have the same personal liability as such individual or shareholder-employee
would have under this lease if Tenant were a partnership and such individual or
shareholder-employee were a partner in Tenant.  If any individual partner in
Tenant is or becomes a shareholder-employee of a professional corporation, such
individual shall have the same personal liability under this lease as such
individual would have if he and not the professional corporation were a partner
of Tenant.

 

ARTICLE 8

 

Compliance with Laws

 

8.01.                        (a)           Tenant shall give prompt notice to
Landlord of any notice it receives of the violation of any law or requirement of
any public authority with respect to the Premises or the use or occupation
thereof.  Tenant shall (a) at Tenant’s expense, comply with all present and
future laws and requirements of any public authorities in respect of the
Premises or the use and occupation thereof, or the abatement of any nuisance in,
on or about the Premises including, without limitation, those applicable to the
making of any Alterations therein or which apply as a result of the making
thereof, except that Tenant shall not be under any obligation to make any
structural Alteration in order to comply with any law or requirement of any
public authority applicable to the mere general “office” use (as opposed to the
manner of use) of the Premises, unless otherwise expressly required herein, or
if the same is applicable to the making of an Alteration or applies as a result
of the making thereof; and (b) be responsible for the cost of compliance with
all present and

 

45

--------------------------------------------------------------------------------


 

future laws and requirements of any public authorities in respect of the Real
Property to the extent arising from (i) Tenant’s manner of use of the Premises
(other than mere general office use), (ii) the manner of conduct of Tenant’s
business or operation of its installations, equipment or other property therein,
(iii) any cause or condition created by or at the instance of Tenant, or (iv)
the breach of any of Tenant’s obligations hereunder, whether or not such
compliance requires work which is structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen.  Tenant shall pay all the costs,
expenses, fines, penalties and damages which may be imposed upon Landlord or any
Superior Lessor by reason of or arising out of Tenant’s failure to fully and
promptly comply with and observe the provisions of this Section 8.01.  Without
limiting the generality of the foregoing, it is specifically agreed that Tenant
shall comply with all laws that require the installation, modification or
maintenance within the Premises of (i) any fire-rated partitions, gas, smoke, or
fire detector or alarm, any emergency signage or lighting system, or any
sprinkler or other system to extinguish fires or (ii) any handicap facilities. 
However, Tenant need not comply with any such law or requirement of any public
authority so long as Tenant shall be contesting the validity thereof, or the
applicability thereof to the Premises, in accordance with Section 8.02 hereof. 
Landlord, at its expense, shall comply with all other such laws and requirements
of public authorities as shall affect the Premises, but may similarly defer
compliance so long as Landlord shall be contesting the validity or applicability
thereof but only to the extent that deferral of compliance and contest of the
legal requirements does not materially impair Tenant’s ability to conduct
business in the Premises in its customary manner, and does not create an
imminent hazard to life and limb.  Landlord represents that on the date hereof,
to the best of Landlord’s knowledge, Landlord has received no notice of
violation from any governmental authority having jurisdiction thereof, of any
violation of law existing in the Premises which has not been cured.  Without
limiting the generality of the foregoing, it is agreed that Landlord shall
comply, at Landlord’s expense, with all present laws and requirements of public
authorities, which require the removal, encapsulation and/or other remedial
treatment of asbestos in the Premises except that Landlord shall not be
obligated to so comply with respect to any asbestos brought into the Premises by
Tenant, its contractors, materialmen, agents or any assignee or subtenants of
Tenant (other than Landlord) or their respective contractors, materialmen or
agents.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary in
this Lease, Tenant shall be responsible for the cost of all present and future
compliance with the Disabilities Act in the Premises.  Tenant shall be
responsible for the cost of compliance with the Act, if such compliance shall
require the making of alterations outside the Premises, and regardless whether
the Disabilities Act shall impose the primary obligation for such compliance on
Landlord or Tenant, but only to the extent that the requirement for such
compliance arises from the performance of any alteration or installation made by
or on behalf of Tenant within the Premises or outside the Premises.

 

8.02.                        Tenant, at its expense, after notice to Landlord,
may contest, by appropriate proceedings prosecuted diligently and in good faith,
the validity, or applicability to the Premises, of any law or requirement of any
public authority, provided that (a) Landlord shall not be subject to criminal
penalty or to prosecution for a crime, or any other fine or charge, nor shall
the Premises or any part thereof or the Building or Land, or any part thereof,
be subject to being condemned or vacated, nor shall the Building or Land, or any
part thereof, be subjected to any lien or encumbrance, by reason of
non-compliance or otherwise by reason of such contest; (b) before the
commencement of such contest, Tenant shall furnish to Landlord the bond of a
surety reasonably satisfactory to Landlord, a cash deposit or other security in
amount, form and substance satisfactory to Landlord and shall indemnify Landlord
against the cost thereof and against all liability for damages, interest,
penalties and expenses (including reasonable attorneys fees and expenses),
resulting from or incurred in connection with such contest or non-compliance;
(c) such non-compliance or contest shall not constitute or result in any
violation of any Superior Mortgage, or if any such Superior Mortgage shall
permit such non-compliance or contest on condition of the taking of action or
furnishing of security by Landlord, such action shall be taken and such security
shall be furnished at the expense of Tenant; (d) such noncompliance or contest
shall not prevent Landlord from obtaining any and all permits and licenses in
connection with the operation of the Building; (e) Tenant shall keep Landlord
advised as to the status of such proceedings; and (f) deferral of compliance and
contest of the legal requirement does not materially impair the ability of other
tenants or of Landlord to conduct business in their respective premises or in
the Building, as the case may be, in

 

47

--------------------------------------------------------------------------------


 

their customary manner, and does not create an imminent hazard to life or limb. 
Without limiting the application of the above, Landlord shall be deemed subject
to prosecution for a crime if Landlord, or its managing agent, or any officer,
director, partner, shareholder, or employee of Landlord or its managing agent,
as an individual, is charged with a crime of any kind or degree whatever,
whether by service of a summons or otherwise, unless such charge is withdrawn
before Landlord or its managing agent, or such officer, director, partner,
shareholder or employee of Landlord or its managing agent (as the case may be)
is required to plead or answer thereto.

 

ARTICLE 9

 

Insurance

 

9.01.                        Tenant shall not violate, or permit the violation
of, any condition imposed by any insurance policy then issued in respect of the
Real Property and shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Premises which would subject Landlord, any Superior
Lessor or any Superior Mortgagee to any liability or responsibility for personal
injury or death or property damage, or which would increase any insurance rate
in respect of the Real Property over the rate which would otherwise then be in
effect or which would result in insurance companies of good standing refusing to
insure the Real Property in amounts reasonably satisfactory to Landlord, or
which would result in the cancellation of or the assertion of any defense by the
insurer in whole or in part to claims under any policy of insurance in respect
of the Real Property.

 

9.02.                        If, by reason of any failure of Tenant to comply
with the provisions of this lease, the premiums on Landlord’s insurance on the
Real Property shall be higher than they otherwise would be, Tenant shall
reimburse Landlord as Additional Charges within twenty (20) days of Landlord’s
request thereof or accompanied by reasonable documentation evidencing such
increase in premiums, for that part of such premiums attributable to such
failure on the part of Tenant.  A schedule or “make up” of rates for the Real
Property or the Premises, as the case may be, issued by the New York Fire
Insurance Rating Organization or other similar body making rates for insurance
for the Real Property or the Premises, as the case may be, shall be conclusive
evidence of the facts therein stated and of the several items and charges in the

 

48

--------------------------------------------------------------------------------


 

insurance rate then applicable to the Real Property or the Premises, as the case
may be.

 

9.03.                        (a)           Tenant, at its expense, shall
maintain at all times during the term of this lease (i) “all risk” property
insurance covering all present and future Tenant’s Property and leasehold
improvements to a limit of not less than the full replacement value thereof,
such insurance to include a replacement cost endorsement, and (ii) comprehensive
general liability insurance, including contractual liability, in respect of the
Premises and the conduct or operation of business therein, with Landlord and its
managing agent, if any, and each Superior Lessor and Superior Mortgagee whose
name and address shall previously have been furnished to Tenant, as additional
insureds, with limits of not less than Five Million ($5,000,000) Dollars
combined single limit for bodily injury and property damage liability in any one
occurrence, (iii) steam boiler, air-conditioning or machinery insurance, if
there is a boiler or pressure object or similar equipment in the Premises, with
Landlord and its managing agent, if any, and each Superior Lessor and Superior
Mortgagee whose name and address shall previously have been furnished to Tenant,
as additional insureds, with limits of not less than Five Million ($5,000,000)
Dollars and (iv) when Alterations are in progress, the insurance specified in
Section 11.05 hereof.  Subject to the provisions of Section 9.04 hereof, the
limits of such insurance shall not limit the liability of Tenant.  Tenant shall
deliver to Landlord and any additional insureds, at least ten (10) days prior to
the Commencement Date, such fully paid-for policies or certificates of
insurance, in form reasonably satisfactory to Landlord issued by the insurance
company or its authorized agent.  Tenant shall procure and pay for renewals of
such insurance from time to time before the expiration thereof, and Tenant shall
deliver to Landlord and any additional insureds such renewal policy or a
certificate thereof at least thirty (30) days before the expiration of any
existing policy.  All such policies shall be issued by companies of recognized
responsibility licensed to do business in New York State and rated by Best’s
Insurance Reports or any successor publication of comparable standing and
carrying a rating of A VIII or better or the then equivalent of such rating, and
all such policies shall contain a provision whereby the same cannot be cancelled
or modified unless Landlord and any additional insureds are given at least
thirty (30) days prior written notice of such cancellation or modification. The
proceeds of policies providing “all risk” property insurance of Tenant’s

 

49

--------------------------------------------------------------------------------


 

Property and improvements and betterments shall be payable to Landlord, Tenant
and each Superior Lessor and Superior Mortgagee as their interests may appear. 
Tenant shall cooperate with Landlord in connection with the collection of any
insurance monies that may be due in the event of loss and Tenant shall execute
and deliver to Landlord such proofs of loss and other instruments which may be
reasonably required to recover any such insurance monies.

 

(b)                                 Landlord shall maintain with respect to the
Building at all times during the term of this lease, liability and casualty
insurance, in each case with such limits not less than that required by either
(x) the bona fide, third-party holder of the first mortgage on the Building or
(y) if no such mortgagee exists, third party mortgagees of comparable
first-class office buildings in the Borough of Manhattan.

 

9.04.                        Each party shall include in each of its insurance
policies (insuring the Building in case of Landlord, and insuring Tenant’s
Property (hereinafter defined) and leasehold improvements in the case of Tenant,
against loss, damage or destruction by fire or other casualty) a waiver of the
insurer’s right of subrogation against the other party during the term of this
lease or, if such waiver should be unobtainable or unenforceable, (i) an express
agreement that such policy shall not be invalidated if the assured waives the
right of recovery against any party responsible for a casualty covered by the
policy before the casualty or (ii) any other form of permission for the release
of the other party.  If such waiver, agreement or permission shall not be, or
shall cease to be, obtainable from either party’s then current insurance
company, the insured party shall so notify the other party promptly after
learning thereof, and shall use its best efforts to obtain the same from another
insurance company described in Section 9.03 hereof.  Each party hereby releases
the other party, with respect to any claim (including a claim for negligence)
which it might otherwise have against the other party, for loss, damage or
destruction with respect to its property occurring during the term of this lease
to the extent to which it is, or is required to be, insured under the
aforementioned property or all risk insurance policy or policies containing a
waiver of subrogation or permission to release liability, as provided in the
preceding subdivisions of this Section.

 

9.05.                        Landlord may from time to time require that the
amount of the insurance to be maintained by Tenant

 

50

--------------------------------------------------------------------------------


 

under Section 9.03 hereof be increased, so that the amount thereof adequately
protects Landlord’s interest.

 

ARTICLE 10

 

Rules and Regulations

 

10.01.                  Tenant and its employees and agents shall observe and
comply with the rules and regulations annexed hereto as Exhibit D, and such
reasonable changes therein (whether by modification, elimination or addition) as
Landlord at any time or times hereafter may make and communicate to Tenant,
which, in Landlord’s reasonable judgment, shall be necessary for the reputation,
safety, care and appearance of the Real Property, or the preservation of good
order therein, or the operation or maintenance of the Real Property, and which
do not unreasonably affect the conduct of Tenant’s business in the Premises
(such rules and regulations as changed from time to time being herein called
“Rules and Regulations”), subject to Tenant’s right to dispute the
reasonableness of any Rule or Regulation as hereinafter set forth; provided,
however, that in case of any conflict or inconsistency between the provisions of
this lease and any of the Rules and Regulations, the provisions of this lease
shall control.  Landlord agrees that it shall not enforce or fail to enforce the
rules and regulations so as to apply the same against Tenant in an adversely
discriminatory manner.

 

10.02.                  Tenant shall have the right to dispute the
reasonableness of any additional Rule or Regulation hereafter adopted by
Landlord.  If Tenant disputes the reasonableness of any additional Rule or
Regulation hereafter adopted by Landlord, the dispute shall be determined by
arbitration in the City of New York in accordance with the rules and regulations
then obtaining of the American Arbitration Association (or any organization
which is the successor thereto).  Any such determination shall be final and
conclusive upon the parties hereto.  The right to dispute the reasonableness of
any additional Rule or Regulation upon Tenant’s part shall be deemed waived
unless the same shall be asserted by service of a notice upon Landlord within
thirty (30) days after receipt by Tenant of notice of the adoption of any such
additional Rule or Regulation.

 

51

--------------------------------------------------------------------------------


 

10.03.                  Nothing in this lease contained shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and Regulations
against Tenant or any other tenant or any employees or agents of Tenant or any
other tenant, and Landlord shall not be liable to Tenant for violation of the
Rules and Regulations by another tenant or its employees, agents, invitees or
licensees.

 

ARTICLE 11

 

Alterations

 

11.01.                  Except as set forth in Section 11.11 hereof, Tenant
shall make no improvements, changes or alterations (other than decorations) in
or to the Premises (herein called “Alterations”) of any nature without
Landlord’s prior written approval.  However, provided Tenant shall be in
compliance with the applicable provisions of this Article 11 and is not in
default under this lease, Tenant may, at its sole expense, upon obtaining
Landlord’s written approval, which approval shall not be unreasonably withheld,
undertake Alterations which are not Material Alterations.  A “Material
Alteration” is an Alteration which (a) is not limited to the interior of the
Premises or which affects the exterior (including the appearance) of the
Building, (b) is structural or affects the strength of the Building, (c) affects
the proper functioning of the mechanical, gas, electrical, sanitary, heating,
ventilating, air-conditioning, elevator, plumbing, life-safety or other service
systems of the Building (herein collectively called “Building Systems”), (d)
affects the Certificate of Occupancy for the Building or the Premises, or
(e) requires the consent of any Superior Mortgagee or Superior Lessor and such
consent shall be withheld.

 

11.02.                  (a)                                  Before proceeding
with any Alteration, Tenant shall submit to Landlord, for Landlord’s approval,
plans and specifications for the work to be done, and Tenant shall not proceed
with such work until it obtains Landlord’s written approval of such plans and
specifications, which in the case of Alterations which are not Material
Alterations shall not be unreasonably withheld or delayed.

 

(b)                                 Tenant shall pay to Landlord within twenty
(20) days after demand, as Additional Charges, Landlord’s reasonable, actual out
of pocket costs and expenses (including, without limitation, the fees of any
architect or

 

52

--------------------------------------------------------------------------------


 

engineer reasonably employed by Landlord or any Superior Mortgagee for such
purpose) for (i) reviewing said plans and specifications and (ii) inspecting the
Alterations to determine whether the same are being performed in accordance with
the approved plans and specifications, the provisions of any Superior Lease or
Superior Mortgage and all laws and requirements of public authorities.

 

(c)                                  Tenant agrees that any review or approval
by Landlord of any plans and/or specifications with respect to any Alterations
is solely for Landlord’s benefit, and without any representation or warranty
whatsoever to Tenant with respect to the adequacy, correctness or efficiency
thereof or otherwise.

 

11.03.                  (a)                                Before proceeding
with any Alteration which will cost more than Two Hundred Fifty Thousand
($250,000) Dollars (exclusive of the costs of decorating work and items
constituting Tenant’s Property), as estimated by a reputable contractor
reasonably designated by Landlord, Tenant shall furnish to Landlord one of the
following (as selected by Landlord) a cash deposit or a performance bond and a
labor and materials payment bond (issued by a corporate surety licensed to do
business in New York reasonably satisfactory to Landlord), in an amount equal to
one hundred twenty (120%) percent of the cost of the Alteration, estimated as
set forth above.

 

(b)                                 Upon (i) the completion of the Alteration in
accordance with the terms of this Article 11 and (ii) the submission to Landlord
of proof evidencing the payment in full for said Alteration, the security
deposited with Landlord (or the balance of the proceeds thereof, if Tenant has
furnished cash or a letter of credit and if Landlord has drawn on the same)
shall be returned to Tenant.

 

(c)                                  Upon Tenant’s failure to properly perform,
complete and fully pay (subject to Tenant’s rights hereunder to contest in good
faith amounts in dispute) for the said Alteration, by Landlord, Landlord shall
be entitled to draw on the security deposited under this Article 11 to the
extent Landlord reasonably deems necessary in connection with the said
Alteration, the restoration and/or protection of the Premises or the Real
Property and the payment or satisfaction of any costs, damages or expenses in
connection with the foregoing and/or Tenant’s obligations under this Article 11.

 

53

--------------------------------------------------------------------------------


 

11.04.                  Tenant, in connection with any Alterations, shall fully
and promptly comply with and observe the Alterations Rules and Regulations set
forth as Exhibit E hereto and made a part hereof.

 

11.05.                  Tenant, at its expense shall obtain (and furnish true
and complete copies to Landlord of) all necessary governmental permits and
certificates for the commencement and prosecution of Alterations and for final
approval thereof upon completion, and shall cause Alterations to be performed in
compliance therewith, with all applicable laws and requirements of public
authorities, with all applicable requirements of insurance bodies and with the
plans and specifications approved by Landlord.  Alterations shall be diligently
performed in a good and workmanlike manner, using new materials and equipment of
a quality and class reasonably acceptable to Landlord.  Alterations shall be
performed by contractors first approved by Landlord.  Prior to making an
Alteration, at Tenant’s written request, Landlord shall furnish Tenant with a
list of contractors who may perform Alterations to the Premises on behalf of
Tenant.  If Tenant engages any contractor set forth on the list, Tenant shall
not be required to obtain Landlord’s consent for such contractor unless, prior
to the earlier of (a) entering into a contract with such contractor, or (b) the
commencement of work by such contractor, Landlord shall notify Tenant that such
contractor has been removed from the list.  Notwithstanding the foregoing, with
respect to any Alteration affecting any Building System (i)  Tenant shall select
a contractor from a list of approved contractors furnished by Landlord to Tenant
(containing at least three (3) contractors) except for an Alteration to the
Building’s life safety system for which Tenant shall use the contractor
designated therefor by Landlord, and (ii) the Alteration shall, at Tenant’s cost
and expense, be designed by Landlord’s engineer for the relevant Building
System.  Alterations shall be performed in a manner calculated not to
unreasonably interfere with or delay and as not to impose any additional expense
upon Landlord in the construction, maintenance, repair or operation of the
Building; and if any such additional expense shall be incurred by Landlord as a
result of Tenant’s performance of any Alterations, Tenant shall pay such
additional expense upon demand as Additional Charges.  Throughout the
performance of Alterations, Tenant, at its expense, shall carry, or cause to be
carried, worker’s compensation insurance in statutory limits, all risk “Builders
Risk” insurance and general liability insurance, with completed operation
endorsement,

 

54

--------------------------------------------------------------------------------


 

under which Landlord and its agent and any Superior Lessor and Superior
Mortgagee whose name and address shall previously have been furnished to Tenant
shall be named as parties insured, in such limits as Landlord may reasonably
require, with an insurer qualifying under subsection 9.03(a) hereof.  Tenant
shall furnish Landlord with reasonably satisfactory evidence that such insurance
is in effect at or before the commencement of Alterations and, on request, at
reasonable intervals thereafter during the continuance of Alterations.  No
Alterations shall involve the removal of any fixtures, equipment or other
property in the Premises which are not Tenant’s Property without Landlord’s
prior written consent, unless such fixtures, equipment or other property shall
be promptly replaced at Tenant’s expense with new fixtures, equipment or other
property of like utility and at least equal value in which case Landlord’s
consent shall not be unreasonably withheld or delayed.

 

11.06.                  Tenant agrees that the exercise of its rights pursuant
to the provisions of Article 11 or of any other provisions of this lease or the
Exhibits hereto shall not be done in a manner which would violate Landlord’s
union contracts affecting the Real Property, or create any work stoppage,
picketing, labor disruption or dispute or disharmony or any interference with
the business of Landlord or any tenant or occupant of the Building.  Tenant
shall immediately stop work or other activity if Landlord notifies Tenant that
continuing such work or activity would violate Landlord’s union contracts
affecting the Real Property, or create any work stoppage, picketing, labor
disruption or dispute or disharmony or any interference with the business of
Landlord or any tenant or occupant of the Building.

 

11.07.                  Tenant, at its expense, and with diligence and dispatch,
shall procure the cancellation or discharge of all notices of violation arising
from or otherwise connected with Alterations, or any other work, labor, services
or materials done for or supplied to Tenant, or any person claiming through or
under Tenant, which shall be issued by the Department of Buildings of the City
of New York or any other public authority having or asserting jurisdiction. 
Tenant shall defend, indemnify and save harmless Landlord from and against any
and all mechanic’s and other liens and encumbrances filed in connection with
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any person, subtenant or licensee of Tenant or any other
person authorized by Tenant, including, without

 

55

--------------------------------------------------------------------------------


 

limitation, security interests in any materials, fixtures or articles so
installed in and constituting part of the Premises and against all costs,
expenses and liabilities incurred in connection with any such lien or
encumbrance or any action or proceeding brought thereon other than consequential
damages in connection therewith.  Tenant, at its expense, shall procure the
satisfaction or discharge of record of all such liens and encumbrances within
twenty (20) days after Tenant shall have received notice thereof (or such
shorter period if required by the terms of any Superior Lease or Superior
Mortgage).  However, nothing herein contained shall prevent Tenant from
contesting, in good faith and at its own expense, any notice of violation,
provided that Tenant shall comply with the provisions of Section 8.02 hereof;
provided, however, that the foregoing provisions of this sentence shall not
obviate the need for such satisfaction or discharge of record.

 

11.08.                  Tenant will promptly upon the completion of an
Alteration deliver to Landlord “as-built” drawings of any Alterations Tenant has
performed or caused to be performed in the Premises, and if any Alterations for
Tenant were performed by Landlord, the “as-built” drawings, if any, or the
drawings and specifications, if any, as the case may be, for such Alterations,
in Tenant’s possession.

 

11.09.                  All fixtures and equipment installed or used by Tenant
in the Premises shall be fully paid for by Tenant in cash and shall not be
subject to conditional bills of sale, chattel mortgage or other title retention
agreements.  Tenant shall promptly pay the cost of all alterations or repairs
for which Tenant is responsible under the terms of this lease and Tenant, at its
expense, shall procure the discharge of any liens filed in connection with any
repairs or Alterations, including, without limitation, the liens of any
conditional sales, or chattel mortgages, title retention agreements, security
agreements or financing statements, upon, and any materials or fixtures
installed in constituting part of the Premises within twenty (20) days after the
filing thereof against the Premises, the Building or the Real Property;
provided, however, that Tenant shall have the right to contest, in good faith
and with reasonable diligence, the validity of any lien or claimed lien if
Tenant shall give to Landlord such security as may be reasonably satisfactory to
Landlord and Landlord’s title insurance company to insure payment thereof and
any interest thereon and to prevent any foreclosure of the lien or sale of said
property, the Premises, the Building or the Real Property by reason of

 

56

--------------------------------------------------------------------------------


 

nonpayment thereof; provided, however, that on final determination of the lien
or claim for lien, Tenant shall immediately pay any judgment rendered, with all
proper costs and charges, shall have the lien released and any judgment
satisfied.

 

11.10.                  Tenant shall keep records of Tenant’s Alterations
costing in excess of $5,000 and of the cost thereof.  Tenant shall, within
forty-five (45) days after demand by Landlord, furnish to Landlord copies of
such records and cost if Landlord shall require same in connection with any
proceeding to reduce the assessed valuation of the Real Property, or in
connection with any proceeding instituted pursuant to Article 8 hereof or for
any other reason or purpose.

 

11.11.                  Notwithstanding anything contained in this lease to the
contrary, Landlord’s consent shall not be required with respect to any
non-structural Alteration, provided that (a) consent for such Alteration is not
required under the terms of any Superior Lease or Superior Mortgage, and (b)
such Alteration (i) is not visible from the outside of the Building, (ii) does
not affect any part of the Building other than the Premises, (iii) does not
affect any service required to be furnished by Landlord to any other tenant or
occupant of the Building, (iv) does not affect the usage or proper functioning
of any Building System, (v) does not impair or diminish the value or utility of
the Building, (vi) does not affect or violate the provisions of the Certificate
of Occupancy for the Building or the Premises, (vii) does not require that any
plans or specifications be filed with, or any permit to be obtained from, the
New York City Buildings Department, and (viii) the estimated cost of the labor
and materials for which shall not exceed Fifty Thousand Dollars ($50,000),
either individually or in the aggregate with other non-structural Alterations
constructed within any twelve (12) month period; provided, however, that at
least ten (10) days prior to making any such non-structural Alteration, Tenant
shall submit to Landlord for informational purposes only the detailed plans and
specifications for such Alteration, as required by subsection 11.02(a) hereof,
and any such Alteration shall otherwise be performed in compliance with the
provisions of this Article 11.

 

11.12.                  Landlord agrees that Tenant shall have the right to
erect a sign with its logo on its entrance to the Premises, subject to
Landlord’s approval of the size, material

 

57

--------------------------------------------------------------------------------


 

and design of such sign, which approval shall not be unreasonably withheld or
delayed.

 

ARTICLE 12

 

Landlord’s and Tenant’s Property

 

12.01.                  All fixtures, equipment, improvements and appurtenances
attached to or built into the Premises at the commencement of or during the term
of this lease, whether or not by or at the expense of Tenant, shall be and
remain a part of the Premises, shall, upon the expiration or sooner termination
of this lease, be deemed the property of Landlord and shall not be removed by
Tenant, except as provided in Section 12.02.  Further, any carpeting or other
personal property in the Premises on the Commencement Date, unless installed and
paid for by Tenant, shall be and shall remain Landlord’s property and shall not
be removed by Tenant.  Notwithstanding the foregoing provisions, upon notice to
Tenant no later than thirty (30) days prior to the Expiration Date or upon
reasonable notice with respect to such earlier date upon which the term of this
lease shall expire, Landlord may require Tenant to remove, at Tenant’s cost and
expense, any Specialty Alterations (as herein defined) installed on or after the
date hereof by or on behalf of Tenant or anyone claiming by through or under
Tenant and to repair and restore the Premises to the condition existing prior to
the making of said Specialty Alterations and repair any damage to the Premises
or the Building due to such removal, unless if at the time Tenant requested
Landlord’s consent to the installation of the Specialty Alterations, Tenant
requested Landlord to advise Tenant whether Landlord would require the removal
of such Specialty Alterations and Landlord then advised Tenant that it would not
require such removal.  For the purposes hereof, “Specialty Alterations” shall
mean Alterations consisting of kitchens, executive bathrooms, raised computer
floors, computer installations, vaults, libraries, internal staircases,
dumbwaiters, pneumatic tubes, vertical and horizontal transportation systems,
and other Alterations of a similar character which are not Building-Standard in
nature.

 

12.02.                  All movable partitions, business and trade fixtures,
machinery and equipment, communications equipment and office equipment, whether
or not attached to or built into the Premises, which are installed in the
Premises by or for the account of Tenant without expense to Landlord and can be

 

58

--------------------------------------------------------------------------------


 

removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the Premises (herein collectively called “Tenant’s Property”) shall
be and shall remain the property of Tenant and may be removed by Tenant at any
time during the term of this lease; provided that if any of Tenant’s Property is
removed, Tenant shall repair or pay the cost of repairing any damage to the
Premises or to the Building resulting from the installation and/or removal
thereof other than damage resulting from any negligent act or omission of
Landlord, its employees, agents or contractors.  Any equipment or other property
for which Landlord shall have granted any allowance or credit to Tenant shall
not be deemed to have been installed by or for the account of Tenant without
expense to Landlord, shall not be considered Tenant’s Property and shall be
deemed the property of Landlord.

 

12.03.                  At or before the Expiration Date of this lease (or
within 15 days after any earlier termination of this lease) Tenant, at its
expense, shall remove from the Premises all of Tenant’s Property (except such
items thereof as Landlord shall have expressly permitted to remain, which
property shall become the property of Landlord), and Tenant shall repair any
damage to the Premises or the Building resulting from any installation and/or
removal of Tenant’s Property.

 

12.04.                  Any other items of Tenant’s Property which shall remain
in the Premises after the Expiration Date of this lease, or within 15 days
following an earlier termination date, may at the option of Landlord, be deemed
to have been abandoned, and in such case such items may be retained by Landlord
as its property or disposed of by Landlord, without accountability, in such
manner as Landlord shall determine, at Tenant’s expense.

 

ARTICLE 13

 

Repairs and Maintenance

 

13.01.                  Landlord shall operate, maintain and make all necessary
repairs (both structural and nonstructural) to the part of the Building Systems
which provide service to the Premises (but not to the distribution portions of
such Building Systems located within the Premises) and, except where the same
shall be Tenant’s responsibility hereunder, the

 

59

--------------------------------------------------------------------------------


 

structural portions of the Building, both exterior and interior, in conformance
with standards applicable to non-institutional first-class office buildings in
Manhattan.  Tenant shall, at its expense, throughout the term of this lease,
take good care of and maintain in good order and condition the Premises and the
fixtures and improvements therein including, without limitation, the property
which is deemed Landlord’s pursuant to Section 12.01 hereof and Tenant’s
Property; provided, however, Tenant shall not be responsible to make any repairs
which (i) are Landlord’s express obligation hereunder or (ii) from which Tenant
has been expressly excused hereunder.  Tenant shall be responsible for all
non-structural repairs, interior and exterior, ordinary and extraordinary,
foreseen or unforeseen, in and to the Premises, except for reasonable wear and
tear, obsolescence and damage for which Tenant is not responsible pursuant to
the provisions of Article 19 hereof.  Notwithstanding the foregoing, Tenant
shall be responsible for the cost of all repairs, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen or
unforeseen, in and to the Building, the Building facilities and the Building
Systems, the need for which arises out of (a) the performance or existence of
Alterations, (b) the installation, use or operation of property in the demised
premises (c) the moving by or on behalf of Tenant of any property, including,
without limitation, Tenant’s Property in or out of the Building, (d) the act,
omission, misuse or neglect of Tenant or any of its subtenants (other than
Landlord) or its or their employees, agents, contractors or invitees or (e)
notwithstanding the foregoing, design flaws in any of Tenant’s plans and
specifications regardless of the fact that such Tenant’s plans may have been
approved by Landlord.  Except where replacement is required as a result of any
negligent act or omission of Landlord, its employees, agents or contractors,
Tenant, at its expense, shall promptly replace all scratched, damaged or broken
doors and glass (and the solar film, if any, attached to the window glass) in
and about the Premises, including, without limitation, entrance doors and shall
be responsible for all repairs, maintenance and replacement of wall and floor
coverings in the Premises and for all the repairs, maintenance and replacement
of all horizontal portions of the Building Systems and facilities of the
Building within or exclusively serving the Premises, including without
limitation the sanitary and electrical fixtures and equipment therein but
specifically excluding perimeter heating systems.  All repairs in or to the
Premises for which Tenant is responsible shall be promptly performed by

 

60

--------------------------------------------------------------------------------


 

Tenant as promptly as reasonably practicable, in a manner which will not
interfere with the use of the Building by other occupants; provided, however,
any repairs in and to the Building, the Building facilities and Building Systems
for which Tenant is responsible shall be performed by Landlord at Tenants
expense; but Landlord may, at its option, before commencing any such work or at
any time thereafter, require Tenant to furnish to Landlord such security, in
form and amount as Landlord shall deem necessary to assure the payment for such
work by Tenant.  The exterior walls of the Building, the portions of any window
sills outside the windows, and the windows are not part of the premises demised
by this lease and Landlord reserves all rights to such parts of the Building.

 

13.02.                  Upon becoming aware of the same, Tenant shall give
Landlord prompt notice of any defective condition in any Building Systems or
electrical lines located in, servicing or passing through the Premises. 
Following such notice, Landlord shall remedy the conditions, but at the expense
of Tenant to the extent Tenant is responsible for same under the provisions of
this Article 13.

 

13.03.                  Except as otherwise expressly provided in this lease,
Landlord shall have no liability to Tenant, nor shall Tenant’s covenants and
obligations under this lease be reduced or abated in any manner whatsoever, by
reason of any inconvenience, annoyance, interruption or injury arising from
Landlord’s making any repairs or changes which Landlord is required or permitted
by this lease, or required by law, to make in or to the fixtures, equipment or
appurtenances of the Building or the Premises.  Notwithstanding any language to
the contrary continued in this Section 13.03, if by reason of the making of such
repairs or changes by Landlord, (x) the Premises or any portion thereof in
excess of 2,000 rentable square feet are rendered untenantable for seven (7)
consecutive Business Days or (y) any portion of the Premises which is 2,000
rentable square feet or less are rendered untenantable for more than ten (10)
consecutive Business Days, and Tenant shall actually vacate such portion of the
Premises and notify Landlord that it has so vacated the Premises, then all Fixed
Rent and Additional Charges reserved herein shall abate after the seventh (7th)
or tenth (10th) Business Day (as the case may be) following the date the
Premises, or the applicable portion thereof, shall be rendered untenantable, in
proportion to the portion of the Premises so affected, until the condition
preventing Tenant from so occupying the

 

61

--------------------------------------------------------------------------------


 

Premises, or such portion of the Premises, as the case may be, shall be
remedied.

 

13.04.                  Landlord shall use its reasonable efforts to the extent
practicable to minimize interference with Tenants use and occupancy of the
Premises in making any repairs, alterations, additions or improvements;
provided, however, that Landlord shall have no obligation to employ contractors
or labor at so-called overtime or other premium pay rates or to incur any other
overtime costs or expenses whatsoever, except that Landlord, at its expense but
subject to recoupment pursuant to Article 3 hereof, shall employ contractors or
labor at so-called overtime or other premium pay rates if necessary to make any
repair required to be made by it hereunder to remedy any condition that either
(i) results in a denial of access to the Premises, (ii) threatens the health or
safety of any occupant of the Premises, or (iii) except in the case of a fire or
other casualty, materially interferes with Tenant’s ability to conduct its
business in the Premises.  In all other cases, at Tenant’s request, Landlord
shall employ contractors or labor at so-called overtime or other premium pay
rates and incur any other overtime costs or expenses in making any repairs,
alterations, additions or improvements, and Tenant shall pay to Landlord, as
additional rent, within ten (10) Business Days after demand, an amount equal to
the difference between the overtime or other premium pay rates and the regular
pay rates for such labor and any other overtime costs or expenses so incurred.

 

ARTICLE 14

 

Electricity

 

14.01.                  Tenant agrees to purchase from Landlord or from a meter
company designated by Landlord all electricity consumed, used or to be used in
the Premises.  The amount to be paid by Tenant for electricity consumed shall be
determined by meter or meters and related equipment installed (or, if existing,
retrofitted) by Landlord at Tenant’s expense and billed separately according to
each meter.  Bills for electricity consumed by Tenant, which Tenant hereby
agrees to pay, shall, subject to Section 14.02 hereof, be rendered by Landlord
or the meter company to Tenant at such time as Landlord may elect, and shall be
payable as an Additional Charge, within twenty (20) days after rendition of any
such bill.  Tenant shall make no material changes or additions to

 

62

--------------------------------------------------------------------------------


 

the electrical equipment, wiring and/or appliances in the Premises (beyond that
on Tenant’s approved plans for initial occupancy) without submission of plans
for the prior written consent of Landlord.

 

14.02.      (a)           The amount to be charged to Tenant by Landlord per
“KW” and “KWHR” pursuant to this Article for electricity consumed within the
Premises, whether shown on the meters measuring Tenant’s consumption of
electricity or determined by survey as herein elsewhere provided, shall be the
amount at which Landlord from time to time purchases each KW and KWHR of
electricity for the same period from the utility company, which amount (herein,
as adjusted from time to time, called “Landlord’s Rate”) shall be determined by
dividing the cost established by said utility company, as shown on the public
utility company’s invoice (averaged separately for KWs and KWHRs) during each
respective billing period by the number of KWs and KWHRs consumed by the
Building appearing on the utility company invoice for such period.  In no event
shall the Additional Charge made to Tenant pursuant to this Article for
submetered electricity supplied to the Premises (or the charge pursuant to
subsection 14.04 in the event electricity is supplied on a rent inclusion basis)
be less than Landlord’s actual cost therefor.  If Tenant shall occupy the
Premises for business purposes (including, without limitation, the testing or
operation of its computers) and consume electricity prior to the installation of
meters in the Premises, then Tenant agrees to pay Landlord the sum of $2.75 per
rentable square foot per annum for electricity pursuant to subsection 14.04
until such time as said meters are installed.  During the period of Tenant’s
construction occurring prior to the installation of said meters, Tenant will pay
to Landlord a flat charge of $1.50 per rentable square foot per annum.

 

(b)                                 In addition to the charges set forth in
subsection 14.02(a) hereof, there shall be included in the computation of
Landlord’s Rate and Tenant shall pay to Landlord all surcharges, fuel
adjustments, taxes and governmental charges regularly passed on to consumers by
the utility company, and other sums payable by Landlord or required to be
collected by Landlord for the supply of electric energy to Landlord for the
Building or the redistribution thereof by Landlord.

 

14.03.                  In the event that the “submetering” of electricity in
the Building is hereafter prohibited by any law hereafter enacted, or by any
order or ruling of the Public

 

63

--------------------------------------------------------------------------------


 

Service Commission of the State of New York, or by any judicial decision of any
appropriate court, at the request of Landlord, Tenant shall, unless Tenant
elects to require Landlord to provide electricity pursuant to subsection 14.04
hereof, apply within fifteen (15) days to the appropriate public utility company
servicing the Building for direct electric service and bear all costs and
expenses necessary to comply with all rules and regulations of such public
utility company pertinent thereto, and Landlord and/or the meter company
theretofore designated by Landlord shall be relieved of any further obligation
to furnish electricity to Tenant pursuant to this Article, except Landlord shall
permit its wires, conduits and electrical equipment, to the extent available and
safely capable, to be used for such purpose.  Any additional riser or risers or
feeders or service, to the extent available and reasonably feasible, to supply
Tenant’s direct electrical requirements will be installed by Landlord, if in
Landlord’s reasonable judgment the same are necessary and will not cause
permanent damage or injury to the Building or the Premises or cause or create a
dangerous or hazardous condition or unreasonably interfere with or disturb other
tenants or occupants and the cost thereof shall be shared equally by Landlord
and Tenant.  In addition to the installation of such riser or risers, Landlord
will also install at reasonably competitive rates all other equipment proper and
necessary in connection therewith, subject to the aforesaid terms and
conditions, and subject to Landlord’s prior approval of Tenant’s plans therefor
which shall not be unreasonably withheld or delayed and the cost thereof shall
be shared equally by Landlord and Tenant.  Provided Tenant shall use and
continue to use diligent efforts to obtain electric energy directly from the
public utility company, Landlord, to the extent permitted by law or the
requirements of public authorities shall not discontinue furnishing electricity
to the Premises until such installations have been made and Tenant shall be able
to obtain electricity directly from the public utility company.

 

14.04.                  (a)           If (i) submetering of electricity is
prohibited as described in subsection 14.03 above and Tenant does not elect to
obtain electricity from the public utility company, or (ii) if and to the extent
that any portion of the Premises or any portion of Tenant’s electric consumption
(KW and KWHR) is measured on a meter that also measures the electric consumption
of another tenant occupying space in the Building, then, with respect to that
portion of the Premises in which the electrical meter measures electrical usage
of

 

64

--------------------------------------------------------------------------------


 

Tenant and another tenant, or with respect to the entire Premises where
submetering is prohibited, as described above, Landlord shall furnish
electricity to Tenant on the basis that Tenant s consumption (KW and KWHR) of
electricity shall be measured by electric survey made from time to time by
Landlord’s consultant.  Pending an initial survey made by Landlord’s consultant,
effective as of the date when Landlord has commenced furnishing electricity to
Tenant pursuant to this subsection 14.04 (with reasonable proration for any
period of less than a full calendar month), the Fixed Rent specified in Section
1.04 shall be increased by an amount (the “Initial Charge”) which shall be at
the rate of $2.75 per rentable square foot per annum, or in the event the reason
is (i) above, then, if there has been twelve (12) months charges of submetered
electric, an amount equal to the average of the prior twelve (12) months’
charges for submetered electric.  After completion of the electrical survey made
by Landlord’s consultant of Tenant’s consumption (KW and KWHR) of electricity,
said consultant shall apply Landlord’s Rate as provided in subsection 14.02
hereof to arrive at an amount (the “Actual Charge”) and the Fixed Rent shall be
appropriately adjusted retroactively to reflect any amount by which the Actual
Charge exceeds or falls below the Initial Charge.  Tenant shall pay that portion
of such amount which would have been paid to the date of the determination of
the Actual Charge within twenty (20) days after being billed therefor. 
Thereafter and from time to time during the term of the lease, Landlord may
cause additional surveys of Tenant’s electrical usage to be made by Landlord’s
consultant at Landlord’s expense, subject to reimbursement subject to Article 3
hereof.  Tenant from time to time may request Landlord to have a survey made of
Tenant’s electrical usage, and the fees of Landlord’s consultant making such
survey(s) at Tenant’s request shall be paid by Tenant.  In the event any of the
foregoing surveys shall determine that there has been an increase or decrease in
Tenant’s usage of electricity, then effective as of the date of such change in
usage the then current Actual Charge to Tenant by reason of the furnishing of
electricity to Tenant, as same may have been previously increased pursuant to
the terms hereof, shall be increased or decreased (subject to the last sentence
of subsection (b) below) in accordance with such survey determination with
appropriate credit allowed to Tenant in the event of a decrease in usage and in
the event of an increase in such usage Tenant shall pay the increased amount
therefor from the date of such change in usage to the date of such survey
determination within twenty (20) days after being billed

 

65

--------------------------------------------------------------------------------


 

therefor and thereafter as part of the increased monthly charge for electricity
by reason of such survey determination.

 

(b)                                 In the event from time to time after the
initial survey or a subsequent survey any additional electrically operated
equipment is installed in the Premises by Tenant and, as a result thereof,
Tenant’s usage of electricity is increased, or if Tenant shall increase its
hours of operation and, as a result thereof, Tenant’s usage of electricity is
increased, or if the charges by the utility company supplying electric current
to Landlord are increased or decreased after the date thereof, then and in any
of such events the monthly charge shall be increased or decreased accordingly on
account of such additional electricity consumed by such newly installed
electrically operated equipment and/or increase in Tenant’s hours of operation
and/or on account of such increased or decreased Landlord’s Rate.  The amount of
such increase or decrease in the monthly charge shall be determined in the first
instance by Landlord’s consultant.  In addition, the monthly rate will be
increased or decreased quarterly in accordance with calculations by Landlord’s
consultant to reflect changes in the fuel adjustment component of the utility
company charge.  Tenant shall pay the amount of any increase in the monthly
charge retroactively (subject to Tenant’s right to contest in the same manner as
in subsection 14.06 hereof provided) from the date of the installation of all
newly installed electrically operated equipment and/or from the date when the
increased charges to Landlord from the utility company become effective and/or
from the date of any increase in Tenant’s hours of operations as the case may
be, such amount to be paid promptly upon billing therefor by Landlord. 
Notwithstanding anything to the contrary contained in subsection 14.04, in no
event shall the Actual Charge be decreased to an amount which is less than the
Initial Charge per rentable square foot per annum.

 

14.05.                  All survey determinations (including the first survey
made by Landlord’s consultant) shall be subject to contest by Tenant as provided
in subsection 14.06 hereof.  Surveys made of Tenant’s electrical consumption
shall be based upon the use of electricity between the hours of 8:00 a.m. to
6:00 p.m., Mondays through Fridays, on Saturdays and such other days and hours
when Tenant (or Tenant’s agents, employees and/or contractors) uses electricity
for lighting and for the operation of the machinery, appliances and equipment
used by Tenant in the Premises; and if cleaning services are provided by
Landlord, such survey shall include

 

66

--------------------------------------------------------------------------------


 

Landlord’s normal cleaning hours of five (5) hours per day (which shall not be
subject to reduction) for lighting within the Premises and for electrical
equipment normally used for such cleaning.

 

14.06.                  In the event electricity shall be furnished to Tenant as
contemplated in subsection 14.04 hereof, then Tenant, within sixty (60) days
after notification from Landlord of the determination of Landlord’s utility
consultant (in accordance with the provisions of subsection 14.04 hereof), shall
have the right to contest, at Tenant’s cost and expense, such determination by
submitting to Landlord a like survey determination prepared by a utility
consultant of Tenant’s selection, which will highlight the differences between
Landlord’s survey and Tenant’s survey.  If the determination of Tenant’s
consultant does not vary from the determination of Landlord’s consultant by more
than five percent (5%), then Landlord’s determination shall be deemed binding
and conclusive.  If the determination of Tenant’s consultant varies by more than
five percent (5%) and if Landlord’s consultant and Tenant’s consultant shall be
unable to reach agreement within thirty (30) days, then such two consultants
shall designate a third consultant to make the determination, and the
determination of such third consultant shall be binding and conclusive on both
Landlord and Tenant.  If the determination of such third consultant shall
substantially confirm the findings of Landlord’s consultant (i.e., within five
percent (5%)), then Tenant shall pay the cost of such third consultant.  If such
third consultant shall substantially confirm the determination of Tenant’s
consultant (i.e., within five percent (5%)), then Landlord shall pay the cost of
such third consultant.  If such third consultant shall make a determination
substantially different from that of both Landlord’s and Tenant’s consultants
(or is within five percent (5%) of both such determinations), then the cost of
such third consultant shall be borne equally by Landlord and Tenant.  In the
event that Landlord’s consultant and Tenant’s consultant shall be unable to
agree upon the designation of a third consultant within thirty (30) days after
Tenant’s consultant shall have made its determination (different from that of
Landlord’s consultant), then either party shall have the right to request The
Real Estate Board of New York, Inc. (or, upon their failure or refusal to act,
the American Arbitration Association in the City of New York) to designate a
third consultant whose decision shall be conclusive and binding upon the
parties, and the costs of such third consultant shall be borne as hereinbefore
provided in the case of a third

 

67

--------------------------------------------------------------------------------


 

consultant designated by the Landlord’s and Tenant’s consultants.  Pending the
resolution of any contest pursuant to the terms hereof, Tenant shall pay the
Additional Charge on account of electricity determined by Landlord’s consultant,
and upon the resolution of such contest, appropriate adjustment in accordance
with such resolution of such Additional Charge payable by Tenant on account of
electricity shall be made retroactive to the date of the determination of
Landlord’s consultant.

 

14.07.                  If pursuant to any law, ruling, order or regulation the
amount which Landlord is permitted to charge to Tenant for the purchase of
electricity pursuant to this Article shall be reduced below that which Landlord
would otherwise be entitled to charge Tenant hereunder, then Tenant shall pay
the difference between such amounts to Landlord as an Additional Charge within
ten (10) days after being billed therefor by Landlord, as compensation for the
use of the Building’s electric distribution system.

 

14.08.                  Tenant covenants and agrees that at all times its
installations and use of electricity shall never exceed seven (7) watts
connected load per rentable square foot of the Premises.  If (i) Tenant’s
installation exceeds seven (7) watts connected load per rentable square foot of
the Premises or (ii) Tenant requests additional power in addition to that which
is being supplied by Landlord on the date of initial occupancy, then if and to
the extent allocated power is available in the Building for use by Tenant
without resulting in allocation to Tenant of a disproportionate amount of
allocated power, Landlord shall, at Tenant’s cost and expense, provide and
install in conformity with law any additional riser or risers and/or any and all
switch or switches and any submeter to connect additional power to the Premises,
and measure the same, and Tenant agrees to pay Landlord its reasonable,
then-established connection charge for each additional amp of power or portion
hereof so supplied to the Premises, together with the cost of installing such
additional risers, switches, meters and related equipment.

 

14.09.                  Landlord shall not in any way be liable or responsible
to Tenant for any loss, damage or expense which Tenant may sustain or incur if
(i) the supply of electric energy to the Premises is temporarily interrupted or
(ii) the quantity or character of electric service is changed or is no longer
available or suitable for Tenant’s requirements, except

 

68

--------------------------------------------------------------------------------


 

to the extent resulting from Landlord’s willful misconduct or negligence.

 

14.10.                  At Landlord’s option, Landlord shall furnish and install
all replacement lighting, tubes, lamps, bulbs and ballasts required in the
Premises; and in such event, Tenant shall pay to Landlord or its designated
contractor within twenty (20) days after demand therefor, the then established
reasonable charges therefor of Landlord or its designated contractor, as the
case may be, provided that such charges shall be reasonably competitive with the
charges of other landlords or their designated contractors for supplying similar
services in first class office buildings in downtown Manhattan.

 

ARTICLE 15

 

Landlord’s Services

 

15.01.                  (a)           Landlord will provide during the term of
this lease in the manner hereinafter more particularly set forth: (i) heat,
ventilation and air conditioning; (ii) elevator service; (iii) domestic hot and
cold water; and (iv) cleaning, provided, however, that Landlord will have no
obligation to furnish cleaning services to the Premises until such time as
Tenant shall have taken occupancy of the same for the conduct of its business.

 

(b)                                 As used herein, the terms “Business Hours”
shall mean the hours between 8:00 a.m. and 6:00 p.m., and “Business Days” shall
mean all days except Saturdays, Sundays, New Year’s Day, Washington’s Birthday,
Memorial Day, Independence Day, Labor Day, Thanksgiving, the day following
Thanksgiving, and Christmas, and any other days which shall be either (i)
observed by both the federal and the state governments as legal holidays or
(ii) designated as a holiday by the applicable Building Service Union Employee
Service contract or by the applicable Operating Engineers contract.

 

15.02.                  (a)           Landlord, during Business Hours on
Business Days, shall furnish heat, ventilation and air-conditioning to the
Premises as may be reasonably required (except as otherwise provided in this
lease and except for any special requirements of Tenant arising from its
particular use of the Premises) in accordance with the specifications set

 

69

--------------------------------------------------------------------------------


 

forth in Exhibit G attached hereto (subject to the design criteria, including
occupancy and connected electric load design criteria, set forth therein).

 

(b)                                 If Landlord shall make steam available for
Tenant’s use within the Premises for any additional heating or permitted kitchen
use, the cost of such steam as well as the cost of piping and other equipment or
facilities required to supply steam to and distribute steam within the Premises
shall be paid by Tenant.  Landlord may install and maintain at Tenant’s expense,
meters to measure Tenant’s consumption of steam and Tenant shall reimburse
Landlord, within twenty (20) days after demand, for the quantities of steam
shown on such meters at Landlord’s reasonable charges.

 

(c)                                  (i)            Landlord shall provide
passenger elevator service to each floor of the Premises at all times during
Business Hours of Business Days and at least one of such passenger elevators
shall be subject to call at all other times.  Landlord shall provide freight
elevator service to the Premises on a first come-first served basis (i.e., no
advance scheduling) during Business Hours of Business Days.  Freight elevator
service shall also be provided to the Premises on a reserved basis at all other
times, upon the payment of Landlord’s then established charges therefor which
shall be Additional Charges hereunder.  Tenant’s use of all elevators shall be
on a non-exclusive basis and shall be subject to the Rules and Regulations and
the Alterations Rules and Regulations.

 

(ii)                                  At any time or times all or any of the
elevators in the Building may, at the option of Landlord, be manual and/or
automatic elevators, and Landlord shall be under no obligation to furnish an
elevator operator for any automatic elevator.  If Landlord shall at any time or
times furnish any elevator operator for any automatic elevator, Landlord may
discontinue furnishing such elevator operator without any diminution, reduction
or abatement of rent.

 

(d)                                 Landlord shall furnish reasonable quantities
of hot and cold water to the floor(s) on which the Premises are located for a
drinking fountain, core lavatory facilities and cleaning sink only.  If Tenant
shall require water for any other installation, Landlord need only furnish cold
water at the Building core riser through a capped outlet located on the floor of
the Premises, and the cost of heating such water as well as piping and supplying
such water to the

 

70

--------------------------------------------------------------------------------


 

Premises shall be paid by Tenant.  Landlord may install and maintain, at
Tenant’s expense, meters to measure Tenant’s consumption of such cold water
and/or hot water for such other installation.  Tenant shall pay to Landlord at
Landlord’s standard charges (which shall be reasonably comparable to the charges
of other landlords of first class office buildings in downtown Manhattan to
furnish a similar service) for the quantities of cold water and hot water shown
on such meters (including Landlord’s charge for the production of such hot
water, if Landlord shall have produced such hot water) within twenty (20) days
after demand.

 

(e)                                  (i)            Except as otherwise provided
below, Landlord shall cause the Premises, including the exterior and the
interior of the windows thereof, to be cleaned in accordance with the provisions
of Exhibit F attached hereto and made a part hereof.  Tenant shall pay to
Landlord within twenty (20) days after demand the costs incurred by Landlord for
(x) extra cleaning work in the Premises required because of (i) negligence on
the part of Tenant or its subtenants or its or their employees or visitors, (ii)
interior glass partitions or unusual quantity of interior glass surfaces and
(iii) non-building standard materials or finishes installed by Tenant or at its
request, (y) removal from the Premises and the Building of any refuse and
rubbish of Tenant in excess of that ordinarily accumulated in business office
occupancy, including, without limitation, kitchen refuse, or at times other than
Landlord’s standard cleaning times, and (z) the use of the Premises by Tenant
other than during Business Hours on Business Days.  Notwithstanding the
foregoing, Landlord shall not be required to clean any portions of the Premises
used for preparation, serving or consumption of food or beverages, training
rooms, data processing or reproducing operations, private lavatories or toilets
or other special purposes requiring greater or more difficult cleaning work than
office areas and Tenant agrees, at Tenant’s expense, to retain Landlord’s
cleaning contractor to perform such cleaning.  In addition to the foregoing
cleaning of the Premises, Landlord shall provide cleaning of the common areas of
the Building in a manner consistent with a   first-class office building in
lower Manhattan.

 

(ii)           Landlord, its cleaning contractor and their respective employees
shall have access to the Premises after 6:00 p.m. and before 8:00 a.m. and shall
have the right to use, without charge therefor, all light, power and water in

 

71

--------------------------------------------------------------------------------


 

the Premises reasonably required to clean the Premises as required under this
subsection 15.02(e).

 

(iii)          Tenant shall not clean, nor require, permit, suffer or allow any
windows in the Premises to be cleaned, from the outside in violation of Section
202 of the Labor Law, or any other applicable law.

 

15.03.                  If Tenant shall require heat or air-conditioning
services at any time other than on Business Hours of Business Days (herein
called “Overtime HVAC Services”), Landlord shall furnish such service for such
times upon no less than twenty-four (24) hours’ advance notice from Tenant for
periods outside of Business Hours on Business Days and holidays and by noon of
the Friday preceding the weekend on which such overtime service is desired
(which notice may be given by Tenant by hand delivery, and not otherwise subject
to the notice provisions of this lease to a superintendent of the Building or an
authorized representative thereof), and Tenant shall pay to Landlord as
Additional Charges hereunder Landlord’s charges therefor set forth herein within
twenty (20) days after Tenant’s receipt of a bill (itemized in reasonable
detail) for such amount.  Landlord’s current charges for such overtime services
are $165.00 per hour in the aggregate for the first four (4) floors within the
same air-conditioning/heating zone for which such service is provided (each such
zone is herein called an “HVAC Zone”) and $15.00 per floor per hour for each
additional floor in the same HVAC Zone as such four (4) floors; which charges
for the purposes of this Lease shall be subject to increase or decrease for each
Operating Year commencing with the 2003 Operating Year based upon Landlord’s
good-faith projection (subject to retroactive adjustment, up or down, upon
receipt of actual numbers) of any increases or decreases in its actual cost of
providing such service for such Operating Year (including, without limitation,
any taxes, fees or other charges imposed by any union or governmental agency in
connection with the provision of such Overtime HVAC Services) over Landlord’s
actual cost of providing such service during the 2000 Operating Year.  The cost
components of such Overtime HVAC Services to be taken into account in
determining whether Landlord’s actual cost of providing such service has
increased or decreased are:

 

(i)                                     the actual incremental costs of any
utilities utilized from time to time, including, without limitation, steam,

 

72

--------------------------------------------------------------------------------


 

plant electric, fan/pump electric and make-up water to provide such services,

 

(ii)                                  the actual incremental cost of any
chemical treatment,

 

(iii)                               any actual incremental costs incurred to
comply with laws (provided that if such costs are required to be capitalized in
accordance with generally accepted accounting principles consistently applied,
such costs, including interest thereon at the Base Rate in effect as of
December 31 of the year in which such alteration or improvements is made, shall
be annuitized (i.e., amortized or depreciated, as the case may be, in a manner
substantially similar to a self-liquidating mortgage) over a period commencing
upon the completion of the item in question and extending for the shorter of:
(A) the useful life of the item in question, as reasonably determined by
Landlord; or (B) ten (10) years,

 

(iv)                              any cost component added after the date hereof
for the purpose of reducing Landlord’s actual cost of providing Overtime HVAC
Services (not to exceed the actual savings realized thereby)

 

and shall include any taxes, fees or other charges imposed by any union or
governmental agency in connection with the provision of such Overtime HVAC
Services.

 

If any other tenant or tenants of the Building request overtime ventilation, air
conditioning or heating for any period for which Tenant has requested such
service pursuant to the provisions of this Section 15.03, in the same Building
air conditioning zone, then the charges for such overtime air conditioning or
heating service shall be prorated among Tenant and such other tenant or tenants,
as the case may be, based on the number of floors to which each tenant is being
provided with Overtime HVAC Services.

 

73

--------------------------------------------------------------------------------


 

15.04.                  Except as otherwise expressly provided above, Landlord
shall not be required to provide any services to the Premises.

 

15.05.                  Landlord reserves the right, without liability to Tenant
and without it being deemed a constructive eviction, to stop or interrupt any
heating, elevator, escalator, lighting, ventilating, air-conditioning, steam,
power, electricity, water, cleaning or other service and to stop or interrupt
the use of any Building facilities and Building systems at such times as may be
necessary and for as long as may reasonably be required by reason of accidents,
strikes, or the making of repairs, alterations or improvements, or inability to
secure a proper supply of fuel, gas, steam, water, electricity, labor or
supplies, or by reason of any other similar or dissimilar cause beyond the
reasonable control of Landlord.  Except as expressly provided herein, no such
stoppage or interruption shall result in any liability from Landlord to Tenant
or entitle Tenant to any diminution or abatement of rent or other compensation
nor shall this lease or any of the obligations of Tenant be affected or reduced
by reason of any such stoppage or interruption.  Notwithstanding any language to
the contrary contained in this Section 15.05, if by reason of the cessation of
any services which were Landlord’s obligation to furnish hereunder, (x) the
Premises or any portion thereof in excess of 2,000 rentable square feet are
rendered untenantable for seven (7) consecutive Business Days or (y) any portion
of the Premises which is 2,000 rentable square feet or less are rendered
untenantable for ten (10) consecutive Business Days and Tenant shall actually
vacate such portion of the Premises and notify Landlord that it has so vacated
the Premises, then all Fixed Rent and additional charges reserved herein shall
abate after the seventh (7th) or tenth (10th) Business Day (as the case may be)
following the day the Premises, or the applicable portion thereof, shall be
rendered untenantable, in proportion to the portion of the Premises so effected,
until the condition preventing Tenant from so occupying the Premises, or such
portion of the Premises, as the case may be, shall be remedied.

 

If the applicable cessation of services rendering the Premises or portions
thereof untenantable shall continue for a period of 270 consecutive Business
Days with respect to thirty (30%) percent or more of the rentable area of the
Premises, then provided that (i) not less than thirty (30) nor more than ninety
(90) days before the 270th consecutive

 

74

--------------------------------------------------------------------------------


 

Business Day, Tenant shall have notified any Superior Lessor or Superior
Mortgagee of which Tenant has been given notice of the existence of such
conditions, (ii)  Tenant shall have actually vacated such portion of the
Premises and (iii) such cessation of services shall not have been the result of
Tenant’s acts, omissions or negligence, Tenant shall have the right to terminate
this lease in whole or as to the portions thereof affected by such condition (at
the option of Tenant), by giving no less than thirty (30) days prior notice to
Landlord, and if the Premises (or such portion thereof) shall not have been
rendered tenantable on or before the expiration of such thirty (30) day period,
then this lease shall be automatically terminated in whole or as to the portion
thereof affected by such condition, as applicable, on the date immediately
succeeding the expiration of the thirty (30) day period as if such day were the
day set forth above for the expiration for the term of this lease.

 

15.06.                  Only Landlord or persons approved by Landlord shall be
permitted to furnish or sell laundry, linen, towels, drinking water, ice, food,
beverages, bootblacking, barbering and other similar supplies and services to
tenants which approval shall not be unreasonably withheld or delayed.  Landlord
may fix the circumstances under which such supplies and services are to be
furnished or sold, provided that the cost of such supplies and services shall be
reasonably competitive.  However, Tenant, its regular office employees or
invitees may personally bring, or have delivered, food or beverages into the
Building for consumption within the Premises solely by Tenant, its regular
office employees or invitees.

 

15.07.                  In addition to any remedies which Landlord may have
under this lease, and without reducing or adversely affecting any of Landlord’s
rights and remedies contained elsewhere in this lease, if there shall be a
monetary default hereunder by Tenant which shall not have been remedied within
the applicable grace period, Landlord shall not be obligated to furnish to
Tenant or the Premises any services outside of Business Hours on Business Days;
and the discontinuance of any one or more such services shall be without
liability by Landlord to Tenant and shall not reduce, diminish or otherwise
affect any of Tenant’s covenants and obligations under this lease.

 

15.08.                  Landlord, at Tenant’s request, shall maintain an amount
up to Tenant’s Share of the listings on the

 

75

--------------------------------------------------------------------------------


 

Building directory of the names of Tenant, and the names of Tenant’s officers
and employees, provided that Landlord shall have the right to substitute a
computerized Building directory provided that the number of listings thereon is
not reduced.  The initial programming of such computerized directory shall be
without charge to Tenant.  From time to time, but not more frequently than once
every three (3) months, Landlord shall reprogram the computerized directory to
reflect such changes in the listings therein as Tenant shall request, and Tenant
shall pay to Landlord a reasonable reprogramming charge for each reprogramming
Tenant requests, as additional rent, promptly after request therefor.  Landlord
shall also maintain a listing of Tenant’s name on the plaques of the elevators
serving the Premises for so long as Landlord provides tenant names on elevator
plaques.  The reasonable charge of Landlord for any changes in such listings
requested by Tenant shall be paid by Tenant to Landlord on demand.

 

15.09.                  Upon written request of Tenant, Landlord shall make
available to the Premises, for the operation of Tenants’ Supplemental air
conditioning system in Tenant’s telephone/communications/equipment room, up to
three (3) tons of chilled water without additional charge to Tenant, and up to
an additional seventeen and one-half (17-1/2) tons of chilled water to be
provided at Landlord’s standard charges (which, as of the date of this lease,
are $.38 per ton hour, subject to adjustment from time to time).  Tenant shall
not be required to pay to Landlord any hook-up or tap-in fees in connection with
its consumption of chilled water in the Premises; provided, however, that
Tenant’s connection to the Building’s chilled water supply and return system
shall constitute an Alteration which shall be subject to all of the terms and
conditions of this lease, including Article 11 hereof, and any such Alterations
shall be performed by Tenant, at Tenant’s cost and expense, by a contractor
designated or approved by Landlord.

 

ARTICLE 16

 

Access and Name of Building

 

16.01.                  Except for the space within the inside surfaces of all
walls, hung ceilings, floors, windows and doors bounding the Premises, all of
the Building, including, without limitation, exterior and atrium Building walls,
core corridor walls and doors and any core corridor entrance, any terraces or
roofs adjacent to the Premises, and any space in or adjacent to the Premises
used for shafts, stacks, pipes,

 

76

--------------------------------------------------------------------------------


 

conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof, as well as access thereto through the Premises
for the purposes of operation, maintenance, decoration and repair, are reserved
to Landlord and persons authorized by Landlord.  Tenant acknowledges that
Landlord may install in the Building on the inside of the windows thereof a film
to reduce the usage of energy in the Building.  Tenant agrees that the foregoing
provisions of this Section 16.01 shall apply to the installation, maintenance or
replacement of such film.

 

16.02.                  Landlord reserves the right, and Tenant shall permit
Landlord and persons authorized by Landlord, to install, erect, use and maintain
pipes, ducts and conduits in and through the Premises provided same shall be
concealed behind, beneath or within partitioning, columns, ceilings or floors
located or to be located in the Premises.  Notwithstanding the foregoing, any
such pipes, ducts, or conduits may be furred at points immediately adjacent to
partitioning columns or ceilings located or to be located in the Premises,
provided that the same are completely furred and that the installation of such
pipes, ducts, or conduits, when completed, shall not reduce the usable area of
the Premises beyond a de minimis amount and further provided that such
installation is performed in a manner calculated to minimize interference with
Tenant’s conduct of business in the Premises.

 

16.03.                  Landlord and persons authorized by Landlord shall have
the right to enter and/or pass through the Premises at any reasonable time or
times upon reasonable prior notice (except in the case of an emergency), which
notice may be oral, (a) to examine the Premises and to show them to actual and
prospective Superior Lessors, Superior Mortgagees, or prospective purchasers,
mortgagees or lessees of the Building, (b) to make such repairs, alterations,
additions and improvements in or to the Premises and/or in or to the Building or
its facilities and equipment as Landlord or persons authorized by Landlord is or
are required or desires to make, (and Landlord shall endeavor to give Tenant
prior written notice of any such alterations, additions and improvements to the
extent that Landlord has prior knowledge thereof) and (c) to read any utility
meters located therein.  Landlord and such authorized persons shall be allowed
to take all materials into and upon the Premises that may be required in
connection therewith, without any liability to Tenant and without any reduction
of Tenant’s covenants and obligations

 

77

--------------------------------------------------------------------------------


 

hereunder except as set forth in Section 13.03 hereof.  In making any such entry
into the Premises, pursuant to this Section 16.03, Landlord shall exercise
reasonable diligence so as to minimize interference with Tenant’s business
operations in the Premises, but nothing contained in this sentence shall be
deemed to require Landlord to make any such entry on an overtime basis.

 

16.04.                  If at any time any windows of the Premises are either
temporarily darkened or obstructed by reason of any repairs, improvements,
maintenance and/or cleaning in or about the Building (or permanently darkened or
obstructed if required by law) or covered by any translucent material for the
purpose of energy conservation, or if any part of the Building, other than the
Premises, is temporarily or permanently closed or inoperable, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this lease.  Landlord agrees that it will not
permanently obstruct any windows of the Premises unless same shall in Landlord’s
reasonable judgment be required by law or for safety or security reasons.

 

16.05.                  During the time period referred to in subsection 7.07(a)
hereof and during the period of eighteen (18) months prior to the expiration
date of this lease, Landlord and persons authorized by Landlord may exhibit the
Premises to prospective tenants.

 

16.06.                  If, during the last month of the term of this lease,
Tenant has removed all or substantially all of Tenant’s property from the
Premises, Landlord or persons authorized by Landlord may, without notice to
Tenant, immediately enter the Premises and alter, renovate and decorate the
same, without liability to Tenant and without reducing or otherwise affecting
Tenant’s covenants and obligations hereunder.

 

16.07.                  Except as specifically provided herein, Landlord
reserves the right, at any time, without it being deemed a constructive eviction
and without incurring any liability to Tenant therefor, or affecting or reducing
any of Tenant’s covenants and obligations hereunder, except as set forth in
Section 13.03 hereof, to make or permit to be made such changes, alterations,
additions and improvements in or to the Building and the fixtures and equipment
thereof, as well as in or to the street entrances, atrium, doors, halls,
passages, elevators, escalators and stairways thereof, and

 

78

--------------------------------------------------------------------------------


 

other public parts of the Building, as Landlord shall, in its reasonable
judgment, deem necessary or desirable provided any such changes, additions,
alterations or improvements do (a) unreasonably reduce, interfere with or
deprive Tenant of access to the Building or the Premises or (b) reduce the
usable area (except by a de rninimis amount) of the Premises.

 

16.08.                  Landlord reserves the right to name the Building and to
change the name or address of the Building at any time and from time to time,
provided however that Landlord shall give Tenant reasonable advance notice of
any such change.  Neither this lease nor any use by Tenant shall give Tenant any
easement or other right in or to the use of any door or any passage or any
concourse or any plaza connecting the Building with any subway or any other
building or to any public conveniences, and the use of such doors, passages,
concourses, plazas and conveniences may without notice to Tenant, be regulated
or discontinued at any time by Landlord.

 

16.09.                  If Tenant shall not be personally present to open and
permit an entry into the Premises at any time when for any reason an entry
therein shall be urgently necessary by reason of fire or other emergency,
Landlord or Landlord’s agents may forcibly enter the same without rendering
Landlord or such agents liable therefor (if during such entry Landlord or
Landlord’s agents shall accord reasonable care to Tenant’s property) and without
in any manner affecting the obligations and covenants of this lease.

 

16.10.                  Notwithstanding any language to the contrary contained
herein, Tenant may designate portions of the Premises as special security areas,
as to which, except in case of emergency where there is reasonably perceived to
be imminent danger to person or property, Landlord may enter and/or pass through
only when accompanied by a representative of Tenant, provided that Tenant agrees
to make such representative available upon one (1) Business Day’s request by
Landlord (which request need not be in writing).  Landlord shall not be
obligated to clean any area that is designated by Tenant as a special security
area, unless Tenant requests that Landlord clean such areas and makes access
thereto available to Landlord for that purpose at such times as the building
cleaners would in the normal course clean such areas.

 

79

--------------------------------------------------------------------------------


 

ARTICLE 17

 

Notice of Occurrences

 

17.01.                  Upon becoming aware of the same, Tenant shall give
prompt notice to Landlord after Tenant becomes aware thereof, of (a) any
occurrence in or about the Premises for which Landlord might be liable, (b) any
fire or other casualty in the Premises, (c) any damage to or defect in the
Premises, including the fixtures, equipment and appurtenances thereof, for the
repair of which Landlord might be responsible, and (d) any damage to or defect
in any part or appurtenance of the Building’s sanitary, electrical, heating,
ventilating, air-conditioning, elevator or other systems located in or passing
through the Premises or any part thereof.

 

ARTICLE 18

 

Non-Liability and Indemnification

 

18.01.                  Neither Landlord, any Superior Lessor or any Superior
Mortgagee, nor any partner, director, officer, shareholder, principal, agent,
servant or employee of Landlord, any Superior Lessor or any Superior Mortgagee
(in any case whether disclosed or undisclosed), shall be liable to Tenant for
any loss, injury or damage to Tenant or its employees, agents, contractors,
subtenants and licensees, or to its or their property, irrespective of the cause
of such injury, damage or loss, nor shall the aforesaid parties be liable for
any damage to property of Tenant or its employees, agents, contractors,
subtenants and licensees entrusted to employees of Landlord nor for loss of or
damage to any such property by theft or otherwise and in either case unless and
to the extent caused by or resulting from the negligence or willful misconduct
of Landlord, its agents, contractors, servants or employees in the operation or
maintenance of the Premises or the Real Property.  Further, neither Landlord,
any Superior Lessor or any Superior Mortgagee, nor any partner, director,
officer, principal, shareholder, agent, servant or employee of Landlord, any
Superior Lessor or any Superior Mortgagee, shall be liable (a) for any such
damage caused by other tenants or persons in, upon or about the Building or the
Real Property, or caused by operations in construction of any private, public or
quasi-public work unless caused by or resulting from the negligence or willful
misconduct of Landlord, its agents, contractors, servants or employees in the
operation or maintenance of the Premises or the Real

 

80

--------------------------------------------------------------------------------


 

Property; or (b) even if negligent, for consequential damages arising out of any
loss of use of the Premises or any equipment, facilities or other Tenant’s
Property therein by Tenant or any person claiming through or under Tenant.

 

18.02.                  Subject to the provisions of Section 9.04 hereof, Tenant
shall indemnify and hold harmless Landlord and all Superior Lessors and Superior
Mortgagees and its and their respective partners, directors, officers,
principals, shareholders, agents and employees from and against any and all
claims arising from or in connection with (a) the conduct or management of the
Premises or of any business therein, or any work or thing whatsoever done, or
any Alteration performed by or on behalf of Tenant in or about the Premises
during the term of this lease or during the period of time, if any, prior to the
Commencement Date that Tenant may have been given access to the Premises
excluding, however, any claim, demand, loss, damage, cause of action or
liability which is due to the negligence or willful misconduct of Landlord, its
predecessors in interest or its employees, contractors, invitees (which are not
Tenant’s invitees) or licensees, or agents; (b) any act, omission or negligence
of Tenant or any of its subtenants or licensees or its or their partners,
directors, principals, shareholders, officers, agents, employees or contractors;
(c) any accident, injury or damage whatever occurring in, at or upon the
Premises excluding, however, any claim, demand, loss, damage, cause of action or
liability which is due to the negligence or willful misconduct of Landlord, its
predecessors in interest or its employees, contractors or agents; and (d) any
breach or default by Tenant in the full and prompt payment and performance of
Tenant’s obligations under this lease; together with all costs, expenses and
liabilities incurred in or in connection with each such claim or action or
proceeding brought thereon, including, without limitation, all attorneys’ fees
and expenses.  In case any action or proceeding be brought against Landlord
and/or any Superior Lessor or Superior Mortgagee and/or its or their partners,
directors, officers, principals, shareholders, agents and/or employees by reason
of any such claim, Tenant, upon notice from Landlord or such Superior Lessor or
Superior Mortgagee, shall resist and defend such action or proceeding (by
counsel reasonably satisfactory to Landlord or such Superior Lessor or Superior
Mortgagee and counsel of Tenant’s insurer shall be deemed satisfactory
thereto).  Landlord agrees that Tenant’s hold harmless and indemnification
obligations pursuant to this Section 18.02 shall be subject to Section 9.04
hereof and shall in no event extend to (x) consequential damages or (y)

 

81

--------------------------------------------------------------------------------


 

any claims, demands, loss, damage, cause of action or liability due to the
presence of Hazardous Materials (as hereinafter defined) in the Premises unless
such Hazardous Materials were installed by Tenant, its agents, contractors,
employees or Tenant’s subtenants (other than Landlord or its designee),
licensees or their respective agents, employees or contractors.

 

ARTICLE 19

 

Damage or Destruction

 

19.01.                  If the Building or the Premises shall be partially or
totally damaged or destroyed by fire or other casualty (and if this lease shall
not be terminated as in this Article 19 hereinafter provided), (a) Landlord
shall repair the damage to and restore and rebuild the Building and the Premises
(including Tenant’s improvements and betterments but excluding the property
which is deemed Tenant’s Property pursuant to Section 12.01 hereof) with
reasonable dispatch after notice to it of the damage or destruction and the
collection of the insurance proceeds attributable to such damage, and (b) Tenant
shall repair the damage to and restore and repair the property which is deemed
Tenant’s Property pursuant to Section 12.01 hereof with reasonable dispatch
after such damage or destruction.  Such work by Tenant shall be deemed
Alterations for the purposes of Article 11 hereof.  The proceeds of policies
providing coverage for Tenant’s improvements and betterments shall be paid to
Landlord.  Concurrently with the collection of any insurance proceeds
attributable to the damage of Tenant’s improvements and betterments, Tenant
shall pay to Landlord (i) the amount of any deductible under the policy insuring
Tenant’s improvements and betterments and (ii) the amount, if any, by which the
cost of repairing and restoring Tenant’s improvements and betterments as
estimated by a reputable contractor designated by Landlord exceeds the available
insurance proceeds therefor.  The amounts due in accordance with subparagraphs
(i) and (ii) above shall be Additional Charges under this lease and payable by
Tenant to Landlord upon demand, subject, however, to the provisions of Section
19.07 hereof.

 

19.02.                  Subject to the provisions of Section 19.05 hereof, if
all or part of the Premises shall be damaged or destroyed or rendered completely
or partially untenantable on account of fire or other casualty, the Fixed Rent
and the

 

82

--------------------------------------------------------------------------------


 

Additional Charges under Article 3 hereof shall be abated in the proportion that
the untenantable area of the Premises bears to the total area of the Premises,
for the period from the date of the damage or destruction to (i) the date the
damage to the Premises (exclusive of Tenant’s Property) shall be substantially
repaired (provided, however, that if in Landlord’s reasonable judgment such
repairs would have been substantially completed at an earlier date but for
Tenant’s having failed to reasonably cooperate with Landlord in effecting such
repair, then the Premises shall be deemed to have been repaired substantially on
such earlier date and any reduction or abatement shall cease) or (ii) if the
Building and not the Premises is so damaged or destroyed, the date on which the
Premises shall be made tenantable; provided, however, should Tenant or any of
its subtenants reoccupy a portion of the Premises during the period the repair
work is taking place and prior to the date that the Premises are substantially
repaired or made tenantable, the Fixed Rent and the Additional Charges allocable
to such reoccupied portion, based upon the proportion which the area of the
reoccupied portion of the Premises bears to the total area of the Premises,
shall be payable by Tenant from the date of such occupancy.  Landlord agrees
that for the purposes of this Section 19.02 only, if seventy (70%) percent or
more of the Premises shall be damaged or destroyed and Tenant elects to vacate
the entire Premises, then for the purposes of determining the abatement of Fixed
Rent and Additional Charges under Article 3 hereof, the entire Premises shall be
deemed to be untenantable.

 

19.03.                  If (i) the Building shall be totally damaged or
destroyed by fire or other casualty, or if the Building shall be so damaged or
destroyed by fire or other casualty (whether or not the Premises are damaged or
destroyed) that its repair or restoration requires more than two hundred seventy
(270) days or the expenditure of more than twenty (20%) percent of the full
insurable value of the Building immediately prior to the casualty or (ii) if the
Premises shall be totally or substantially (i.e., for this purpose, more than
thirty (30%) percent) damaged or destroyed (as estimated in any such case by an
independent, reputable contractor, registered architect or licensed professional
engineer reasonably designated by Landlord), or (iii) if more than twenty (20%)
percent of the premises shall be damaged during the last two (2) years of the
term of this lease (as the same may be extended) and such damage cannot be
repaired in ninety (90) days, then in any such case Landlord may

 

83

--------------------------------------------------------------------------------


 

terminate this lease by giving Tenant notice to such effect within one hundred
eighty (180) days after the date of the casualty.  For the purpose of this
Section only, “full insurable value” shall mean replacement cost less the cost
of footings, foundations and other structures below the street and first floors
of the Building.

 

19.04.                  In the case of any damage or destruction mentioned in
this Article 19, Tenant may terminate this lease by notice to Landlord if:  (i)
within ninety (90) days after the date of such damage or destruction (x)
Landlord shall not have let a contract or contracts which shall provide for the
restoration of the Building within a period of fifteen (15) months from the date
of the damage or destruction; and (y) subject to delays due to adjustment of
insurance, labor trouble, governmental contracts, act of God or any other cause
beyond Landlord’s reasonable control, work under such contract or contracts
shall not have commenced; or (ii) if there has been substantial damage or
destruction to any portion or portions of the Building other than the Premises
and Landlord shall not have completed the making of the required repairs and
restored and rebuilt the Building and the Premises within fifteen (15) months
from the date of such damage or destruction, or within such period after such
date (not exceeding three (3) months) as shall equal the aggregate period
Landlord may have been delayed in doing so by adjustment of insurance, labor
trouble, governmental controls, act of God, or any other cause beyond Landlord’s
reasonable control; or (iii) if more than twenty (20%) percent of the Premises
shall be damaged during the last two (2) years of the term of this lease (as the
same may be extended) and such damage cannot be repaired in ninety (90) days. 
Except as expressly provided in this Section 19.04, Tenant shall not be entitled
to terminate this lease and no damages, compensation or claim shall be payable
by Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of any portion of the Premises or of the Building pursuant
to this Article.  Landlord shall use reasonable efforts to make such repair or
restoration promptly and in such manner as to not, to the extent practicable,
unreasonably interfere with Tenants use and occupancy of the Premises, but
Landlord shall not be required to do such repair or restoration work except
during Business Hours, except that Landlord agrees that it shall perform such
repairs or restorations on an overtime basis if, in Landlords reasonable
judgment, it is customary in  accordance with then generally

 

84

--------------------------------------------------------------------------------


 

accepted practices in the construction industry to perform such work on an
overtime basis.

 

19.05.                  Landlord and Tenant each agree to use diligent efforts
to cooperate with each other and with their respective insurers in order to
facilitate the collection of all insurance proceeds (including without
limitation rent insurance proceeds) applicable to damage and destruction of the
Building or the Premises by fire or other casualty.

 

19.06.                  Landlord will not carry insurance of any kind on
Tenant’s Property or on Tenant’s improvements and betterments and shall not be
obligated to repair any damage to or replace Tenant’s Property and Tenant agrees
to look solely to its insurance for recovery of any damage to or loss of
Tenant’s Property.  If Tenant shall fail to maintain such insurance, Landlord
shall have the right to obtain insurance on Tenant’s Property and the cost
thereof shall be Additional Charges under this lease and payable by Tenant to
Landlord on demand.

 

19.07.                  If this lease shall be terminated by either Landlord or
Tenant pursuant to the provisions of this Article 19, the proceeds of the
insurance maintained by Tenant on Tenants improvements and betterments shall be
divided between Landlord and Tenant to reflect the portion of the original cost
of such improvements and betterments paid for by each party, provided, however,
in the event that such casualty shall occur after the date which is eighteen
(18) months prior to the expiration of the initial term of this lease and Tenant
shall not have exercised its right to extend the term of this lease prior to
such date, Landlord shall receive all the proceeds from the insurance maintained
by Tenant on Tenant’s improvements and betterments.

 

19.08.                  The provisions of this Article 19 shall be deemed an
express agreement governing any case of damage or destruction of the Premises by
fire or other casualty, and Section 227 of the Real Property Law of the State of
New York, providing for such a contingency in the absence of an express
agreement, and any other law of like import, now or hereafter in force, shall
have no application in such case.

 

85

--------------------------------------------------------------------------------


 

ARTICLE 20

 

Eminent Domain

 

20.01.                  If the whole of the Building or the Premises shall be
taken by condemnation or in any other manner for any public or quasi-public use
or purpose, this lease and the term and estate hereby granted shall terminate as
of the date of vesting of title on such taking (herein called “Date of the
Taking”), and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

 

20.02.                  If any part of the Building or the Land shall be so
taken, this lease shall be unaffected by such taking, except that (a) Landlord
may, at its option, terminate this lease by giving Tenant notice to that effect
within ninety (90) days after the Date of the Taking, and (b) if ten (10%)
percent or more of the rentable area of the Premises shall be so taken and, if
as a result of any such partial taking, the entire Premises become untenantable,
or there shall be no access to the Premises, Tenant may terminate this lease by
giving Landlord notice to that effect within 90 days after the Date of the
Taking.  This lease shall terminate on the date that such notice from Landlord
or Tenant to the other shall be given, and the Fixed Rent and Additional Charges
shall be prorated and adjusted as of such termination date.  Upon such partial
taking and this lease continuing in force as to any part of the Premises, the
Fixed Rent and Tenant’s Share shall be reduced and the Base Tax Amount and Base
Operating Amount shall be adjusted in the proportion that the area of the
Premises taken bears to the total area of the Premises.

 

20.03.                  Landlord shall be entitled to receive the entire award
or payment in connection with any taking without reduction therefrom for any
estate vested in Tenant by this lease or any value attributable to the unexpired
portion of the term of this lease and Tenant shall receive no part of such award
except as hereinafter expressly provided in this article.  Tenant hereby
expressly assigns to Landlord all of its right, title and interest in and to
every such award or payment and waives any right to the value of the unexpired
portion of the term of this lease.  Nothing contained in this Section 20.03
shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings for the then value of any Tenant’s Property included in
such taking, and the then unamortized value, as of the date of taking,
calculated on a straight line basis over the term of this lease, of any amount
paid by Tenant on account of any leasehold improvements installed by Tenant or
at Tenant’s

 

86

--------------------------------------------------------------------------------


 

expense and for any moving expenses, but only if such claim shall be awarded by
the condemnation court in addition to, and shall not result in the reduction of,
the award made by it for the Building or the Land so taken.

 

20.04.                  If the temporary use or occupancy of all or any part of
the Premises shall be taken by condemnation or in any other manner for any
public or quasi-public use or purpose during the term of this lease, Tenant
shall be entitled, except as hereinafter set forth, to receive that portion of
the award or payment for such taking which represents compensation for the use
and occupancy of the Premises, for the taking of Tenant’s Property and for
moving expenses, and Landlord shall be entitled to receive that portion which
represents reimbursement for the cost of restoration of the Premises.  This
lease shall be and remain unaffected by such taking.  If the period of temporary
use or occupancy shall extend beyond the Expiration Date of this lease, that
part of the award which represents compensation for the use and occupancy of the
Premises (or a part thereof) shall be divided between Landlord and Tenant so
that Tenant shall receive so much thereof as represents the period up to and
including such Expiration Date and Landlord shall receive so much thereof as
represents the period after such Expiration Date.  All monies paid as, or as
part of, an award for temporary use and occupancy for a period beyond the date
to which the Fixed Rent and Additional Charges have been paid shall be received,
held and applied by Landlord as a trust fund for payment of the Fixed Rent and
Additional Charges becoming due hereunder and Tenant shall have no obligation to
pay any excess monies to Landlord or to otherwise comply with the provisions of
this lease during such period that Tenant shall not have the right to occupy the
Premises by reason of such temporary taking.

 

20.05.                  In the event of a taking of less than the whole of the
Building and/or the Land which does not result in termination of this lease, or
in the event of a taking for a temporary use or occupancy of all or any part of
the Premises which does not result in a termination of this lease, (a) Landlord,
at its expense, and whether or not any award or awards shall be sufficient for
the purpose, shall proceed with reasonable diligence to repair the remaining
parts of the Building and the Premises (other than any leasehold improvements)
to substantially their former condition to the extent that the same may be
feasible (subject to reasonable changes which Landlord shall deem desirable) and
so as to constitute a complete and rentable Building and Premises and

 

87

--------------------------------------------------------------------------------


 

(b) Tenant, at its expense, and whether or not any award or awards shall be
sufficient for the purpose, shall proceed with reasonable diligence to repair
the remaining parts of the Premises to substantially their former condition to
the extent that the same may be feasible, subject to reasonable changes which
shall be deemed Alterations.

 

ARTICLE 21

 

Surrender

 

21.01.                  On the Expiration Date or upon any earlier termination
of this lease, or upon any reentry by Landlord upon the Premises, Tenant shall
quit and surrender the Premises to Landlord “broom-clean” and in good order,
condition and repair, except for (i) ordinary wear and tear and (ii) such damage
or destruction as Landlord (and not Tenant) is required to repair or restore
under this lease, including, without limitation, damage caused by Landlord, its
agents or its employees or contractors, and repair of damage caused by fire or
other casualty, and (iii) latent defects in the Building systems or structure,
and Tenant shall remove all of the Tenant’s Property therefrom except as
otherwise expressly provided in this lease.

 

21.02.                  No act or thing done by Landlord or its agents shall be
deemed an acceptance of a surrender of the Premises prior to the Expiration
Date, and no agreement to accept such surrender prior to the Expiration Date
shall be valid unless in writing and signed by Landlord and each Superior Lessor
and Superior Mortgagee whose lease or mortgage, as the case may be, provides
that no such surrender may be accepted without its consent.

 

ARTICLE 22

 

Conditions of Limitation

 

22.01.                  This lease and the term and estate hereby granted are
subject to the limitation that whenever Tenant, or any guarantor of Tenant’s
obligations under this lease, shall make an assignment for the benefit of
creditors, or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition alleging an act of bankruptcy or insolvency
shall be filed against Tenant or such guarantor

 

88

--------------------------------------------------------------------------------


 

under any bankruptcy or insolvency law, or whenever a petition shall be filed by
or against Tenant or such guarantor under the reorganization provisions of the
United States Bankruptcy Code or under the provisions of any law of like import,
or whenever a petition shall be filed by Tenant, or such guarantor, under the
arrangement provisions of the United States Bankruptcy Code or under the
provisions of any law of like import, or whenever a permanent receiver of
Tenant, or such guarantor, or of or for the property of Tenant, or such
guarantor, shall be appointed, then Landlord (a) if such event occurs without
the acquiescence of Tenant, or such guarantor, as the case may be, at any time
after the event continues for sixty (60) days, or (b) in any other case at any
time after the occurrence of any such event, may give Tenant a notice of
intention to end the term of this lease at the expiration of five days from the
date of service of such notice of intention, and upon the expiration of said
five-day period this lease and the term and estate hereby granted, whether or
not the term shall theretofore have commenced, shall terminate with the same
effect as if that day were the expiration date of this lease, but Tenant shall
remain liable for damages as provided in Article 24 hereof.

 

22.02.                  This lease and the term and estate hereby granted are
subject to the further limitations that:

 

(a)                                  if Tenant shall default in the payment of
any Fixed Rent or Additional Charges, and such default shall continue for ten
(10) Business Days after Landlord shall have given to Tenant a notice thereof,
or

 

(b)                                 if Tenant shall, whether by action or
inaction, be in default of any of its obligations under this lease (other than a
default in the payment of Fixed Rent or Additional Charges) and such default
shall continue and not be remedied as soon as practicable and in any event
within thirty (30) days after Landlord shall have given to Tenant a notice
specifying the same, or, in the case of a default which cannot with due
diligence be cured within a period of thirty (30) days and the continuance of
which for the period required for cure will not (i) subject Landlord or any
Superior Lessor or any Superior Mortgagee to prosecution for a crime or any
other fine or charge, (ii) subject the Premises or any part thereof or the
Building or

 

89

--------------------------------------------------------------------------------


 

Land, or any part thereof, to being condemned or vacated, (iii) subject the
Building or Land, or any part thereof, to any lien or encumbrance, or (iv)
result in the termination of any Superior Lease or foreclosure of any Superior
Mortgage, if Tenant shall not (x) within said thirty (30) day period advise
Landlord of Tenant’s intention to take all steps necessary to remedy such
default, (y) duly commence within said 30-day period, and thereafter diligently
prosecute to completion all steps necessary to remedy the default and (z)
complete such remedy within a reasonable time after the date of said notice of
Landlord, or

 

(c)                                  if any event shall occur or any contingency
shall arise whereby this lease or the estate hereby granted or the unexpired
balance of the term hereof would, by operation of law or otherwise, devolve upon
or pass to any person, firm or corporation other than Tenant, except as
expressly permitted by Article 7 hereof, or

 

(d)                                 if Tenant shall abandon the Premises (and
the fact that any of Tenant’s Property remains in the Premises shall not be
evidence that Tenant has not vacated or abandoned the Premises), or

 

(e)                                  if there shall be any default by Tenant
under any other lease in the Building with Landlord (or any person which,
directly or indirectly, controls, is controlled by, or is under common control
with, Landlord), which shall not be remedied within the applicable grace period,
if any, provided therefor under such other lease,

 

then in any of said cases Landlord may give to Tenant a notice of intention to
end the term of this lease at the expiration of five (5) days from the date of
the service of such notice of intention, and upon the expiration of said five
(5) days this lease and the term and estate hereby granted, whether or not the
term shall theretofore have commenced, shall terminate with the same effect as
if that day was the day herein definitely fixed for the end and expiration of
this lease, but Tenant shall remain liable for damages as provided in Article 24
hereof.

 

90

--------------------------------------------------------------------------------


 

22.03.                  (a)                                  If Tenant shall
have assigned its interest in this lease, and this lease shall thereafter be
disaffirmed or rejected in any proceeding under the United States Bankruptcy
Code or under the provisions of any Federal, state or foreign law of like
import, or in the event of termination of this lease by reason of any such
proceeding, the assignor or any of its predecessors in interest under this
lease, upon request of Landlord given within ninety (90) days after such
disaffirmance or rejection shall (a) pay to Landlord all Fixed Rent and
Additional Charges then due and payable to Landlord under this lease to and
including the date of such disaffirmance or rejection and (b) enter into a new
lease as lessee with Landlord of the Premises for a term commencing on the
effective date of such disaffirmance or rejection and ending on the Expiration
Date, unless sooner terminated as in such lease provided, at the same Fixed Rent
and Additional Charges and upon the then executory terms, covenants and
conditions as are contained in this lease, except that (i) the rights of the
lessee under the new lease, shall be subject to any possessory rights of the
assignee in question under this lease and any rights of persons claiming through
or under such assignee, (ii) such new lease shall require all defaults existing
under this lease to be cured by the lessee with reasonable diligence, and (iii)
such new lease shall require the lessee to pay all Additional Charges which, had
this lease not been disaffirmed or rejected, would have become due after the
effective date of such disaffirmance or rejection with respect to any prior
period.  If the lessee shall fail or refuse to enter into the new lease within
ten (10) days after Landlord’s request to do so, then in addition to all other
rights and remedies by reason of such default, under this lease, at law or in
equity, Landlord shall have the same rights and remedies against the lessee as
if the lessee had entered into such new lease and such new lease had thereafter
been terminated at the beginning of its term by reason of the default of the
lessee thereunder.

 

(b)                                 If pursuant to the Bankruptcy Code Tenant is
permitted to assign this lease in disregard of the restrictions contained in
Article 7 hereof (or if this lease shall be assumed by a trustee), the trustee
or assignee shall cure any default under this lease and shall provide adequate
assurance of future performance by the trustee or assignee including (a) of the
source of payment of rent and performance of other obligations under this lease
(for which adequate assurance shall mean the deposit of cash security with
Landlord in an amount equal to the sum of one year’s Fixed

 

91

--------------------------------------------------------------------------------


 

Rent then reserved hereunder plus an amount equal to all Additional Charges
payable under Article 3 for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the term as security for the full
and faithful performance of all of the obligations under this lease on the part
of Tenant yet to be performed) and that any such assignee of this lease shall
have a net worth exclusive of good will, computed in accordance with generally
accepted accounting principles, equal to at least ten (10) times the aggregate
of the annual Fixed Rent reserved hereunder plus all Additional Charges for the
preceding calendar year as aforesaid and (b) that the use of the Premises shall
in no way diminish the reputation of the Building as a first-class office
building or impose any additional burden upon the Building or increase the
services to be provided by Landlord.  If all defaults are not cured and such
adequate assurance is not provided within 60 days after there has been an order
for relief under the Bankruptcy Code, then this lease shall be deemed rejected,
Tenant or any other person in possession shall vacate the Premises, and Landlord
shall be entitled to retain any rent or security deposit previously received
from Tenant and shall have no further liability to Tenant or any person claiming
through Tenant or any trustee.  If Tenant receives or is to receive any valuable
consideration for such an assignment of this lease, such consideration, after
deducting therefrom (a) the brokerage commissions, if any, and other expenses
reasonably incurred by Tenant for such assignment and (b) any portion of such
consideration reasonably designed by the assignee as paid for the purchase of
Tenant’s Property in the Premises, shall be and become the sole exclusive
property of Landlord and shall be paid over to Landlord directly by such
assignee.  If Tenant’s trustee, Tenant or Tenant as debtor-in-possession assumes
this lease and proposes to assign the same (pursuant to Title 11 U.S.C. Section
365, as the same may be amended) to any person, including, without limitation,
any individual, partnership or corporate entity, who shall have made a bona fide
offer to accept an assignment of this lease on terms acceptable to the trustee,
Tenant or Tenant as debtor-in-possession, then notice of such proposed
assignment, setting forth (x) the name and address of such person, (y) all of
the terms and conditions of such offer, and (z) the adequate assurance to be
provided Landlord to assure such person’s future performance under this lease,
including, without limitation, the assurances referred to in Title 11 U.S.C.
Section 365(b)(3) (as the same may be amended), shall be given

 

92

--------------------------------------------------------------------------------


 

to Landlord by the trustee, Tenant or Tenant as debtor-in-possession no later
than twenty (20) days after receipt by the trustee, Tenant or Tenant as
debtor-in-possession of such offer, but in any event no later than ten (10) days
prior to the date that the trustee, Tenant or Tenant as debtor-in-possession
shall make application to a court of competent jurisdiction for authority and
approval to enter into such assignment and assumption, and Landlord shall
thereupon have the prior right and option, to be exercised by notice to the
trustee, Tenant or Tenant as debtor-in-possession, given at any time prior to
the effective date of such proposed assignment, to accept an assignment of this
lease upon the same terms and conditions and for the same consideration, if any,
as the bona fide offer made by such person, less any brokerage commissions which
may be payable out of the consideration to be paid by such person for the
assignment of this lease.

 

ARTICLE 23

 

Reentry by Landlord

 

23.01.                  If Tenant shall default in the payment of any Fixed Rent
or Additional Charges, and such default shall continue for ten (10) Business
Days after Landlord shall have given Tenant notice thereof, or if this lease
shall terminate as provided in Article 22 hereof, Landlord or Landlord’s agents
and employees may immediately or at any time thereafter reenter the Premises, or
any part thereof, either by summary dispossess proceedings or by any suitable
action or proceeding at law, or by force or otherwise, without being liable to
indictment, prosecution or damages therefor, and may repossess the same, and may
remove any person therefrom, to the end that Landlord may have, hold and enjoy
the Premises.  The word “reenter,” as used herein, is not restricted to its
technical legal meaning.  If this lease is terminated under the provisions of
Article 22, or if Landlord shall reenter the Premises under the provisions of
this article, or in the event of the termination of this lease, or of reentry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the Fixed Rent and Additional Charges payable up
to the time of such termination of this lease, or of such recovery of possession
of the Premises by Landlord, as the case may be, and shall also pay to Landlord
damages as provided in Article 24 hereof.

 

93

--------------------------------------------------------------------------------


 

23.02.                  In the event of a breach or threatened breach by Tenant
of any of its obligations under this lease, Landlord shall also have the right
of injunction.  The special remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies to which
Landlord may lawfully be entitled at any time and Landlord may invoke any remedy
allowed at law or in equity as if specific remedies were not provided for
herein.

 

23.03.                  If this lease shall terminate under the provisions of
Article 22 hereof, or if Landlord shall reenter the Premises under the
provisions of this Article 23, or in the event of the termination of this lease,
or of reentry, by or under any summary dispossess or other proceeding or action
or any provision of law by reason of default hereunder on the part of Tenant,
Landlord shall be entitled to retain all monies, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such monies shall
be credited by Landlord against any Fixed Rent or Additional Charges due from
Tenant at the time of such termination or reentry or, at Landlord’s option,
against any damages payable by Tenant under Article 24 hereof or pursuant to
law.

 

ARTICLE 24

 

Damages

 

24.01.                  If this lease is terminated under the provisions of
Article 22 hereof, or if Landlord shall reenter the Premises under the
provisions of Article 23 hereof, or in the event of the termination of this
lease, or of reentry, by or under any summary dispossess or other proceeding or
action or any provision of law by reason of default hereunder on the part of
Tenant, Tenant shall pay to Landlord as damages, at the election of Landlord,
either:

 

(a)                                  a sum which at the time of such termination
of this lease or at the time of any such reentry by Landlord, as the case may
be, represents the then value of the excess, if any, of (i) the aggregate amount
of the Fixed Rent and the Additional Charges under Article 3 hereof which would
have been payable by Tenant (conclusively presuming the average monthly
Additional Charges under Article 3 hereof to be the same as were

 

94

--------------------------------------------------------------------------------


 

payable for the last 12 calendar months, or if less than 12 calendar months have
then elapsed since the Commencement Date, all of the calendar months immediately
preceding such termination or reentry) for the period commencing with such
earlier termination of this lease or the date of any such reentry, as the case
may be, and ending with the date contemplated as the expiration date hereof if
this lease had not so terminated or if Landlord had not so reentered the
Premises, over (ii) the aggregate rental value of the Premises for the same
period, or

 

(b)                                 sums equal to the Fixed Rent and the
Additional Charges under Article 3 hereof which would have been payable by
Tenant had this lease not so terminated, or had Landlord not so reentered the
Premises, payable upon the due dates therefor specified herein following such
termination or such reentry and until the date contemplated as the expiration
date hereof if this lease had not so terminated or if Landlord had not so
reentered the Premises, provided, however, that if Landlord shall relet the
Premises during said period, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the expenses incurred or paid by Landlord in terminating this lease or
in reentering the Premises and in securing possession thereof, as well as the
expenses of reletting, including, without limitation, altering and preparing the
Premises for new tenants, brokers’ commissions, legal fees, and all other
expenses properly chargeable against the Premises and the rental therefrom, it
being understood that any such reletting may be for a period shorter or longer
than the remaining term of this lease; but in no event shall Tenant be entitled
to receive any excess of such net rents over the sums payable by Tenant to
Landlord hereunder, nor shall Tenant be entitled in any suit for the collection
of damages pursuant to this subdivision to a credit in respect of any net rents
from a reletting, except to the extent that such net rents are actually received
by Landlord.  If the Premises or any part thereof

 

95

--------------------------------------------------------------------------------


 

should be relet in combination with other space, then proper apportionment on a
square foot basis shall be made of the rent received from such reletting and of
the expenses of reletting.

 

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the term of this lease, or any part thereof, before presentation of
proof of such damages to any court, commission or tribunal, the amount of rent
reserved upon such reletting shall, prima facie, be the fair and reasonable
rental value for the Premises, or part thereof, so relet during the term of the
reletting.  Landlord shall not be liable in any way whatsoever for its failure
or refusal to relet the Premises or any part thereof, or if the Premises or any
part thereof are relet, for its failure to collect the rent under such
reletting, and no such refusal or failure to relet or failure to collect rent
shall release or affect Tenant’s liability for damages or otherwise under this
lease.

 

24.02.                  Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this lease would have expired if
it had not been so terminated under the provisions of Article 22 hereof, or had
Landlord not reentered the Premises.  Nothing herein contained shall be
construed to limit or preclude recovery by Landlord against Tenant of any sums
or damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant.  Nothing herein contained shall be construed to limit or prejudice
the right of Landlord to prove for and obtain as damages by reason of the
termination of this lease or reentry on the Premises for the default of Tenant
under this lease an amount equal to the maximum allowed by any statute or rule
of law in effect at the time when, and governing the proceedings in which, such
damages are to be proved whether or not such amount be greater than any of the
sums referred to in Section 24.01 hereof.

 

24.03.                  In addition, if this lease is terminated under the
provisions of Article 22 hereof, or if Landlord shall, reenter the Premises
under the provisions of Article 23 hereof, Tenant agrees that:

 

96

--------------------------------------------------------------------------------


 

(a)                                  the Premises then shall be in the condition
in which Tenant has agreed to surrender the same to Landlord at the expiration
of the term hereof;

 

(b)                                 Tenant shall have performed prior to any
such termination any covenant of Tenant contained in this lease for the making
of any Alterations or for restoring or rebuilding the Premises or the Building,
or any part thereof; and

 

(c)                                  for the breach of any covenant of Tenant
set forth above in this Section 24.03, Landlord shall be entitled immediately,
without notice or other action by Landlord, to recover, and Tenant shall pay, as
and for liquidated damages therefor, the cost of performing such covenant (as
estimated by an independent contractor selected by Landlord).

 

24.04.                  In addition to any other remedies Landlord may have
under this lease, and without reducing or adversely affecting any of Landlord’s
rights and remedies under Article 22, if any Fixed Rent, Additional Charges or
damages payable hereunder by Tenant to Landlord are not paid within five days
after the due date thereof, the same shall bear interest at the rate of one and
one-half (1 1/2%) percent per month or the maximum rate permitted by law,
whichever is less, from the due date thereof until paid, and the amount of such
interest shall be an Additional Charge hereunder.  For the purposes of this
Section 24.04, a rent bill sent by first class mail, to the address to which
notices are to be given under this lease, shall be deemed a proper demand for
the payment of the amounts set forth therein.

 

ARTICLE 25

 

Affirmative Waivers

 

25.01.                  Tenant, on behalf of itself and any and all persons
claiming through or under Tenant, does hereby waive and surrender all right and
privilege which it, they or any of them might have under or by reason of any
present or future law, to redeem the Premises or to have a continuance of this
lease after being dispossessed or ejected therefrom by process of law or under
the terms of this lease or after the termination of this lease as provided in
this lease.

 

97

--------------------------------------------------------------------------------


 

25.02.                  If Tenant is in arrears in payment of Fixed Rent or
Additional Charges, Tenant waives Tenant’s right, if any, to designate the items
to which any payments made by Tenant are to be credited, and Tenant agrees that
Landlord may apply any payments made by Tenant to such items as Landlord sees
fit, irrespective of and notwithstanding any designation or request by Tenant as
to the items which any such payments shall be credited.

 

25.03.                  Landlord and Tenant hereby waive trial by jury in any
action, proceeding or counterclaim brought by either against the other on any
matter whatsoever arising out of or in any way connected with this lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
including, without limitation, any claim of injury or damage, and any emergency
and other statutory remedy with respect thereto.

 

25.04.                  Tenant shall not interpose any counterclaim of any kind
in any action or proceeding commenced by Landlord to recover possession of the
Premises except if Tenants failure to raise any such counterclaim in such action
or proceeding shall result in a forfeiture thereof.

 

ARTICLE 26

 

No Waivers

 

26.01.                  The failure of either party to insist in any one or more
instances upon the strict performance of any one or more of the obligations of
this lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this lease or of the right to exercise such election, and
such right to insist upon strict performance shall continue and remain in full
force and effect with respect to any subsequent breach, act or omission.  The
receipt by Landlord of Fixed Rent or partial payments thereof or Additional
Charges or partial payments thereof with knowledge of breach by Tenant of any
obligation of this lease shall not be deemed a waiver of such breach.

 

26.02.                  If there be any agreement between Landlord and Tenant
providing for the cancellation of this lease upon certain provisions or
contingencies and/or an agreement for the renewal hereof at the expiration of
the term, the right to

 

98

--------------------------------------------------------------------------------


 

such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the term shall not be considered an extension thereof
or a vested right in Tenant to such further term so as to prevent Landlord from
cancelling this lease and any such extension thereof during the remainder of the
original term provided that said cancellation is in accordance with the terms
hereof; such privilege, if and when so exercised by Landlord, shall cancel and
terminate this lease and any such renewal or extension provided that said
cancellation is in accordance with the terms hereof; any right herein contained
on the part of Landlord to cancel this lease shall continue during any extension
or renewal hereof; any option on the part of Tenant herein contained for an
extension or renewal hereof shall not be deemed to give Tenant any option for a
further extension beyond the first renewal or extended term.

 

ARTICLE 27

 

Curing Defaults

 

27.01.                  If Tenant shall default in the performance of any of
Tenant’s obligations under this lease and such default shall continue after
notice and the expiration of any applicable cure period, Landlord, any Superior
Lessor or any Superior Mortgagee without thereby waiving such default, may (but
shall not be obligated to) perform the same for the account and at the expense
of Tenant, without notice in a case of emergency, and in any other case only if
such default continues after the expiration of the applicable grace period, if
any.  If Landlord effects such cure by bonding any lien which Tenant is required
to bond or otherwise discharge, Tenant shall obtain and substitute a bond for
Landlord’s bond at its sole cost and expense and reimburse Landlord for the cost
of Landlord’s bond.

 

27.02.                  Bills for any bona fide expenses incurred by Landlord or
any Superior Lessor or any Superior Mortgagee in connection with any such
performance by it for the account of Tenant, and bills for all costs, expenses
and disbursements of every kind and nature whatsoever, including reasonable
counsel fees, involved in collecting or endeavoring to collect the Fixed Rent or
Additional Charges or any part thereof or enforcing or endeavoring to enforce
any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this lease or pursuant to law, including any such cost,

 

99

--------------------------------------------------------------------------------


 

expense and disbursement involved in instituting and prosecuting summary
proceedings or in recovering possession of the Premises after default by Tenant
or upon the expiration or sooner termination of this lease, and interest on all
sums advanced by Landlord or such Superior Lessor or Superior Mortgagee under
this Section 27.02 and/or Section 27.01 (at the Interest Rate or the maximum
rate permitted by law, whichever is less) may be sent by Landlord or such
Superior Lessor or Superior Mortgagee to Tenant monthly, or immediately, at its
option, and such amounts shall be due and payable as Additional Charges in
accordance with the terms of such bills.

 

ARTICLE 28

 

Broker

 

28.01.                  Landlord and Tenant each covenant, warrant and represent
that no broker except Insignia/ESG (herein called the “Broker”) was instrumental
in bringing about or consummating this lease and that neither had any
conversations or negotiations with any broker except the Broker concerning the
leasing of the Premises.  Tenant agrees to indemnify and hold harmless Landlord
against and from any claims for any brokerage commissions and all costs,
expenses and liabilities in connection therewith, including, without limitation,
reasonable attorneys’ fees and expenses, arising out of any conversations or
negotiations had by Tenant with any broker other than the Broker.  Landlord
agrees to indemnify and hold harmless Tenant against and from any claims for any
brokerage commissions and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, arising out of conversations or negotiations had by Landlord with any
broker other than the Broker.

 

ARTICLE 29

 

Notices

 

29.01.                  Any notice, statement, demand, consent, approval or
other communication required or permitted to be given, rendered or made by
either party to this lease or pursuant to any applicable law or requirement of
public authority (collectively, “notices”) shall be in writing

 

100

--------------------------------------------------------------------------------


 

(whether or not so stated elsewhere in this lease) and shall be deemed to have
been properly given, rendered or made only if sent by (x) registered or
certified mail, return receipt requested, posted in a United States post office
station or letter box in the continental United States, or (y) national
overnight courier service (e.g., Federal Express) addressed to the other party
as follows:

 

If to Landlord:

 

BFP One Liberty Plaza Co. LLC

c/o Brookfield Financial Properties, Inc.

One Liberty Plaza

165 Broadway

New York, New York 10006

Attention:  Director of Leasing

 

with a copy to:

 

BFP One Liberty Plaza Co. LLC

c/o Brookfield Financial Properties, Inc.

One Liberty Plaza

165 Broadway

New York, New York 10006

Attention:  General Counsel

 

and if to Tenant as follows:

 

Arch Insurance Company

One Liberty Plaza

165 Broadway

New York, New York 10006

Attention:  President

 

with a copy to:

 

Arch Capital Services Inc.

20 Horseneck Lane

Greenwich, CT.  06830

Attention:  General Counsel

 

and shall be deemed to have been given, rendered or made (i) two (2) business
days after the day so mailed, unless mailed outside of the State of New York, in
which case it shall be deemed to have been given, rendered or made on the third
business day after the day so mailed or (ii) one

 

101

--------------------------------------------------------------------------------


 

business day after the day sent by overnight courier service.  Either party may,
by notice as aforesaid, designate a different address or addresses for notices
intended for it.  Notwithstanding the foregoing, with respect to an occurrence
presenting imminent danger to the health or safety of persons or damage to
property in, on or about the Building or during a postal strike, notices may be
hand delivered to a party at the address to which notices to that party are to
be sent, provided that the same notice is also sent in the manner set forth
above.

 

29.02.                  Notices hereunder from Landlord may be given by
Landlord’s managing agent, if one exists, or by Landlord’s attorney.

 

29.03.                  In addition to the foregoing, either Landlord or Tenant
may, from time to time, request in writing that the other party serve a copy of
any notice on one other person or entity designated in such request, such
service to be effected as provided in Section 29.01 or 29.02 hereof.

 

102

--------------------------------------------------------------------------------


 

ARTICLE 30

 

Estoppel Certificates

 

30.01                     Tenant agrees, at any time and from time to time, on
or prior to the tenth (10th) Business Day following a written request by
Landlord, to execute and deliver to Landlord a statement certifying that this
lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), certifying the Commencement Date, Expiration Date and the
dates to which the Fixed Rent and Additional Charges have been paid, stating
whether or not, to the best knowledge of Tenant, Landlord is in default in
performance of any of its obligations under this lease, and, if so, specifying
each such default of which Tenant shall have knowledge and stating whether or
not, to the best knowledge of Tenant, any event has occurred which with the
giving of notice or passage of time, or both, would constitute such a default,
and, if so, specifying each such event, it being intended that any such
statement delivered pursuant hereto shall be deemed a representation and
warranty to be relied upon by Landlord requesting the certificate and by others
with whom Landlord may be dealing, regardless of independent investigation. 
Tenant also shall include or confirm in any such statement such other
information concerning this lease as Landlord may reasonably request.

 

ARTICLE 31

 

Memorandum of Lease

 

31.01.                  Tenant shall not record this lease or any memorandum
thereof.

 

ARTICLE 32

 

No Representations by Landlord

 

32.01.                  Tenant expressly acknowledges and agrees that Landlord
has not made and is not making, and Tenant, in executing and delivering this
lease, is not relying upon, any warranties, representations, promises or
statements, except as are expressly set forth in this lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this lease and shall expressly refer to this lease. 
All understandings and agreements heretofore had between the parties are merged
in this lease and any other written agreement(s) made

 

103

--------------------------------------------------------------------------------


 

concurrently herewith, which alone fully and completely express the agreement of
the parties and which are entered into after full investigation, neither party
relying upon any statement or representation not embodied in this lease or any
other written agreement(s) made concurrently herewith.

 

ARTICLE 33

 

Arbitration

 

33.01.                  In the event either party shall desire to submit to
arbitration any matter for which arbitration is expressly provided pursuant to
any provision of this lease, unless otherwise expressly provided herein, the
following procedure shall apply:

 

(a)                                The party desiring arbitration shall give
notice to that effect to the other party, specifying the matter to be arbitrated
and the name and address of the person designated to act as an arbitrator on its
behalf.  Within ten (10) days after the service of such notice, the other party
shall give notice to the first party specifying the name and address of the
person designated to act as an arbitrator on its behalf.  If the second party
fails to notify the first party of the appointment of its arbitrator, as
aforesaid, within the time above specified, then the appointment of the second
arbitrator shall be made in the same manner as hereinafter provided for the
appointment of a third arbitrator in a case where the two arbitrators appointed
hereunder and the parties are unable to agree upon such appointment.  The two
arbitrators so chosen shall meet within ten (10) days after the second
arbitrator is appointed and if, within fifteen (15) days after the second
arbitrator is appointed, the two arbitrators shall not agree upon the question
in dispute, upon the request of either party the two arbitrators shall together
appoint a third arbitrator.  In the event of their being unable to agree upon
such appointment within twenty-five (25) days after the appointment of the
second arbitrator, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within a further period of ten (10) days. 
If the parties do not so agree, then either party, on behalf of both and on
notice to the other, may request such appointment by the American Arbitration
Association (or any organization successor thereto) in accordance with its rules
then prevailing.  Each arbitrator chosen or appointed pursuant to this Article
shall be a person

 

104

--------------------------------------------------------------------------------


 

having at least seven (7) years experience in the County of New York in the
leasing, operation, renting of space or management of first-class office
buildings in midtown Manhattan, and shall be a disinterested person in
connection with such question in dispute.

 

(b)                                 Any arbitration pursuant to this Article 33
shall be conducted, to the extent consistent with this Article, in accordance
with the then-prevailing rules of the American Arbitration Association (or any
organization successor thereto) governing binding arbitration in the City and
County of New York.  In rendering such decision and award, the arbitrators shall
not add to, subtract from or otherwise modify the provisions of this lease. 
Judgment may be had on the decision and award of the arbitrators so rendered and
may be enforced in accordance with the laws of the State of New York.

 

(c)                                  If for any reason whatsoever the written
decision and award of the arbitrators shall not be rendered within sixty (60)
days after the appointment of the third arbitrator, either party may apply to
the Supreme Court of the State of New York or to any other court having
jurisdiction and exercising the functions similar to those now exercised by such
court, by action, proceeding or otherwise (but not by a new arbitration
proceeding) as may be proper to determine the question in dispute consistent
with the provisions of this lease.

 

(d)                                 Each party shall pay the fees and expenses
of the one of the two original arbitrators appointed by or for such party, and
the fees and expenses of the third arbitrator and all other expenses of the
arbitration shall be borne by the parties equally.  However, each party shall
bear the expense of its own counsel, experts and presentation of proof.

 

(e)                                  In the event (i) the arbitrators shall
award judgment solely to either party (the “Prevailing Party”), and (ii) the
other party (the “Non-Prevailing Party”) shall not comply with the terms of such
judgment, and (iii) the Prevailing Party shall commence an action to enforce the
judgment, and (iv) the Prevailing Party is successful in such action, then the
Non-Prevailing Party will pay the Prevailing Party’s reasonable attorney’s fees
in connection with the enforcement of the arbitrators’ judgment.

 

105

--------------------------------------------------------------------------------


 

ARTICLE 34

 

Holdover

 

34.01.                  (a)                                  In the event this
lease is not renewed or extended or a new lease is not entered into between the
parties, and if Tenant shall then hold over after the expiration of the term of
this lease, and if Landlord shall then not proceed to remove Tenant from the
Premises in the manner Permitted by law (or shall not have given written notice
to Tenant that Tenant must vacate the Premises) irrespective of whether or not
Landlord accepts rent from Tenant for a period beyond the Expiration Date, the
parties hereby agree that Tenant’s occupancy of the Premises after the
expiration of the term shall be under a month-to-month tenancy commencing on the
first day after the expiration of the term, which tenancy shall be upon all of
the terms set forth in this lease except Tenant shall pay on the first day of
each month of the holdover period as Fixed Rent, an amount equal to the higher
of (i) an amount equal to one and one-half times one-twelfth of the sum of:  
(a) the Fixed Rent and Additional Charges payable by Tenant during the last year
of the term of this lease (i.e., the year immediately prior to the holdover
period) or (ii) an amount equal to the then market rental value for the Premises
as shall be established by Landlord giving notice to Tenant of Landlord’s good
faith estimate of such market rental value.  Tenant may dispute such market
rental value for the Premises as estimated by Landlord by giving notice to
Landlord within but in no event after ten days after the giving of Landlord’s
notice to Tenant (as to the giving of which notice to Landlord, time shall be
deemed of the essence).  Enclosed with such notice, Tenant shall be required to
furnish to Landlord a certified opinion of a reputable New York licensed real
estate broker having leasing experience in the Borough of Manhattan, for a
period of not less than ten (10) years setting forth said broker’s good faith
opinion of the market rental value of the Premises.  If Tenant and Landlord are
unable to resolve any such dispute as to the market rental value for the
Premises then an independent arbitrator who shall be a real estate broker of
similar qualifications and shall be selected from a listing of not less than
three (3) brokers furnished by the Real Estate Board of New York, Inc. to Tenant
and Landlord (at the request of either Landlord or Tenant).  If Landlord and
Tenant are unable to agree upon the selection of the individual arbitrator from
such listing, then the first arbitrator so listed by the Real Estate Board of
New York, Inc. shall be

 

106

--------------------------------------------------------------------------------


 

conclusively presumed to have been selected by both Landlord and Tenant and the
decision of such arbitrator shall be conclusive and binding upon the parties as
to the market rental value for the Premises.  Pending the determination of the
market rental value of the Premises upon the expiration of the term of this
lease, Tenant shall pay to Landlord as Fixed Rent an amount computed in
accordance with clauses (i) or (ii) of this subsection 34.01(a) (as Landlord
shall then elect), and upon determination of the market rental value of the
Premises in accordance with the preceding provisions hereof appropriate
adjustments and payments shall be effected.  Further, Landlord shall not be
required to perform any work, furnish any materials or make any repairs within
the Premises during the holdover period.  It is further stipulated and agreed
that if Landlord shall, at any time after the expiration of the original term or
after the expiration of any term created thereafter, proceed to remove Tenant
from the Premises as a holdover, the Fixed Rent for the use and occupancy of the
Premises during any holdover period shall be calculated in the same manner as
set forth above.  In addition to the foregoing, Landlord shall be entitled to
recover from Tenant any losses or damages arising from such holdover.

 

(b)                                 Notwithstanding anything to the contrary
contained in this lease, the acceptance of any rent paid by Tenant pursuant to
subsection 34.01(a) above shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding, and the preceding
sentence shall be deemed to be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York.

 

(c)                                  If Tenant shall hold-over or remain in
possession of any portion of the Premises for more than ninety (90) days after
the Expiration Date, Tenant shall be subject not only to summary proceeding and
all damages related thereto, but also to any damages arising out of any lost
opportunities (and/or new leases) by Landlord to re-let the Premises (or any
part thereof).  All damages to Landlord by reason of such holding over by Tenant
may be the subject of a separate action and need not be asserted by Landlord in
any summary proceedings against Tenant.

 

107

--------------------------------------------------------------------------------


 

ARTICLE 35

 

Miscellaneous Provisions and Definitions

 

35.01.                  No agreement shall be effective to change, modify,
waive, release, discharge, terminate or effect an abandonment of this lease, in
whole or in part, including, without limitation, this Section 35.01, unless such
agreement is in writing, refers expressly to this lease and is signed by the
party against whom enforcement of the change, modification, waiver, release,
discharge, termination or effectuation of the abandonment is sought.  If Tenant
shall at any time request Landlord to sublet the Premises for Tenant’s account,
Landlord or its agent is authorized to receive keys for such purposes without
releasing Tenant from any of its obligations under this lease, and Tenant hereby
releases Landlord of any liability for loss or damage to any of the Tenant’s
Property in connection with such subletting.

 

35.02.                  Except as otherwise expressly provided in this lease,
the obligations of this lease shall bind and benefit the successors and assigns
of the parties hereto with the same effect as if mentioned in each instance
where a party is named or referred to; provided, however, that (a) no violation
of the provisions of Article 7 shall operate to vest any rights in any successor
or assignee of Tenant and (b) the provisions of this Article 35 shall not be
construed as modifying the conditions of limitation contained in Article 22.

 

35.03.                  Tenant shall look only to Landlord’s estate and property
in the Land and the Building for the satisfaction of Tenant’s remedies, for the
collection of a judgment (or other judicial process) requiring the payment of
money by Landlord in the event  of any default by Landlord hereunder, and no
other property or assets of Landlord or its partners, officers, directors,
shareholders or principals, disclosed or undisclosed, shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this lease, the relationship of Landlord and
Tenant hereunder or Tenant’s use or occupancy of the Premises.

 

35.04.                  (a)                                  The obligations of
Tenant hereunder shall be in no wise affected, impaired or excused, nor shall
Landlord have any liability whatsoever to Tenant, nor shall it be deemed a
constructive eviction because (a) Landlord is unable to fulfill, or is delayed
in fulfilling, any of its obligations under this lease by reason of strike,
lock-out or other labor trouble, governmental preemption of priorities or

 

108

--------------------------------------------------------------------------------


 

other controls in connection with a national or other public emergency or
shortages of fuel, supplies or labor resulting therefrom, or any other cause,
whether similar or dissimilar, beyond Landlord’s reasonable control other than
the financial impairment of Landlord or any affiliate of Landlord, or (b) of any
failure or defect in the supply, quantity or character of electricity or water
furnished to the Premises, by reason of any requirement, act or omission of the
public utility or others serving the Building with electric energy, steam, oil,
gas or water, or for any other reason whether similar or dissimilar, beyond
Landlord’s reasonable control.

 

(b)                                 Subject to the provisions of Section 27.01
hereof, Tenant shall not be deemed to be in default hereunder or have any
liability to Landlord if Tenant is unable to fulfill, or is delayed in
fulfilling, any of its obligations under this lease other than the payment of
Fixed Rent or Additional Charges, by reason of strike, lockout or other labor
trouble, governmental preemption of priorities or other controls in connection
with a national or other public emergency or shortages of fuel, supplies or
labor resulting therefrom, or any cause whether similar or dissimilar beyond
Tenant’s reasonable control (but the lack of financial resources of Tenant shall
not be deemed to be a cause beyond Tenant’s reasonable control).

 

35.05.                  For the purposes of this lease, the following terms have
the meanings indicated:

 

(a)                                  The term “mortgage” shall include a
mortgage and/or a deed of trust, and the term “holder of a mortgage” or
“mortgagee” or words of similar import shall include an mortgagee of a mortgage
or a beneficiary of a deed of trust.

 

(b)                                 The term “laws and requirements of any
public authorities” and words of a similar import shall mean laws and ordinances
of any or all of the federal, state, city, town, county, borough and village
governments and rules, regulations, orders and directives of any and all
departments, subdivisions, bureaus, agencies or offices thereof, and of any
other governmental, public or quasi-public authorities having jurisdiction over
the Building and/or the Premises, and the direction of any public officer
pursuant to law, whether now or hereafter in force.

 

109

--------------------------------------------------------------------------------


 

(c)                                  The term “requirements of insurance bodies”
and words of similar import shall mean rules, regulations, orders and other
requirements of the New York Board of Underwriters and/or the New York Fire
Insurance Rating Organization and/or any other similar body performing the same
or similar functions and having jurisdiction or cognizance over the Building
and/or the Premises, whether now or hereafter in force.

 

(d)                                 The term “Tenant” shall mean the Tenant
herein named or any assignee or other successor in interest (immediate or
remote) of the Tenant herein named, which at the time in question is the owner
of the Tenant’s estate and interest granted by this lease; but the foregoing
provisions of this subsection shall not be construed to permit any assignment of
this lease or to relieve the Tenant herein named or any assignee or other
successor in interest (whether immediate or remote) of the Tenant herein named
from the full and prompt payment, performance and observance of the covenants,
obligations and conditions to be paid, performed and observed by Tenant under
this lease.

 

(e)                                  The term “Landlord” shall mean only the
owner at the time in question of Landlord’s interest in the Land or a lease of
the Land and the Building or a lease thereof, so that in the event of any
transfer or transfers of Landlord’s interest in the Land or a lease thereof or
the Building, the transferor shall be and hereby is relieved and freed of all
obligations of Landlord under this lease accruing after such transfer, and it
shall be deemed, without further agreement that such transferee has assumed and
agreed to perform and observe all obligations of Landlord herein during the
period it is the holder of Landlord’s interest under this lease.

 

(f)                                    The terms “herein,” hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
lease as a whole, and not to any particular article or section, unless expressly
so stated.

 

(g)                                 The term “and/or” when applied to one or
more matters or things shall be construed to apply to any one or more or all
thereof as the circumstances warrant at the time in question.

 

110

--------------------------------------------------------------------------------


 

(h)                                 The term “person” shall mean any natural
person or persons, a partnership, a corporation, and any other form of business
or legal association or entity.

 

(i)                                     The terms “Landlord shall have no
liability to Tenant” or “the same shall be without liability to Landlord” or
“without incurring any liability to Tenant therefor”, or words of similar import
shall mean that Tenant is not entitled to terminate this lease, or to claim
actual or constructive eviction, partial, or total, or to receive any abatement
or diminution of rent, or to be relieved in any manner of any of its other
obligations hereunder, or to be compensated for loss or injury suffered or to
enforce any other right or kind of liability whatsoever against Landlord under
or with respect to this lease or with respect to Tenant’s use or occupancy of
the Premises.

 

(j)                                     The term “Interest Rate,” when used in
this lease, shall mean an interest rate equal to two percent (2%) above the
so-called annual “Base Rate” of interest established and approved by Citibank,
N.A., New York, New York, from time to time, as its interest rate charged for
unsecured loans to its corporate customers, but in no event greater than the
highest lawful rate from time to time in effect.

 

(k)                                  The term “Consumer Price Index” if used
herein shall mean the Consumer Price Index for All Urban Consumers published by
the Bureau of Labor Statistics of the United States Department of Labor, New
York, N.Y. - Northeastern N.J. Area, All Items (1982-84 = 100), or any successor
index thereto, appropriately adjusted.  In the event that the Consumer Price
Index is converted to a different standard reference base or otherwise revised,
the determination of adjustments provided for herein shall be made with the use
of such conversion factor, formula or table for converting the Consumer Price
Index as may be published by the Bureau of Labor Statistics or, if said Bureau
shall not publish the same, then with the use of such conversion factor, formula
or table as may be published by Prentice-Hall, Inc., or any other nationally
recognized publisher of similar statistical information.  If the Consumer Price
Index ceases to be published, and there is no successor thereto, such other
index as Landlord and Tenant shall agree upon in writing shall be substituted
for the Consumer Price Index.  If Landlord and Tenant are unable to agree as to
such substituted index, such matter shall be submitted to the American
Arbitration

 

111

--------------------------------------------------------------------------------


 

Association (or any successor organization thereto) for determination in
accordance with the regulations and procedures thereof then obtaining for
commercial arbitration.

 

35.06.                  Upon the expiration or other termination of this lease
neither party shall have any further obligation or liability to the other except
as otherwise expressly provided in this lease and except for such obligations as
by their nature or under the circumstances can only be, or by the provisions of
this lease, may be, performed after such expiration or other termination; and,
in any event, unless otherwise expressly provided in this lease, any liability
for a payment (including, without limitation, Additional Charges under Article
3) which shall have accrued to or with respect to any period ending at the time
of expiration or other termination of this lease shall survive the expiration or
other termination of this lease.

 

35.07.                  If Tenant shall request Landlord’s consent and Landlord
shall fail or refuse to give such consent, Tenant shall not be entitled to any
damages for any withholding by Landlord of its consent, it being intended that
Tenant’s sole remedy shall be an action for specific performance or injunction,
and that such remedy shall be available only in those cases where Landlord has
expressly agreed in writing not to unreasonably withhold its consent or where as
a matter of law Landlord may not unreasonably withhold its consent.

 

35.08.                  If any Superior Mortgagee shall require any
modification(s) of this lease, Tenant shall, at Landlord’s request, promptly
execute and deliver to Landlord such instruments effecting such modification(s)
as Landlord shall require, provided that such modification(s) do not adversely
affect in any material respect any of Tenant’s rights under this lease.

 

35.09.                  If an excavation shall be made upon land adjacent to or
under the Building, or shall be authorized to be made, Tenant shall afford to
the person causing or authorized to cause such excavation, license to enter the
Premises for the purpose of performing such work as said person shall deem
necessary or desirable to preserve and protect the Building from injury or
damage to support the same by proper foundations, without any claim for damages
or liability against Landlord and without reducing or otherwise affecting
Tenant’s obligations under this lease.

 

112

--------------------------------------------------------------------------------


 

35.10.                  Tenant shall not place a load upon any floor of the
Premises which violates applicable law or the certificate of occupancy of the
Building or which exceeds the floor load per square foot which such floor was
designed to carry (which Landlord represents is fifty (50) pounds live load per
usable square foot of the Premises).  All heavy material and/or equipment must
be placed by Tenant, at Tenant’s expense, so as to distribute the weight. 
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient in Landlord’s reasonable
judgment to absorb and prevent vibration, noise and annoyance.  If the Premises
be or become infested with vermin as a result of the use or any misuse or
neglect of the Premises by Tenant, its agents, employees, visitors or licensees,
Tenant shall at Tenant’s expense cause the same to be exterminated from time to
time to the reasonable satisfaction of Landlord and shall employ such
exterminators and such exterminating company or companies as shall be reasonably
approved by Landlord.

 

35.11.                  The submission by Landlord of the lease in draft form
shall be deemed submitted solely for Tenant’s consideration and not for
acceptance and execution.  Such submission shall have no binding force or effect
and shall confer no rights nor impose any obligations, including brokerage
obligations, on either party unless and until both Landlord and Tenant shall
have executed the lease and duplicate originals thereof shall have been
delivered to the respective parties.

 

35.12.                  Irrespective of the place of execution or performance,
this lease shall be governed by and construed in accordance with the laws of the
State of New York.  If any provisions of this lease or the application thereof
to any person or circumstance shall, for any reason and to any extent, be
invalid or unenforceable, the remainder of this lease and the application of
that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law.  The table of contents,
captions, headings and titles in this lease are solely for convenience of
references and shall not affect its interpretation.  This lease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this lease to be drafted.  Each covenant, agreement,
obligation or other provision of this lease on Tenant’s part to be performed,
shall be deemed and construed as a separate and independent covenant of Tenant,

 

113

--------------------------------------------------------------------------------


 

not dependent on any other provision of this lease.  All terms and words used in
this lease, shall be deemed to include any other number and any other gender as
the context may require.

 

35.13.                  If under the terms of this lease Tenant is obligated to
pay Landlord a sum in addition to the Fixed Rent under the lease and no payment
period therefor is specified, Tenant shall pay Landlord the amount due within
twenty (20) days after being billed.

 

35.14.                  Notwithstanding anything to the contrary contained in
this lease, during the continuance of any default by Tenant after notice and the
expiration of any applicable cure period, Tenant shall not be entitled to
exercise any rights or options, or to receive any funds or proceeds being held,
under or pursuant to this lease; provided, however, that any such funds or
proceeds shall either be held by Landlord for Tenant’s account or applied by
Landlord against amounts owed by Tenant hereunder.

 

35.15.                  Tenant represents and warrants:

 

(a)                                  That there are no actions, suits or
proceedings pending or, to the knowledge of Tenant, threatened against or
affecting Tenant, at law or in equity or before any federal, state, municipal or
governmental department, commission, board, bureau, agency or instrumentality
which would impair Tenant’s ability to perform its obligations under this lease;

 

(b)                                 That this lease has been duly authorized,
executed and delivered by Tenant and constitutes the legal, valid and binding
obligation of Tenant; and

 

(c)                                  That the consummation of the transactions
hereby contemplated and the performance of this lease will not result in any
breach or violation of, or constitute a default under any lease, bank loan or
credit agreement to which Tenant is a party.

 

35.16.                  Tenant acknowledges that it has no rights to any
development rights, “air rights” or comparable rights appurtenant to the Real
Property, and consents, without further consideration, to any utilization of
such rights by Landlord and agrees to promptly execute and deliver any
instruments which may be requested by Landlord, including instruments merging
zoning lots, evidencing such

 

114

--------------------------------------------------------------------------------


 

acknowledgment and consent.  The provisions of this Section 35.16 shall be
deemed to be and shall be construed as an express waiver by Tenant of any
interest Tenant may have as a “party in interest” (as such quoted term is
defined in Section 12-10 Zoning Lot of the Zoning Resolution of the City of New
York) in the Real Property.

 

35.17.                  If any sales or other tax is payable with respect to any
cleaning or other services which Tenant obtains or contracts for directly from
any third party or parties, Tenant shall file any required tax returns and shall
pay any such tax, and Tenant shall indemnify and hold Landlord harmless from and
against any loss, damage or liability suffered or incurred by Landlord on
account thereof.

 

35.18.                  If any additional space to be included within the
Premises shall not be available for occupancy by Tenant on the specific date
hereinbefore designated for the commencement of the term of this lease or for
the inclusion of such space for any reason whatsoever, then this lease shall not
be affected thereby but, in such case, said specific date shall be deemed to be
postponed until the date when the additional space shall be available for
occupancy by Tenant, and Tenant shall not be entitled to possession of the
additional space until the same are available for occupancy by Tenant; provided,
however, Tenant shall have no claim against Landlord with respect to such
additional space, and Landlord shall have no liability to Tenant by reason of
any such postponement of said specific date, and the parties hereto further
agree that any failure to have the Premises or such additional space available
for occupancy by Tenant on said specific date or on the Commencement Date shall
in no way affect the obligations of Tenant hereunder nor shall the same be
construed in any way to extend the Term.  This Section 35.18 shall be deemed to
be an express provision to the contrary of Section 223-a of the Real Property
Law of the State of New York and any other law of like import now or hereafter
in force.

 

35.19.                  In connection with any examination by Tenant of
Landlord’s books and records, Tenant agrees to treat, and to instruct its
employees, accountants and agents to treat, all information as confidential and
not disclose it to any other person; and Tenant will confirm or cause its agents
and accountants to confirm such agreement in a separate written agreement if
requested by Landlord.

 

115

--------------------------------------------------------------------------------


 

35.20.                  Tenant shall not cause or permit “Hazardous Materials”
(as defined below) to be used, transported, stored, released, handled, produced
or installed in, on or from, Tenant’s premises or the Building.  The term
“Hazardous Materials” shall, for the purposes hereof, mean any flammable
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances, or related materials, asbestos or any material containing asbestos,
or any other substance or material, as defined by any federal, state or local
environmental law, ordinance, rule or regulation including, without limitation,
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, the Hazardous Materials Transportation Act, as amended, the Resource
Conservation and Recovery Act, as amended, and in the regulations adopted and
publications promulgated pursuant to each of the foregoing.  In the event of a
breach of the provisions of this Section 35.20, Landlord shall, in addition to
all of its rights and remedies under this lease and pursuant to law, require
Tenant to remove any such Hazardous Materials from the Premises in the manner
prescribed for such removal by Legal Requirements.  The provisions of this
Section 35.20 shall survive the termination of this lease.  Nothing contained in
this Section 35.20 shall be construed to limit Tenant’s rights at law against
Landlord with respect to the existence of Hazardous Materials within the
Premises which were not installed therein by Tenant, its subtenants, other than
Landlord or its designee, or licensees or any of their respective agents or
employees or contractors.

 

35.21.                  Notwithstanding anything to the contrary contained in
this Lease, any option or right to extend or renew the original term of this
Lease and any option or right to add additional space to the Premises originally
demised hereunder (the foregoing options and rights are herein collectively
called “Tenant’s Options”) shall, in the event any of Tenant’s Options is
expressly set forth in this Lease inure exclusively to the benefit of the Tenant
named herein and its affiliates and shall be exercisable only by the Tenant
named herein and its affiliates.

 

35.22.                  Tenant covenants and agrees that Tenant shall not
exercise any of Tenant’s Options for the purpose of assigning this Lease or
subletting all or any portion of the Premises.

 

35.23.                  Landlord and Tenant agree that except for the express
waivers and disclaimers set forth herein, nothing

 

116

--------------------------------------------------------------------------------


 

stated or omitted in this lease shall be deemed a waiver by either party of any
legal rights or remedies Landlord or Tenant may have at law.

 

ARTICLE 36

 

Extension of Term

 

36.01.                  (a)                                  Subject to the
provisions of Section 36.04 hereof, Tenant, at Tenant’s sole option, shall have
the right to extend the term of this lease for an additional term of five (5)
years commencing on the day following the expiration of the initial term of this
lease (herein referred to as the “Commencement Date of the Extension Term”) and
ending on the day immediately preceding the fifth (5th) anniversary of the
Commencement Date of the Extension Term (such additional term is herein called
the “Extension Term”) provided that:

 

(i)                                     Tenant shall give Landlord notice
(herein called the “Extension Notice”) of its election to extend the term of the
lease prior to the date which is eighteen (18) months before the Expiration
Date;

 

(ii)                                  Tenant shall not be in default after
notice and the expiration of any applicable cure under this lease either as of
the time of the giving of the Extension Notice or the Commencement Date of the
Extension Term (provided, however, that the foregoing requirement may be waived
by Landlord, in its sole discretion, at any time); and

 

(iii)                               The Tenant originally named in the preamble
of this lease (herein called the “Named Tenant”) and/or any affiliate of the
Named Tenant shall, as of the Commencement Date of the Extension Term, be in
actual occupancy of not less than eighty percent (80%) percent of the rentable
square foot area of the Premises, provided that such occupancy requirement may
be waived by Landlord in its sole discretion.

 

(b)                                 The Fixed Rent payable by Tenant to Landlord
during the Extension Term shall be 100% of the fair market rent for the Premises
during the Extension Term, as determined by Landlord, subject to the provisions
of Section 36.02 hereof.

 

117

--------------------------------------------------------------------------------


 

The fair market rent for the Premises shall be determined by Landlord as of the
date (herein called the “Determination Date”) occurring six (6) months prior to
the Commencement Date of the Extension Term and which determination shall be
given in writing to Tenant within a reasonable period of time after the
occurrence of the Determination Date.

 

For the purposes of determining the fair market rent for the Extension Term
pursuant to this Article 36, the determination shall take into account all then
relevant factors.

 

Effective as of the Commencement Date of the Extension Term, (1) the Base
Operating Amount shall be the Operating Expenses for the calendar year in which
occurs the Commencement Date of the Extension Term; and (2) the Base Tax Amount
shall be the Taxes for the last complete Tax Year in which occurs the
Commencement Date of the Extension Term, as finally determined.

 

36.02.                  (a)           In the event Tenant gives the Extension
Notice in accordance with the provisions of Section 36.01 hereof and Tenant
disputes the fair market rent as determined by Landlord pursuant to subsection
36.01(b) hereof, then at any time on or before the date occurring thirty (30)
days after Tenant has been notified by Landlord of Landlord’s determination of
the fair market rent, Tenant may initiate the arbitration process provided for
herein by giving notice to that effect to Landlord, and if Tenant so initiates
the arbitration process such notice shall specify the name and address of the
person, designated to act as an arbitrator on its behalf.  If Tenant fails to
initiate the arbitration process as provided above, time being of the essence,
then Landlord’s determination of the Fixed Rent during the Extension Term shall
be conclusive.  Within thirty (30) days after the Landlord’s receipt of notice
of the designation of Tenant’s arbitrator, Landlord shall give notice to Tenant
specifying the name and address of the person designated to act as an arbitrator
on its behalf.  Neither Landlord nor Landlord’s arbitrator shall be bound by nor
shall any reference be made to the determination of the Fixed Rent for the
Premises during the Extension Term which was furnished by Landlord in response
to Tenant’s Extension Notice.  If Landlord fails to notify Tenant of the
appointment of its arbitrator within the time above specified, then Tenant shall
provide an additional notice to Landlord requiring Landlord’s

 

118

--------------------------------------------------------------------------------


 

appointment of an arbitrator within twenty (20) days after Landlord’s receipt
thereof.  If Landlord fails to notify Tenant of the appointment of its
arbitrator within the time specified by the second notice, the appointment of
the second arbitrator shall be made in the same manner as hereinafter provided
for the appointment of a third arbitrator in a case where the two arbitrators
appointed hereunder and the parties are unable to agree upon such appointment. 
The two arbitrators so chosen shall meet within ten (10) days after the second
arbitrator is appointed, and if, within sixty (60) days after the second
arbitrator is appointed, the two arbitrators shall not agree upon a
determination of the Fixed Rent for the Extension Term, they shall together
appoint a third arbitrator.  In the event of their being unable to agree upon
such appointment within eighty (80) days after the appointment of the second
arbitrator, the third arbitrator shall be selected by the parties themselves if
they can agree thereon within a further period of fifteen (15) days.  If the
parties do not so agree, then either party, on behalf of both and on notice to
the other, may request such appointment by the American Arbitration Association
(or any organization successor thereto) in accordance with its rules then
prevailing or if the American Arbitration Association (or such successor
organization) shall fail to appoint said third arbitrator within fifteen
(15) days after such request is made, then either party may apply, on notice to
the other, to the Supreme Court, New York County, New York (or any other court
having jurisdiction and exercising functions similar to those now exercised by
said Court) for the appointment of such third arbitrator.  The majority of the
arbitrators shall determine the fair market rent of the Premises for the
Extension Term and render a written certified report of their determination to
both Landlord and Tenant within sixty (60) days of the appointment of the first
two arbitrators or sixty (60) days from the appointment of, the third
arbitrator, if such third arbitrator is appointed pursuant to this Section
36.02; and the fair market rent, so determined, shall be applied to determine
the Fixed Rent for the Premises during the Extension Term provided, however,
that in no event shall the Fixed Rent for the Extension Term be less than the
Original Term Escalated Rent.

 

(b)                                 Each party shall pay the fees and expenses
of the one of the two original arbitrators appointed by or for such party, and
the fees and expenses of the third arbitrator and all other expenses (not
including the attorneys’ fees, witness fees and similar expenses of the parties
which shall

 

119

--------------------------------------------------------------------------------


 

be borne separately by each of the parties) of the arbitration shall be borne by
the parties equally.

 

(c)                                  Each of the arbitrators selected as herein
provided shall have at least ten (10) years experience in the leasing and
renting of office space in first class office buildings in New York County.

 

(d)                                 In the event the Tenant initiates the
aforesaid arbitration process and as of the Commencement Date of the Extension
Term the amount of the fair market rent has not been determined, Tenant shall
pay the amount determined by Landlord to be the fair market rent for the
Premises and when the determination has actually been made, an appropriate
retroactive adjustment shall be made as of the Commencement Date of the
Extension Term.  In the event that such determination shall result in an
overpayment by Tenant of any Fixed Rent, such overpayment shall be paid by
Landlord to Tenant promptly after such determination.

 

(e)                                  If Landlord notifies Tenant that the Fixed
Rent for the Extension Term shall be equal to the Original Term Escalated Rent,
then the foregoing provisions of this Section 36.02 shall be inapplicable and of
no force or effect.

 

36.03.                  Except as provided in Section 36.01 hereof, and unless
the context shall otherwise require, Tenant’s occupancy of the Premises during
the Extension Term shall be on the same terms and conditions as are in effect
immediately prior to the expiration of the initial term of this lease provided,
however, (i) Tenant shall have no further right to extend the term of this lease
pursuant to this Article 36, (ii) Tenant shall not be entitled to any abatement
of Fixed Rent or Additional Charges or any of the work, allowances or credits
provided for in Article 2 hereof, and (iii) the Fixed Rent, Operating Payments
and Tax Payments during the Extension Term shall be determined as provided in
subsection 36.01(b) hereof.

 

36.04.                  If Tenant does not timely send the Extension Notice
pursuant to the provisions of Section 36.01 hereof, this Article 36 shall have
no force or effect and shall be deemed deleted from this lease.  Time shall be
of the essence with respect to the giving of the Extension Notice.  The
termination of this lease during the initial term hereof shall also terminate
and render void any option or right on Tenant’s part to extend the term of this
lease pursuant to

 

120

--------------------------------------------------------------------------------


 

this Article 36 whether or not such option or right shall have theretofore been
exercised; provided, however, if Tenant shall have exercised any option prior to
a termination by reason of Tenant’s default hereunder, then damages shall be
calculated pursuant to Article 24 hereof as if said options were validly
effectuated.  None of Tenant’s options or elections set forth in this Article 36
may be severed from this lease or separately sold, assigned or transferred.

 

36.05.                  If Tenant exercises its right to extend the term of this
lease for the Extension Term pursuant to this Article 36, the phrases “the term
of this lease” or the “term hereof” as used in this lease, shall be construed to
include the Extension Term, and the Expiration Date shall be construed to be the
date of the expiration of the Extension Term.

 

36.06.                  If this lease is renewed for the Extension Term, then
Landlord or Tenant can request the other party hereto to execute, acknowledge
and deliver, and the other party shall so execute, acknowledge and deliver an
instrument in form for recording setting forth the exercise of Tenant’s right to
extend the term of this lease and the last day of the Extension Term.

 

36.07.                  Notwithstanding any language to the contrary contained
in this lease, Landlord and Tenant agree that the rights contained in this
Article 36 are for the sole benefit of the Named Tenant and no person or entity
other than the Named Tenant (and Landlord or Landlord’s designee if Landlord or
its designee shall receive an assignment of this lease pursuant to the
provisions of Section 7.07 hereof) shall be entitled to exercise any right
granted by this Article 36.

 

ARTICLE 37

 

The Lower Manhattan Plan

 

37.01.                  (a)                                 
(i)                                     For purposes of this Article 37, unless
otherwise defined in this Lease, all terms used herein shall have the meanings
ascribed to them in Title 4 of Article 4 of the New York Real Property Tax Law
(herein called the “Lower Manhattan Plan”).

 

121

--------------------------------------------------------------------------------


 

(ii)                                  For purposes of the Lower Manhattan Plan,
Tenant’s Percentage Share shall mean Tenant’s Share (i.e., 2.1%).

 

(b)                                 (i)                                     For
so long as Tenant continues to be eligible for the real estate tax abatement
benefits of the Lower Manhattan Plan (herein called the “LMP Abatement
Benefits”) with respect to the demised premises, Landlord agrees to comply with
the provisions and requirements of the Lower Manhattan Plan and the rules
promulgated thereunder as same relate to the demised premises and to Landlord
(in connection with Tenant’s eligibility for the LMP Abatement Benefits);
provided, however, that Tenant shall promptly pay to Landlord, as additional
rent hereunder, the amount of any out-of-pocket costs incurred by Landlord in
connection with such compliance, including, without limitation, the amount of
any administrative charges or fees imposed by the New York City Department of
Finance (herein called the “Department”) in connection with such compliance.

 

(ii)                                  Tenant agrees to comply with the
provisions and requirements of the Lower Manhattan Plan and the rules
promulgated thereunder as same relate to the demised premises; and Tenant shall
indemnify and hold harmless Landlord and all Superior Lessors and Superior
Mortgagees and its and their respective partners, directors, officers,
principals, shareholders, agents and employees from and against any and all
claims arising from or in connection with Tenant’s failure to so comply,
together with all costs, expenses and liabilities incurred in connection with
each such claim or action or proceeding brought thereon, including, without
limitation, all attorneys’ fees and expenses.

 

(c)                                  (i)                                     In
accordance with the Lower Manhattan Plan and notwithstanding anything to the
contrary contained in this Lease, Landlord agrees to allow Tenant a credit
against the fixed annual rent and the recurring additional rent (including Tax
Payments) payable by Tenant hereunder in an amount that, in the aggregate,
equals the full amount of any abatement of real estate taxes granted for the
demised premises pursuant to the Lower Manhattan Plan and actually received by
Landlord (herein called the “Actual LMP Benefits”).  Landlord shall, within
thirty (30) days after its receipt of the Actual LMP Benefits, credit the full
amount thereof against the next installment(s) of fixed annual rent and/or
additional rent becoming due hereunder.

 

(ii)                                  Tenant shall promptly pay to Landlord, as
additional rent hereunder, the amount of all or any portion of the Actual LMP
Benefits that have been credited against fixed annual rent and/or additional
rent becoming due hereunder, and which are thereafter revoked (including,
without limitation, if such Actual LMP Benefits are revoked due to the exercise
by Tenant of its right to assign or sublease pursuant to Article 7 hereof),
together with any interest and/or penalties imposed against Landlord in
connection with such Actual LMP Benefits.

 

122

--------------------------------------------------------------------------------


 

(d)                                 (i)                                     In
accordance with Section 499-C(5) of the Lower Manhattan Plan, Landlord agrees
and informs Tenant that the availability of the LMP Abatement Benefits are
subject to the following:

 

(1)                                  an application for abatement of real
property taxes pursuant to Title 4 of Article 4 of the New York Real Property
Tax Law will be made for the demised premises;

 

(2)                                  the rent, including amounts payable by
Tenant for real property taxes, will accurately reflect any abatement of real
property taxes granted pursuant to Title 4 of Article 4 of the New York Real
Property Tax Law for the demised premises;

 

(3)                                  at least thirty-five ($35) dollars per
square foot must be spent on improvements to the demised premises and the common
areas; and

 

(4)                                  all abatements granted with respect to the
Building pursuant to Title 4 of Article 4 of the New York Real Property Tax Law
will be revoked if, during the Benefit Period, real estate taxes or water or
sewer charges or other lienable charges are unpaid for more than one year,
unless such delinquent amounts are paid as provided in subdivision four of
section four hundred ninety-nine-f of Title 4 of the New York Real Property Tax
Law.

 

(ii)                                  Nothing contained herein (including,
without limitation, the provisions of Section 37.01(d)(i)(3) hereof), shall be
construed to impose any obligation on Landlord to perform, or (except as
provided in the next sentence) to incur any cost for, any improvements to the
demised premises and/or the common areas to establish Tenant’s eligibility for
the LMP Abatement Benefits.  Landlord hereby acknowledges and agrees that Tenant
may apply all or any portion of the Work Allowance toward satisfying the
requirement of the Lower Manhattan Plan that at least thirty-five ($35) dollars
per square foot be spent on improvements to the demised premises and the common
areas.

 

(e)                                  Landlord covenants and agrees that (i)
Landlord shall timely pay all real estate taxes, water and sewer charges and
other lienable charges that become due and payable during the period for which
Tenant is entitled to receive the LMP Abatement Benefits and (ii) there shall be
no real estate taxes, water and sewer charges or other lienable charges due and
owing with respect to the Land or the Building on the date the Abatement
Application (as hereinafter defined) is filed with the Department, unless such
real property

 

123

--------------------------------------------------------------------------------


 

taxes or charges are being paid in timely installments pursuant to a written
agreement with the Department or other appropriate agency.

 

(f)                                    (i)                                    
Landlord, upon not less than ten (10) Business Days advance written notice from
Tenant, agrees to cooperate with Tenant to execute, deliver and file, together
with the Abatement Application (as hereinafter defined), the affidavit required
by Section 499-C(7) of the Lower Manhattan Plan.

 

(ii)                                  Landlord, upon not less than ten (10)
Business Days advance written notice from Tenant, agrees to cooperate with
Tenant to execute, deliver and file, on a timely basis, an application (the
“Abatement Application”) for a certificate of abatement in accordance with
Section 499-D of the Lower Manhattan Plan.  Landlord further agrees to provide
all other information required by the Department pursuant to Section 499-D of
the Lower Manhattan Plan and to otherwise comply with the provisions of said
Section 499-D.

 

(iii)                               For so long as Tenant continues to be
eligible for the LMP Abatement Benefits with respect to the demised premises,
Landlord, upon not less than ten (10) Business Days advance written notice from
Tenant, agrees to cooperate with Tenant to annually execute, deliver and file a
certificate of continuing eligibility in accordance with Section 499-F of the
Lower Manhattan Plan.

 

(iv)                              Tenant shall promptly pay to Landlord, as
additional rent hereunder, the amount of any out-of-pocket costs incurred by
Landlord in connection with the performance of Landlord’s obligations pursuant
to this Section 37.01(f), including, without limitation, the amount of any
administrative charges or fees imposed by the Department in connection with such
compliance.

 

(g)           In the event that Landlord shall default in the performance or
observance of any of the covenants, terms, provisions or conditions on its part
to be performed or observed under this Article 37, this Lease shall remain
unaffected thereby and shall continue in full force and effect, and Landlord’s
liability for such default, if any, shall be limited to the payment of damages
which shall in no event exceed the aggregate amount of the LMP Abatement
Benefits with respect to the demised premises to which Tenant would have been
entitled but for such default.

 

(h)           Notwithstanding anything contained in this Article 37, Landlord
makes no representation or warranty as to the amount, if any, of Actual LMP
Benefits that will be received by Landlord.

 

124

--------------------------------------------------------------------------------


 

ARTICLE 38

 

Layout and Finish

 

38.01.                  (a)                                  Tenant hereby
covenants and agrees that Tenant will, at Tenant’s own cost and expense, and in
a good and workmanlike manner, make and complete the work and installations in
and to the Premises set forth below appropriate for a first class office
building in the Borough of Manhattan, City of New York.

 

(b)                                 Tenant, at Tenant’s expense, shall prepare a
final plan or final set of plans and specifications (which said final plan or
final set of plans, as the case may be, and specifications are herein called the
“final plan”) which shall contain complete information and dimensions necessary
for the construction and finishing of the Premises and for the engineering in
connection therewith.  The final plan shall be submitted by Tenant to Landlord
no later than ninety (90) days from the date hereof, for Landlord’s written
approval, which approval shall not be unreasonably withheld or delayed.  If
Landlord shall disapprove the final plan, Landlord shall set forth its reasons
for such disapproval and itemize those portions of the final plan so
disapproved.  Without limitation of any other provisions of this lease, Landlord
may withhold its consent if the final plan prepared by Tenant pursuant hereto
involves the performance of work or the installation in the Premises of
materials or equipment which do not equal or exceed the standard of quality
appropriate for a first class office building in the Borough of Manhattan, City
of New York adopted by Landlord for the Building.  At such time as Tenant
submits the final plans to Landlord for Landlord’s approval Tenant shall advise
Landlord in writing of the general contractor(s) or construction manager which
Tenant is considering using for the performance of Tenant’s Work; which such
general contractors shall, to the extent permitted by law, use employees for
Tenant’s Work who will work harmoniously with other employees on the job. 
Subject to the provisions of Section 38.02(c) and Article 11, such general
contractor(s) and all subcontractors shall be subject to Landlord’s prior
written approval.

 

(c)                                  In accordance with the final plan, Tenant,
at Tenant’s expense, will make and complete in and to the Premises (herein
sometimes called the “Work Area”) the work and installations (herein called
“Tenant’s Work”) specified in the final plan.  Tenant agrees that Tenant’s Work
will be performed with the least possible disturbance to the occupants of other
parts of the Building and to the structural and mechanical parts of the Building
and Tenant will, at its own cost and expense leave all structural and mechanical
parts of the Building which shall or may be affected by Tenant’s Work in good
operating condition.  Tenant, in performing Tenant’s Work will, at its own cost
and expense, promptly comply with all laws, rules and regulations of all public
authorities having jurisdiction in the Building with reference to Tenant’s
Work.  Tenant shall not do or fail to do any act which

 

125

--------------------------------------------------------------------------------


 

shall or may render the Building of which the Premises are a part, liable to any
mechanic’s lien or other lien and if any such lien or liens be filed against the
Building of which the Premises are a part, or against Tenant’s Work, or any part
thereof, Tenant will, at Tenant’s own cost and expense, promptly remove the same
of record in accordance with the provisions of Article 11 hereof; or in default
thereof, Landlord may cause any such lien or liens to be removed of record by
payment of bond or otherwise, as Landlord may elect, and Tenant will reimburse
Landlord for all costs and expenses incidental to the removal of any such lien
or liens incurred by Landlord.  Landlord agrees to notify Tenant promptly of any
lien of which Landlord receives notice.  Tenant shall indemnify and save
harmless Landlord for all costs and expenses incidental to the removal of any
such lien or liens incurred by Landlord.  Except and to the extent that Tenant’s
Work shall be performed by Landlord, Tenant shall indemnify and save harmless
Landlord of and from all claims, counsel fees, loss, damage and expenses
whatsoever by reason of any liens, charges or payments of any kind whatsoever
that may be incurred or become chargeable against Landlord or the Building of
which the Premises are a part, or Tenant’s Work or any part thereof, by reason
of any work done or to be done or materials furnished or to be furnished to or
upon the Premises in connection with Tenant’s Work.  Tenant hereby covenants and
agrees to indemnify and save harmless Landlord of and from all claims, counsel
fees, loss, damage and expenses whatsoever by reason of any injury or damage,
howsoever caused, to any person or property occurring prior to the completion of
Tenant’s Work or occurring after such completion, as a result of anything done
or omitted in connection therewith or arising out of any fine, penalty or
imposition or out of any other matter or thing connected with any work done or
to be done or materials furnished or to be furnished in connection with Tenant’s
Work.  At any and all times during the progress of Tenant’s Work, Landlord shall
be entitled to have a representative or representatives on the site to inspect
Tenant’s Work and such representative or representatives shall have free and
unrestricted access to any and every part of the Premises; provided, however,
that Landlord shall incur no liability, obligation or responsibility to Tenant
or any third party by reason of such access and inspection.

 

(d)                                 Tenant shall at Tenant’s sole cost and
expense file all necessary architectural plans and obtain all necessary
approvals and permits in connection with Tenant’s Work being performed by it
pursuant to this Article.  Landlord shall cooperate upon Tenant’s request with
Tenant’s efforts to obtain all necessary permits provided that Landlord shall
incur no expense nor any liability in connection therewith.

 

38.02.                  The following conditions shall also apply to Tenant’s
Work:

 

(a)                                  all Tenant’s Work shall be of material,
manufacture, design, capacity and color at least the standard appropriate for a
first class office building comparable to the Building (herein called “Building
Standard”);

 

126

--------------------------------------------------------------------------------


 

(b)                                 Tenant, at Tenant’s expense shall (i) file
all required architectural, mechanical and electrical drawings and obtain all
necessary permits, and (ii) furnish and perform all engineering and engineering
drawings in connection with Tenant’s Work.  Tenant shall obtain Landlord’s
approval of the drawings referred to in clauses (i) and (ii) of this
subsection 38.02(b) which approval shall not be unreasonably withheld or
delayed.

 

(c)                                  Tenant shall use the engineer designated by
Landlord with respect to the preparation of Tenant’s engineering drawings in
connection with Tenant’s Work; Tenant shall use the contractors designated by
Landlord in connection with the performance of all electrical and mechanical
work to be performed in the Premises as a portion of Tenant’s Work.

 

(d)                                 All Tenant’s Work shall be performed by
Tenant in accordance with Article 11 hereof and the Alterations Rules and
Regulations attached hereto as Exhibit E.

 

38.03.                  It is understood that of the services to be furnished by
Landlord referred to in Article 15 hereof, Landlord shall not furnish any
cleaning services until Tenant commences occupancy of the Premises for the
conduct of its business.  Tenant shall be responsible for removal of Tenant’s
refuse and rubbish during the period that Tenant’s Work is in progress in the
Premises.

 

38.04.                  Landlord shall be reimbursed by Tenant, as additional
rent hereunder, for any costs or expenses paid or incurred by Landlord in
connection with any request by Tenant (which shall be in writing) that Landlord
cooperate with Tenant or render assistance to Tenant in connection with the
performance of any Tenant’s Work.

 

38.05.                  (a)                                  Landlord shall
allow Tenant an allowance in the amount of SIX HUNDRED SEVENTY-SIX THOUSAND
EIGHT HUNDRED FORTY-FIVE and 00/100 ($676,845.00) DOLLARS (herein called the
“Work Allowance”), which Work Allowance shall be applied solely against the cost
and expense of the actual construction work performed by Tenant in connection
with Tenant’s Work in the Premises (and work performed by Tenant as licensee
under that certain “License Agreement” [as hereinafter defined]), which shall
include the installation costs for telephone wiring, network and audio-visual
cabling; provided, however, that Tenant shall have the right to apply up to an
aggregate of One Hundred Thirty-Five Thousand Three Hundred Sixty Nine and
00/100 ($135,369.00) Dollars of the Work Allowance to design consultant’s,
architect’s and engineer’s fees and Tenant’s reasonable out-of-pocket moving
expenses incurred to relocate

 

127

--------------------------------------------------------------------------------


 

Tenant’s furniture, fixtures and equipment to the Premises (collectively, “Soft
Costs”).  In the event that the cost and expense of such actual construction
work and Soft Costs shall exceed the amount of the Work Allowance, Tenant shall
be entirely responsible for such excess.  If Tenant does not use all or any part
of the Work Allowance for Tenant’s Work and Soft Costs, then the Work Allowance
shall be reduced accordingly.  For purposes hereof, the License Agreement 
referred to above means that certain License Agreement, dated as of June 27,
2002, between Zurich American Insurance Company, as licensor, and Tenant, as
licensee, covering the fifty-third (53rd) floor of the Building (other than the
computer room located thereon).

 

(b)                                 The Work Allowance shall be payable to
Tenant in installments as Tenant’s Work progresses, but in no event more
frequently than monthly.  Prior to the payment of any such installment, Tenant
shall deliver to Landlord a written request for disbursement which shall be
accompanied by (1) paid invoices for the portion of Tenant’s Work referenced in
such requisition, (2) a certificate signed by Tenant’s architect and an officer
of Tenant certifying that the portion of Tenant’s Work referenced in said
requisition and represented by the aforesaid invoices has been satisfactorily
completed in accordance with Tenant’s final plan, (3) partial lien waivers (in
recordable form and form satisfactory to Landlord) from contractors,
subcontractors and all materialmen who shall have performed any such work
releasing Tenant for liability for the same.  Landlord shall be permitted to
retain from each disbursement an amount equal to 5% of the amount requested to
be disbursed by Tenant.  The aggregate amount of the retainages shall be paid by
Landlord to Tenant upon completion of Tenant’s Work and upon receipt from Tenant
of (i) a certificate signed by Tenant’s architect and an officer of Tenant
certifying that Tenant’s Work has been satisfactorily completed in accordance
with the final plan, (ii) all Building Department sign-offs, inspection
certificates and any permits required to be issued by any governmental entities
having jurisdiction thereover, and (iii) a general release from all contractors
and subcontractors performing Tenant’s Work releasing Landlord and Tenant from
all liability for any Tenant’s Work.

 

(c)                                  At any and all times during the progress of
Tenant’s Work, representatives of Landlord shall have the right of access to the
Premises and inspection thereof and Landlord shall have the right to withhold
payment of any portion of the Work Allowance representing the reasonably
estimated cost of any such work not being performed in a manner reasonably
satisfactory to Landlord; provided, however, that Landlord shall incur no
liability, obligation or responsibility to Tenant or any third party by reason
of such access and inspection.

 

128

--------------------------------------------------------------------------------


 

(d)                                 The Work Allowance is being given for the
benefit of Tenant only.  No third party shall be permitted to make any claims
against Landlord or Tenant with respect to any portion of the Work Allowance.

 

ARTICLE 39

 

Condominium

 

39.01.                  On or about December 19, 2000, the Land and the Building
were subjected to the provisions of Article 9-B of the New York Real Property
Law (herein called the “Condominium Act”), thereby creating The One Liberty
Plaza Condominium (herein called the “Condominium”) in accordance with that
certain Declaration Establishing a Plan for Condominium Ownership of Premises
Located at One Liberty Plaza, New York, New York Pursuant to Article 9-B of the
Real Property Law of the State of New York (herein called the “Condominium
Declaration”).  The units of the Condominium are sometimes referred to herein
individually as a “Unit” and collectively as “Units.”  The Condominium was
formed for the sole purpose of facilitating the receipt by a tenant of the
Building (herein called the “Tax-Benefit Tenant”) of certain tax benefits, which
was accomplished by: (i) creating the Condominium, (ii) conveying the Units
containing the premises theretofore demised to the Tax-Benefit Tenant (herein
called the “IDA Units”) to the New York City Industrial Development Agency
(herein called the “IDA”), a tax-exempt entity, with Landlord retaining a
reversionary interest and (iii) requiring the IDA to immediately lease back the
IDA Units to Landlord pursuant to a lease demising to Landlord all of benefits
and burdens of ownership of the IDA Units (herein called, together with any
additional such leases that may be entered into as set forth in the immediately
following sentence hereof, the “IDA Leaseback”).  Pursuant to Landlord’s lease
with the Tax-Benefit Tenant (herein called the “Tax-Benefit Lease”), Landlord
may from time to time convey additional Units to the IDA in the same manner as
set forth in the immediately preceding sentence in connection with the leasing
of additional premises in the Building to the Tax-Benefit Tenant.

 

39.02.                  As more particularly set forth in the Condominium
Declaration, it is intended that Landlord, as either the owner or the holder of
an IDA Leaseback with respect to all of the Units of the Condominium, will
operate

 

129

--------------------------------------------------------------------------------


 

the entire Land and the entire Building as if Landlord were the owner of the
entire Land and the entire Building and the Land and the Building were not owned
in the condominium form of ownership.  Accordingly, the terms and conditions of
this Lease shall be administered in the same manner as would be the case if
Landlord were the sole fee simple owner of the Land and the Building outside the
condominium form of ownership and nothing contained in the Condominium
Declaration (including, without limitation, the By-Laws of the Condominium
annexed thereto), as same may be amended from time to time, shall be construed
to increase Tenant’s obligations or diminish Tenant’s rights under this Lease.

 

39.03.                  On or about December 19, 2000, Landlord’s
predecessor-in-interest, WFP One Liberty Plaza Co. L.P., entered into an
agreement with The City of New York (herein called the “Tax Agreement”) pursuant
to which, notwithstanding the subdivision of the  pre-existing single tax lot
for the Land and the Building (herein called the “Existing Tax Lot”) into
individual tax lots for each of the Units (herein called the “New Tax Lots”) in
connection with the formation of the Condominium:

 

(i)                  the aggregate assessed real estate tax value (herein called
the “Aggregate Value”) of the New Tax Lots will be the same as the assessed
value that the Existing Tax Lot would have received from time to time had the
Existing Tax Lot not been subjected to condominium status and not been
subdivided into the New Tax Lots;

 

(ii)               each New Tax Lot will have an assessed real estate tax value
equal to its share of the Aggregate Value, which will be the same percentage
share assigned to the corresponding Unit in the Condominium Declaration;

 

(iii)            Landlord will have the right to contest the Aggregate Value
only with respect to all of the New Tax Lots in the aggregate, and will not have
the right to contest the assessed real estate tax value for one or more Units on
an individual basis;

 

130

--------------------------------------------------------------------------------


 

(iv)           the City of New York will accept as valid a single application
for review of assessed valuation and a single petition for judicial review of
assessed valuation, each of which shall (x) aggregate the assessments of the New
Tax Lots, (y) state a single aggregated value for the aggregated New Tax Lots
and (z) be a single request for assessment reduction of the Aggregate Value of
the New Tax Lots;

 

(v)              any reductions in the Aggregate Value will be apportioned in
accordance with the percentage shares assigned to the Units in the Condominium
Declaration; and

 

(vi)           the income and expense statements required pursuant to Section
11-208.1 of the Administrative Code of the City of New York and any other
statements, documents or instruments required to be submitted by Landlord
relating to the assessment of real estate taxes shall in each case be submitted
for all of the New Tax Lots as a single whole, and not for any individual Unit.

 

39.04.                  Notwithstanding anything to the contrary contained in
this Lease, for purposes of applying the provisions of Article 3 of the Lease
with respect to the calculation of the Tax Payment payable by Tenant from time
to time, Landlord and Tenant hereby agree that the Taxes “payable” by Landlord
for any Tax Year shall be deemed to be the same amount of Taxes that would
otherwise be “payable” by Landlord with respect to the Real Property but for the
exemption of any IDA Units from one or more components of Taxes for such Tax
Year (i.e., as if the Land and the Building had not been subjected to the
provisions of the Condominium Act).  Thus, there shall be added to the Taxes
actually payable by Landlord with respect to any such Tax Year,  the aggregate
amount of Taxes from which any IDA Units are exempted for such Tax Year (herein
called the “Exempted Tax Amount”).  In computing the Exempted Tax Amount, any
tax abatement or exemption that would otherwise apply to the IDA Units, but for
their pre-existing exemption from Taxes, shall

 

131

--------------------------------------------------------------------------------


 

be taken into account.  Thus, for example, if in any Tax Year the City of New
York institutes a program providing for an across-the-board five percent (5%)
abatement of Taxes payable with respect to commercial office buildings in
Manhattan, said five percent (5%) abatement shall be taken into account in
computing the Exempted Tax Amount.

 

39.05.                  Notwithstanding anything to the contrary contained in
this Lease, the provisions of the first sentence of Section 3.02(b) of the Lease
shall not apply to any refund of Taxes received by Landlord for any Tax Year if
and to the extent that such refund consists of Taxes paid with respect to any
IDA Unit for a period of time that such IDA Unit was exempt from such Taxes
(e.g., if an IDA Unit is conveyed by Landlord to the IDA, there is a delay in
taking such IDA Unit off of the City’s tax rolls and Taxes are paid by Landlord
with respect to such IDA Unit for a period with respect to which such IDA Unit
is exempt from such Taxes).

 

39.06.                  Notwithstanding anything to the contrary contained in
Section 3.01(e) of this Lease, the term “Operating Expenses” shall not include
common charges of the Condominium, if and to the extent that such common charges
duplicate or are in excess of amounts otherwise properly includable in Operating
Expenses in accordance with the terms and conditions of this Lease (i.e., the
determination of whether and to what extent an item of expense is includable as
an Operating Expense in accordance with the terms and conditions of this Lease
shall be made without regard to whether the amount of such item is payable by
Landlord as part of common charges or directly to a third party).

 

39.07.                  Landlord hereby represents and warrants that (i) the
Premises are part of a Unit owned by Landlord; (ii) Landlord has full right,
power and authority to enter into this lease and (iii) in no event shall Tenant
be responsible for any Operating Payment or Tax Payment in excess of those
amounts that would be payable by Tenant pursuant to the provisions of Article 3
hereof in the absence of the condominium form of ownership.

 

132

--------------------------------------------------------------------------------


 

ARTICLE 40

 

Tenant’s Antenna

 

40.01.                  Landlord agrees that, subject to all applicable Legal
Requirements and further subject to the conditions and limitations hereinafter
stipulated, Tenant shall have the right, during the term of this lease, at
Tenant’s sole cost and expense, to install on a portion of the rooftop of the
Building and to thereafter maintain, repair, and operate a communications
antenna or microwave dish (herein called, together with related support
structures, wires, cables and other equipment, the “Antenna”) as an incident to
the conduct of Tenant’s business in the Premises, provided and on condition
that:

 

(i)                       as of the date that Tenant submits Tenant’s plans and
specifications for the Antenna, Landlord shall have available for use by Tenant
sufficient space on the roof of the Building, in Landlord’s reasonable judgment,
for Tenant’s Antenna;

 

(ii)                    Landlord, in its reasonable judgment, shall designate
the portion of the rooftop for such installation (herein called the “Antenna
Space”), and from and after the date that Landlord makes the Antenna Space
available to Tenant, Tenant shall pay to Landlord, as Additional Charges,
Landlord’s then-customary monthly rent for the use of the Antenna Space (on a
pro-rata basis, based on the number of rentable square feet contained in the
Antenna Space);

 

(iii)                 the size and dimensions of the Antenna, including any
reasonably required support structures, shall be subject to Landlord’s prior
consent, such consent not to be unreasonably withheld or delayed;

 

(iv)                no such equipment shall extend higher than the parapet of
the roof of the Building;

 

(v)                   the installation and position of such Antenna, including
any reasonably required support structures, shall comply with all applicable
Legal Requirements and any or all rules, regulations, orders and other
requirements of the New York Board of Underwriters and/or the New York Fire
Insurance Rating Organization and/or any other similar body performing the same
or similar functions and having jurisdiction or cognizance over the Building
and/or the Antenna Space, whether now or hereafter in force (herein collectively
called the “Antenna Legal Requirements”);

 

(vi)                the installation of any electrical or communications lines
(“Wiring”) and related equipment in connection with the installation and
operation of the

 

133

--------------------------------------------------------------------------------


 

Antenna, as well as the manner and location (i.e., routing) of all Wiring and
related equipment in connection therewith shall (A) be at Tenant’s sole cost and
expense, (B) be subject to Landlord’s prior consent, such consent not to be
unreasonably withheld or delayed, (C) comply with the Antenna Legal Requirements
and (d) be performed in accordance with all applicable terms, covenants and
conditions of this lease, including the provisions of Article 11 hereof;

 

(vii)             the Antenna, including all support structures, Wiring and
related equipment, shall be maintained and kept in repair by Tenant, at Tenant’s
sole cost and expense; and

 

(viii)          all plans and specifications for the work and installations
performed by Tenant pursuant to this Article 40, and the manner of installation
thereof, shall be subject to the prior approval of Landlord, such approval not
to be unreasonably withheld or delayed.  Such work and installations shall be
further subject to inspection and reasonable supervision by Landlord.

 

The parties acknowledge and agree that Tenant’s use of the rooftop of the
Building is a nonexclusive use and that Landlord has permitted and may permit,
in the future, the use of other portions of the roof by any other persons, firms
or corporations for such use as Landlord may determine in its sole discretion,
including the installation of other antennas and support equipment.

 

40.02.                  For the purpose of installing, servicing or repairing
the Antenna and related equipment, Tenant shall have access to the rooftop of
the Building upon prior reasonable request of Landlord.  All access by Tenant to
the rooftop of the Building shall be subject to the reasonable supervision and
control of Landlord and to Landlord’s reasonable safeguards for the security and
protection of the Building, the Building equipment and installations and
equipment of other tenants and occupants of the Building as may be located on
the rooftop of the Building.  Landlord shall have the right to assign a Building
representative to be present during the duration of Tenant’s access to the roof
and Tenant shall pay to Landlord the amount of Landlord’s commercially
reasonable charges therefor as Additional Charges hereunder.

 

40.03.                  Tenant, at Tenant’s sole cost and expense, shall
promptly and faithfully obey, observe and comply with all laws, ordinances,
regulations, requirements and rules of all duly constituted public authorities
in any manner affecting or relating to Tenant’s use of said roof as to the
installation, repair, maintenance and operation of the Antenna, including any
support structures and related equipment erected or installed by Tenant pursuant
to the provisions of this Article 40.  Tenant, at Tenant’s sole cost and
expense, shall

 

134

--------------------------------------------------------------------------------


 

secure and thereafter maintain all permits and licenses required for the
installation, operation, maintenance or replacement of the Antenna, including
any support structures and related equipment erected or installed by Tenant
pursuant to the provisions of this Article 40, including, without limitation,
any approval, license or permit required from the Federal Communications
Commission.  In no event shall the maximum level of microwave emissions from the
Antenna exceed an amount equal to Tenant’s proportionate share, as reasonably
determined by Landlord, of the total microwave emissions allowable for the
Building as determined by the governmental authorities having jurisdiction
thereof.

 

40.04.                  Tenant shall pay for all electrical service required for
Tenant’s use of the Antenna and related equipment erected or installed by Tenant
pursuant to the provisions of this Article 40 in accordance with Article 14
hereof.  Tenant further agrees that such electrical service shall feed off the
same supply of electrical energy furnished to the Premises as provided in
Article 14 hereof.

 

40.05.                  The Antenna, including any support structures and
related equipment installed by Tenant pursuant to the provisions of this Article
40, shall be Tenant’s personal property, and, upon the expiration or earlier
termination of the term of this lease, shall be removed by Tenant at Tenant’s
sole cost and expense to the extent required pursuant to and in accordance with
the provisions of Section 12.01 hereof.  All Wiring and related electrical
equipment installed by Tenant in connection with the installation and operation
of the Antenna shall be Tenant’s personal property.  Upon the expiration or
earlier termination of the term of this lease, if Landlord so directs by written
notice to Tenant, Tenant shall promptly remove such Wiring and electrical
equipment as designated in such notice, at Tenant’s sole cost and expense. 
Tenant, at Tenant’s sole cost and expense, shall promptly repair any and all
damage to the rooftop of the Building and to any other part of the Building
caused by or resulting from the installation, maintenance and repair, operation
or removal of the Antenna, including any support structures, Wiring and related
equipment erected or installed by Tenant pursuant to the provisions of this
Article 40, and restore said affected areas to their condition as existed prior
to the installation thereof, subject to normal wear and tear and damage by fire
or other casualty not caused by Tenant.

 

40.06.                  Tenant agrees to accept the Antenna Space in its “as is”
condition and agrees that Landlord shall be under no obligation to perform any
work or incur any expense in connection with the installation, operation or
maintenance of the Antenna, including all support structures, Wiring, cabling
and related electrical and other equipment, and/or in connection with Tenant’s
use of the Antenna Space.  Tenant agrees that Landlord shall not be required to
provide any services whatsoever to the Antenna Space or to the rooftop of the
Building except as may otherwise be expressly provided in this Article 40.

 

135

--------------------------------------------------------------------------------


 

40.07.                  Tenant covenants and agrees that all installations made
by Tenant on the rooftop of the Building or in any other part of the Building
pursuant to the provisions of this Article 40 shall be at the sole risk of
Tenant, and neither Landlord nor Landlord’s agents or employees shall be liable
for any damage or injury thereto caused in any manner, except to the extent
caused by the negligence or willful misconduct of Landlord, its agents or
employees.

 

40.08.                  Tenant will, and does hereby, indemnify and save
harmless Landlord and its managing agent (and Landlord’s mortgagee, if any) from
and against:  (i) any and all claims, reasonable counsel fees, demands, damages,
expenses or losses by reason of any liens, orders, claims or charges resulting
from any work done, or materials or supplies furnished, in connection with the
fabrication, erection, installation, maintenance and operation of the Antenna,
including any support structures, Wiring and any related equipment installed by
Tenant pursuant to the provisions of this Article 40; and (ii) any and all
claims, costs, demands, expenses, fees or suits arising out of accidents,
damage, injury or loss to any and all persons and property, or either,
whomsoever or whatsoever resulting from or arising in connection with the
erection, installation, maintenance and operation and repair of the Antenna,
including any support structures, Wiring and related equipment installed by
Tenant  pursuant to the provisions of this Article 40, except to the extent
caused by the negligence or willful misconduct of Landlord, its agents or
employees.  If the Antenna is installed, Tenant shall obtain and thereafter
maintain during the term of this lease insurance coverage for the benefit of
Landlord and its managing agent (and Landlord’s mortgagee, if any) in such
amount and of such type as Landlord may reasonably require and which is
consistent with that required by landlords of comparable buildings in lower
Manhattan.  If any installations referred to in this Article 40 should revoke,
negate or in any manner impair or limit any roof warranty or guaranty obtained
by Landlord, then Tenant shall reimburse Landlord for any loss or damage
sustained or costs or expenses incurred by Landlord as a result thereof.

 

40.09.                  Tenant covenants and agrees that the Antenna, including
any support structures, Wiring and related electrical equipment to be installed
by Tenant, shall not interfere with or adversely affect any of Landlord’s
equipment, installations, lines or machinery, or the use, repair, maintenance or
removal thereof.  Tenant shall cooperate reasonably with any other tenant or
person (herein called a “Roof User”) having equipment, installations, lines or
machinery on the roof of the Building (herein called “Rooftop Installations”) so
as not to cause (or to eliminate) any interference or adverse effect caused to
such Rooftop Installations or the use, repair, maintenance or removal thereof by
the Antenna, and Landlord shall cooperate reasonably and shall use reasonable
efforts to cause any Roof User to cooperate reasonably with Tenant so as not to
cause (or to eliminate) any interference or adverse effect caused to the Antenna
or the use, repair, maintenance or removal thereof by Landlord’s or such Roof
User’s Rooftop Installations.

 

136

--------------------------------------------------------------------------------


 

40.10.                  Tenant acknowledges being advised by Landlord that
Landlord has granted, and shall be granting, to third parties, various rights
and licenses to utilize various portions of the Building and rooftop thereof for
the installation of microwave dishes, satellite communications equipment, whip
antennae and other communications equipment and related equipment (all of the
foregoing are herein collectively referred to as “Other Communications
Equipment”) and that, inasmuch as Landlord’s ability to facilitate the
installation and operation of such Other Communications Equipment will be of
paramount importance to Landlord, Landlord shall have the right, at any time and
from time to time during the term of this lease, upon thirty (30) days’ prior
written notice to Tenant, to relocate the Antenna to other areas of the Building
and rooftop thereof as Landlord in its sole discretion may determine so as to
accommodate such Other Communications Equipment on the roof of the Building and
so as to eliminate, or not to create, problems of interference with respect to
or between Other Communications Equipment now, or in the future, installed on
the roof or other areas of the Building.  Such relocation shall, to the extent
practicable, be performed during hours other than Tenant’s regular business
hours so as to minimize any disruption of Tenant’s normal business activities
and except for such downtime such relocation shall not prevent Tenant from using
its Antenna for its original intended purpose, without any material decrease in
the quality of communications or material increase in the cost of operating,
maintaining, repairing and removing the Antenna.  Tenant shall cooperate with
Landlord to effectuate the relocation of Tenant’s Antenna, including any support
structures and related equipment as shall be required by Landlord.  All costs
involved in such relocation shall be borne by Landlord and such relocation shall
be performed by Landlord in compliance with all applicable Legal Requirements.

 

40.11.                  Tenant shall not be permitted to assign or transfer all
or any portion of the rights granted to Tenant pursuant to this Article 40 or to
permit all or any portion of the Antenna Space to be used or occupied by any
person or entity other than Tenant, unless Tenant assigns this lease to the
party to whom such rights are assigned or transferred pursuant to Article 7
hereof or unless Tenant subleases all or substantially all of the Premises
pursuant to Article 7 hereof, in which case such subtenant shall have the rights
of Tenant hereunder for so long as such sublease shall be in full force and
effect.

 

 

[NEXT PAGE IS SIGNATURE PAGE]

 

137

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.

 

 

 

BFP ONE LIBERTY PLAZA CO. LLC, Landlord

 

 

 

 

 

 

By:

WFP One Liberty Plaza Co. L.P., its sole member

 

 

 

By:

WFP One Liberty Plaza Co. G.P. Corp., its general partner

 

 

 

 

 

 

By:

/s/ Jeremiah B. Larkin

 

 

 

Name: Jeremiah B. Larkin

 

 

Title: Senior Vice President

 

 

Director of Leasing

 

 

 

ARCH INSURANCE COMPANY, Tenant

 

 

 

 

 

By:

/s/ Ramin Taraz

 

 

 

Name: Ramin Taraz

 

 

Title: Controller

 

Tenant’s Federal Identification Number:

 

138

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.

COUNTY OF NEW YORK

)

 

 

On the           day of                       in the year 2002, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                                personally known to me or proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies) as
                       of                                                     ,
and that by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

 

STATE OF NEW YORK

)

 

 

)

ss.

COUNTY OF NEW YORK

)

 

 

On the           day of                       in the year 2002, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                                personally known to me or proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies) as
                       of                                                     ,
and that by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

139

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Land

 

ALL those certain plots, pieces or parcels of land, situate, lying and being in
the Borough of Manhattan, City of New York, County of New York, State of New
York, bounded and described as follows:

 

Beginning at the corner formed by the intersection of the southerly side of
Cortlandt Street and the westerly side of Broadway;

thence Westerly along the southerly line of Cortlandt Street as now established,
315 feet 5-1/4 inches to its intersection with the easterly side of Church
Street;

thence Southerly along the said easterly side of Church Street, 226 feet 5-1/4
inches to the northerly side of Liberty Street as now established;

thence Easterly along said northerly side of Liberty Street as now established,
290 feet 5-5/8 inches to its intersection with the westerly side of Broadway;

thence Northerly along the said westerly side of Broadway, 226 feet 1-3/8 inches
to the corner first mentioned, at the point or place of Beginning.

 

Beginning at the corner formed by the intersection of the westerly side of
Broadway as now established and the southerly side of Liberty Street; running

thence Westerly along the said southerly side of Liberty Street, 286 feet 7-7/8
inches to its intersection with the easterly side of Trinity Place;

thence Southerly along the said easterly side of Trinity Place, 95 feet 5-1/4
inches to its intersection with the northerly side of Cedar Street;

thence Easterly along the said northerly side of Cedar Street, 278 feet 7-5/8
inches to its intersection with the westerly side of Broadway as now
established;

thence Northerly along the said westerly side of Broadway as now established, 94
feet 6-5/8 inches to the corner first mentioned, at the point or place of
Beginning.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Floor Plan of Premises

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

[Intentionally Omitted]

 

X-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Rules and Regulations

 

1.                           The rights of each tenant in the entrances,
corridors, elevators and escalators servicing the Building are limited to
ingress to and egress from such tenant’s premises for the tenant and its
employees, licensees and invitees, and no tenant shall use, or permit the use
of, the entrances, corridors, escalators or elevators for any other purpose.  No
tenant shall invite to the tenant’s premises, or permit the visit of, persons in
such numbers or under such conditions as to interfere with the use and enjoyment
of any of the plazas, entrances, corridors, escalators, elevators and other
facilities of the Building by any other tenants.  Fire exits and stairways are
for emergency use only, and they shall not be used for any other purpose by the
tenants, their employees, licensees or invitees.  No tenant shall encumber or
obstruct, or permit the encumbrance or obstruction of any of the sidewalks,
plazas, entrances, corridors, escalators, elevators, fire exits or stairways of
the Building.  Landlord reserves the right to control and operate the public
portions of the Building and the public facilities, as well as facilities
furnished for the common use of the tenants, in such manner as it in its
reasonable judgment deems best for the benefit of the tenants generally.

 

2.                           Landlord may refuse admission to the Building
outside of Business Hours on Business Days (as such terms are defined in the
lease to which this Exhibit is attached) to any person not known to the watchman
in charge or not having a pass issued by Landlord or the tenant whose premises
are to be entered or not otherwise properly identified, and Landlord may require
all persons admitted to or leaving the Building outside of Business Hours on
Business Days to provide appropriate identification.  Tenant shall be
responsible for all persons for whom it issues any such pass and shall be liable
to Landlord for all acts or omissions of such persons.  Any person whose
presence in the Building at any time shall, in the reasonable judgment of
Landlord, be prejudicial to the safety, character or reputation of the Building
or of its tenants may be denied access to the Building or may be ejected
therefrom.  During any invasion, riot, public excitement or other commotion,
Landlord may prevent all access to the Building by closing the doors or
otherwise for the safety of the tenants and protection of property in the
Building.

 

D-1

--------------------------------------------------------------------------------


 

3.                           Intentionally omitted.

 

4.                           Subject to the provisions of the Lease, the cost of
repairing any damage to the public portions of the Building or the public
facilities or to any facilities used in common with other tenants, caused by a
tenant or its employees, agents, contractors, licensees or invitees, shall be
paid by such tenant.

 

5.                           No awnings or other projections shall be attached
to the outside walls of the Building.  No curtains, blinds, shades or screens
which are different from the standards adopted by Landlord for the Building
shall be attached to or hung in, or used in connection with, any exterior window
or door of the premises of any tenant, without the prior written consent of
Landlord.  Such curtains, blinds, shades or screens must be of a quality, type,
design and color, and attached in the manner reasonably approved by Landlord.

 

6.                           No lettering, sign, advertisement, notice or object
shall be displayed in or on the exterior windows or doors, or on the outside of
any tenant’s premises, or at any point inside any tenant’s premises where the
same might be visible outside of such premises, without the prior written
consent of Landlord.  In the event of the violation of the foregoing by any
tenant, Landlord may remove the same without any liability, and may charge the
expense incurred in such removal to the tenant violating this rule.  Interior
signs, elevator cab designations and lettering on doors and the Building
directory shall, if and when approved by Landlord, be inscribed, painted or
affixed for each tenant by Landlord at the expense of such tenant, and shall be
of a size, color and style acceptable to Landlord.

 

7.                           The sashes, sash doors, skylights, windows and
doors that reflect or admit light and air into the halls, passageways or other
public places in the Building shall not be covered or obstructed by any tenant,
nor shall any bottles, parcels or other articles be placed on the window sills
or on the peripheral air conditioning enclosures, if any.

 

8.                           No showcases or other articles shall be put in
front of or affixed to any part of the exterior of the Building, nor placed in
the halls, corridors or vestibules.

 

9.                           No bicycles, vehicles, animals (other than dogs
which assist blind or hearing impaired individuals), fish or birds

 

D-2

--------------------------------------------------------------------------------


 

of any kind shall be brought into or kept in or about the premises of any tenant
or the Building.

 

10.                     No noise, including, but not limited to, music or the
playing of musical instruments, recordings, radio or television, which, in the
judgment of Landlord, might disturb other tenants in the Building, shall be made
or permitted by any tenant.  Nothing shall be done or permitted in the premises
of any tenant which would impair or interfere with the use or quiet enjoyment by
any other tenant of any other space in the Building.

 

11.                     No tenant, nor any tenant’s contractors, employees,
agents, visitors or licensees, shall at any time bring into or keep upon the
premises or the Building any inflammable, combustible, explosive or otherwise
dangerous fluid, chemical or substance.

 

12.                     Except as may be otherwise provided in the Lease,
additional locks or bolts of any kind which shall not be operable by the Grand
Master Key for the Building shall not be placed upon any of the doors or windows
by any tenant, nor shall any changes be made in locks or the mechanism thereof
which shall make such locks inoperable by said Grand Master Key.  Landlord shall
be liable for its negligent use of the Grand Master key by any of Landlord’s
employees, agents or contractors.  Additional keys for a tenant’s premises and
toilet rooms shall be procured only from Landlord at Landlord’s cost therefor. 
Each tenant shall, upon the termination of its tenancy, turn over to Landlord
all keys of stores, offices and toilet rooms, either furnished to, or otherwise
procured by, such tenant, and in the event of the loss of any keys furnished by
Landlord, such tenant shall pay to Landlord the cost thereof.

 

13.                     All removals, or the carrying in or out of any safes,
freight, furniture, packages, boxes, crates or any other object or matter of any
description must take place during such hours and in such elevators, and in such
manner as Landlord or its agent may determine from time to time.  The persons
employed to move safes and other heavy objects shall be reasonably acceptable to
Landlord and, if so required by law, shall hold a Master Rigger’s license. 
Arrangements will be made by Landlord with any tenant for moving large
quantities of furniture and equipment into or out of the Building.  All out of
pocket labor and engineering costs incurred by Landlord in connection with any
moving specified

 

D-3

--------------------------------------------------------------------------------


 

in this rule, including a reasonable charge for overhead and profit, shall be
paid by tenant to Landlord, on demand.

 

14.                     Landlord reserves the right to inspect all objects and
matter to be brought into the Building and to exclude from the Building all
objects and matter which violate any of these Rules and Regulations or the lease
of which this Exhibit is a part.  Landlord may require any person leaving the
Building with any package or other object or matter to submit a pass, listing
such package or object or matter, from the tenant from whose premises the
package or object or matter is being removed, but the establishment and
enlargement of such requirement shall not impose any responsibility on Landlord
for the protection of any tenant against the removal of property from the
premises of such tenant.  Landlord shall in no way be liable to any tenant for
damages or loss arising from the admission, exclusion or ejection of any person
to or from the premises or the Building under the provisions of this Rule or of
Rule 2 hereof.

 

15.                     No tenant shall occupy or permit any portion of its
premises to be occupied as an office for a public stenographer or public typist,
or for the possession, storage, manufacture, or sale of liquor, narcotics, dope,
tobacco in any form, or as a barber, beauty or manicure shop, or as a public
school.  No tenant shall use or permit its premises or any part thereof to be
used, for manufacturing, or the sale at retail or auction of merchandise, goods,
or as a public school.  No tenant shall use or permit its premises or any part
thereof to be used, for manufacturing, or the sale at retail or auction of
merchandise, goods or property of any kind.

 

16.                     Landlord shall have the right to prohibit any
advertising or identifying sign by any tenant which, in Landlord’s reasonable
judgment, will impair the reputation of the Building or its desirability as a
building for others, and upon written notice from Landlord, such tenant shall
refrain from and discontinue such advertising or identifying sign.

 

17.                     Landlord shall have the right to prescribe the weight
and position of safes and other objects of excessive weight, and no safe or
other object whose weight exceeds the lawful load for the area upon which it
would stand shall be brought into or kept upon any tenant’s premises.  If, in
the judgment of Landlord, it is necessary to distribute the concentrated weight
of any heavy object, the work involved in such

 

D-4

--------------------------------------------------------------------------------


 

distribution shall be done at the expense of the tenant and in such manner as
Landlord shall determine.

 

18.                     No machinery or mechanical equipment other than ordinary
portable business machines may be installed or operated in any tenant’s premises
without Landlord’s prior written consent which consent shall not be unreasonably
withheld or delayed, and in no case (even where the same are of a type so
excepted or as so consented to by Landlord) shall any machines or mechanical
equipment be so placed or operated as to disturb other tenants; but machines and
mechanical equipment which may be permitted to be installed and used in a
tenant’s premises shall be equipped, installed and maintained by such tenant as
to prevent any disturbing noise, vibration or electrical or other interference
from being transmitted from such premises to any other area of the Building.

 

19.                     Landlord, its contractors, and their respective
employees, shall have the right to use, without charge therefor, all light,
power and water in the premises of any tenant while cleaning or making repairs
or alterations in the premises of such tenant.

 

20.                     No premises of any tenant shall be used for lodging or
sleeping or for any immoral or illegal purpose.

 

21.                     The requirements of tenants will be attended to only
upon application at the office of the Building.  Employees of Landlord shall not
perform any work or do anything outside of their regular duties, unless under
special instructions from Landlord.

 

22.                     Canvassing, soliciting and peddling in the Building are
prohibited and each tenant shall cooperate to the extent reasonably practicable
to prevent the same.

 

23.                     No tenant shall cause or permit any unusual or
objectionable odors to emanate from its premises which would annoy other tenants
or create a public or private nuisance.  No cooking shall be done in the
premises of any tenant except as is expressly permitted in such tenant’s lease.

 

24.                     Nothing shall be done or permitted in any tenant’s
premises, and nothing shall be brought into or kept in any tenant’s premises,
which would impair or interfere with any of the Building’s services or the
proper and economic heating, ventilating, air conditioning, cleaning or other
servicing of

 

D-5

--------------------------------------------------------------------------------


 

the Building or the premises, or the use or quiet enjoyment by any other tenant
of any other premises, nor shall there be installed by any tenant any
ventilating, air-conditioning, electrical or other equipment of any kind which,
in the reasonable judgment of Landlord, might cause any such impairment or
interference.

 

25.                     No acids, vapors or other materials shall be discharged
or permitted to be discharged into the waste lines, vents or flues of the
Building which may damage them.  The water and wash closets and other plumbing
fixtures in or serving any tenant’s premises shall not be used for any purpose
other than the purposes for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other foreign substances shall be deposited
therein.  Subject to the provisions of the Lease, all damages resulting from any
misuse of the fixtures shall be borne by the tenant who, or whose servants,
employees, agents, visitors or licensees, shall have caused the same.  Any
cuspidors or containers or receptacles used as such in the premises of any
tenant or for garbage or similar refuse, shall be emptied, cared for and cleaned
by and at the expense of such tenant.

 

26.                     All entrance doors in each tenant’s premises shall be
left locked and all windows shall be left closed by the tenant when the tenant’s
premises are not in use.  Entrance doors shall not be left open at any time. 
Each tenant, before closing and leaving its premises at any time, shall turn out
all lights.

 

27.                     Hand trucks not equipped with rubber tires and side
guards shall not be used within the Building.

 

28.                     All windows in each tenant’s premises shall be kept
closed, and all blinds therein above the ground floor shall be lowered as
reasonably required because of the position of the sun, during the operation of
the Building air-conditioning system to cool or ventilate the tenant’s
premises.  If Landlord shall elect to install any energy saving film on the
windows of the Premises or to install energy saving windows in place of the
present windows tenant shall cooperate with the reasonable requirements of
Landlord in connection with such installation and thereafter the maintenance and
replacement of the film and/or windows and permit Landlord to have access to the
tenant’s premises at reasonable times during Business Hours to perform such
work.

 

D-6

--------------------------------------------------------------------------------


 

29.                     No “Hazardous Materials” (as defined below) shall be
used, transported, stored, released, handled, produced or installed in, on or
from, Tenant’s premises or the Building.  The term “Hazardous Materials” shall,
for the purposes hereof, mean any flammable explosives, radioactive materials,
hazardous wastes, hazardous and toxic substances, or related materials, asbestos
or any material containing asbestos, or any other substance or material, as
defined by any federal, state or local environmental law, ordinance, rule or
regulation including, without limitation, the Comprehensive Environmental
Response Compensation and Liability Act of 1980, as amended, the Hazardous
Materials Transportation Act, as amended, the Resource Conservation and Recovery
Act, as amended, and in the regulations adopted and publications promulgated
pursuant to each of the foregoing.

 

30.                     Landlord reserves the right to rescind, alter or waive
any rule or regulation at any time prescribed for the Building when, in its
reasonable judgment, it deems it necessary, desirable or proper for its best
interest and for the best interests of the tenants generally, and no alteration
or waiver of any rule or regulation in favor of one tenant shall operate as an
alteration or waiver in favor of any other tenant.  Landlord shall not be
responsible to any tenant for the non-observance or violation by any other
tenant of any of the rules and regulations at any time prescribed for the
Building.

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Alterations Rules and Regulations

 

A.           General

 

1)              Tenant will make no alterations, decorations, installations,
repairs, additions, improvements or replacements (which are herein called
“Alterations” and which are the Alterations referred to in the lease) in, to or
about the Premises except in compliance with Article 11 of the Lease.

 

2)              Prior to the commencement of any Alterations, Tenant is
responsible for obtaining, from the Building Manager, a base Building
pre-demolition/pre-construction status report noting condition of Premises.

 

3)              Prior to the commencement of any Alterations, Tenant shall
submit for Landlord’s written approval all required items described in
Paragraphs 1, 2 and 3 of Section B hereof.

 

4)              Tenant shall insure that the proposed Alterations comply with
The Administrative Code of The City of New York and all other laws, ordinances,
rules and regulations promulgated by all governmental agencies and bodies having
jurisdiction over such Alterations, including, without limitation, the Americans
With Disabilities Act.

 

5)              Tenant shall insure that all proposed Alterations comply with
Building standards listed in Section C hereof, and are adequately designed to
serve Tenant’s needs while remaining in full conformity with, and not adversely
affecting, any Building systems.

 

6)              All (i) demolition or removal of construction materials, or
(ii) moving of construction materials to or from the Building, or (iii)  other
categories of work which may disturb or interfere with other Tenants of the
Building or disturb or interfere with Building operations, must be scheduled and
performed before or after Business Hours.  Tenant shall provide the Building
Manager with written notice at least twenty-four (24) hours prior to scheduling
any Alteration, and shall pay Landlord’s standard charges for overtime porters,
security,

 

E-1

--------------------------------------------------------------------------------


 

engineers and other costs incurred by Landlord in connection with such after
hours scheduling.

 

7)              Pursuant to Section 11.02(b) of the Lease, Landlord reserves the
right, in addition to being reimbursed for the cost of outside consultants
referred to in Paragraph C(1) below, to impose a construction supervision fee of
two percent (2%) of Tenant’s construction costs to reimburse Landlord for its
internal costs in providing assistance in design coordination, drawing review,
Building Department document processing and tracking, field inspection, and
assistance in interfacing construction with Tenant’s Alterations.

 

8)              All inquiries, Tenant plans, requests for approvals, and all
other matters shall be processed through the Building Manager.

 

B.             Tenant Submittals

 

1)              Tenant to submit, to Landlord, the following information for
Landlord’s review and approval prior to commencement of any Alterations. 
Landlord’s review and approval period will not commence until the Building
Manager is in receipt of the following items, as one complete package:

 

a)                          Letter of Intent to perform construction.  Letter to
include a brief description of the proposed Alterations, Tenant contact,
complete list of proposed contractors and work schedule.

 

b)                         Two (2) sets of design drawings and specifications
noting full scope of work involved in performing such Alterations.  All drawings
must be signed and sealed by Tenant’s Registered Architect or Professional
Engineer licensed to conduct business in the State of New York.  Part plan
drawings will not be acceptable.

 

(i)                         If full height partition walls are being installed
in an area that is sprinklered, the existing sprinkler head locations must be
included to show that new partitions are not in conflict with sprinkler
coverage.

 

(ii)                      If the area being altered includes existing
compartmentation walls, those compartmentation walls must be indicated on
Tenant’s layout.

 

E-2

--------------------------------------------------------------------------------


 

c)                          A letter from Tenant’s Registered Architect or
Professional Engineer stating that their design and scope of work complies with
all applicable codes, and local laws, especially noting Local Laws 16/84, 58/87,
and 5/73.  This letter must be signed and include their professional seal.

 

d)                         Proper New York City Building Department filing
applications, as required, for all Alterations indicated on drawings.

 

e)                          Valid Certificates of Insurance and a Contractors
Agreement signed by Tenant’s general contractor (see Insurance Requirements in
Section D hereof).

 

2)              Upon completion of Landlord’s review, the following will be
returned to Tenant:

 

a)                          A letter (i) granting approval to file drawings; or
(ii) granting conditional approval, subject to Tenant incorporating Landlord’s
comments and suggested revisions into a revised set of design drawings (no
Alterations will commence or applications be filed until Landlord is in receipt
of such revised set of drawings); or (iii) disapproving such Alterations; and

 

b)                         If approved, or conditionally approved, Building
Department applications signed by Landlord.

 

Landlord’s review is for conformance with Building standards only and is not a
review for compliance with law or a review of the adequacy of Tenant’s design. 
No such approval, or comments shall constitute a waiver of the obligation that
Tenant’s Alterations comply with all laws and receive Buildings Department or
other governmental approvals.

 

3)              Prior to commencement of Alterations:

 

Tenant to submit to Landlord the following:

 

a)                          A letter or revised drawings addressing Landlord’s
comments, if any.

 

E-3

--------------------------------------------------------------------------------


 

b)                         Approved New York City Building Department filing
applications, drawings, and all work permits.

 

c)                          A final list of all contractors and subcontractors
who will perform the Alterations.

 

d)                         A work schedule noting duration of work.

 

4)              Upon completion of Alterations:

 

Tenant to submit to Landlord, in a timely manner, the following:

 

a)                          All sign-off documents which pertain to work filed
from all agencies having jurisdiction.

 

b)                         As-built drawings.

 

c)                          A properly executed Air Balancing Report, signed by
a Professional Engineer.

 

C.             Building Standard Requirements

 

1)              All structural or floor loading requirements, mechanical (HVAC),
plumbing, sprinkler, electrical, fire alarm, elevator, of any proposed Tenant
installation shall be subject to the prior approval of Landlord’s consultants. 
All expenses incurred by Landlord’s consultant regarding review and approval of
Tenant’s design shall be at Tenant’s expense.

 

2)              All demolition shall be supervised by Landlord’s representative
at Tenant’s expense.

 

3)              Elevator service for construction work shall be charged to
Tenant at standard Building rates.  Prior arrangements for elevator use shall be
made with Building Manager by Tenant.  No material or equipment shall be carried
under or on top of elevators.  If workmen (including, without limitation,
Operating Engineers and Personnel Carriers), are required by any union
regulations for material or personnel hoisting, such workmen shall be paid for
by Tenant.

 

4)              If shutdown of any mechanical or electrical risers are required,
such shutdown shall be performed by Landlord’s contractors at Tenant’s expense
or, at Landlord’s option,

 

E-4

--------------------------------------------------------------------------------


 

supervised by Landlord’s representative at Tenant’s expense.

 

5)              Tenant’s contractor shall:

 

a)                          have a Superintendent or Foreman on the Premises at
all times;

 

b)                         police the job at all times, continually keeping the
Premises orderly; protection and maintenance will be Tenant’s responsibility;

 

c)                          maintain cleanliness and protection of all areas,
including elevators and lobbies;

 

d)                         protect the front and top of all peripheral HVAC
units and thoroughly clean them at the completion of work;

 

e)                          block off supply and return grills, diffusers and
ducts to keep dust from entering into the Building air conditioning system;

 

f)                            protect all Class “E” fire alarm devices and
wiring; and

 

g)                         avoid the disturbance of other Tenants.

 

6)              If any part of Tenant’s Alteration is improperly performed,
Tenant shall be charged for corrective work done by Landlord’s personnel or
contractors engaged for such purpose by Landlord.

 

7)              All equipment and installations must be equal to the standards
of the Building.  Any deviation from Building standards will be permitted only
if approved by Landlord in writing.

 

8)              Tenant shall pay Landlord for any amounts billed in connection
with any Alteration within thirty (30) days after billing therefor.

 

9)              Landlord’s contract fire alarm service personnel shall be the
only personnel permitted to adjust, test, alter, relocate, add to, or remove
equipment connected to the Class “E” System.

 

E-5

--------------------------------------------------------------------------------


 

10)                    During such times that Tenant’s alterations or demolition
of the Premises require that fire protection afforded by the Class “E” System or
sprinkler system be disabled, Tenant, at Tenant’s expense, shall maintain fire
watch service deemed reasonably suitable to Landlord, and any agency having
jurisdiction.

 

11)                    Landlord, at Tenant’s expense, shall repair or cause to
have repaired, any and all defects, deficiencies or malfunctions of the Class
“E” System caused by Tenant’s Alterations or related demolition.  Such expense
may include expenses of engineering, supervision and standby fire watch
personnel that Landlord deems necessary to protect the Building during the time
such defects, deficiencies and malfunctions are being corrected.

 

12)                    Should Tenant desire to install its own internal fire
alarm system, Tenant shall request Landlord to connect such system to the Class
“E” System at Tenant’s expense in such reasonable manner as prescribed by
Landlord.  Tenant shall, at Tenant’s expense, have such internal fire alarm
system approved by governing agencies having jurisdiction, and shall submit to
Landlord an approved copy of plans of such system before initiating any
installation of such system.  Tenant must demonstrate that system is in working
order prior to requesting tie-in.

 

13)                    Landlord, at Tenant’s expense, will be responsible for
the maintenance and proper operation of any Tenant Class “E” Fire Alarm
sub-system.

 

14)                    When Tenant’s use of any space requires a change in the
Certificate of Occupancy, whether a building has a Final Certificate of
Occupancy or Temporary Certificate of Occupancy, or (as in the case of a new
Building with a Temporary Certificate of Occupancy) involves the initial
inclusion of the Premises on the Certificate of Occupancy, the Tenant must
utilize the services of Landlord’s consultant.  The Tenant shall be responsible
for coordination with the consultant, and for all costs in connection with such
consultant’s services.

 

15)                    The Tenant will be responsible for keeping, on Premises,
a copy of all required Building Department approved applications, drawings,
permits, and sign-offs

 

E-6

--------------------------------------------------------------------------------


 

during and after completion of construction and shall deliver same to Landlord
at the expiration of the Lease.

 

16)                    The following penalties will be assessed to all tenants
that do not comply with submission of Building Department documents and sign-off
procedures as outlined in Section B hereof:

 

a)              Future Building Department documents that require Landlord’s
signature will not be signed nor will work be allowed to commence until complete
submission of all required past Building Department documents have been
received.

 

b)             Leasehold improvement allowance will not be released to Tenant
until all Building Department documents and sign-offs have been received.

 

17)                    The attachment of any work to Building window mullions,
HVAC enclosures, window soffets, will not be permitted.

 

18)                    Drywall partitions or installations abutting window
mullions must allow for the operation of pivoting windows where applicable.

 

19)                    Electrical wire mold will not be permitted without
written approval from Landlord.

 

20)                    Chasing of structural slab or Building masonry walls will
not be permitted unless special consent is given by Landlord.

 

21)                    The attachment of drywall metal studs or track to
mechanical, electrical, plumbing, sprinkler, or any Building systems will not be
permitted.

 

22)                    All valves or equipment controlling Building systems or
Tenant systems must be tagged and identified.

 

23)                    Access doors must be provided to all Building equipment
and Tenant equipment.

 

24)                    Tenant’s design consultant is responsible to insure that
base Building systems are adequately sized to meet Tenant’s requirements. 
Tenant shall be responsible for alterations to any existing HVAC ductwork or
system and

 

E-7

--------------------------------------------------------------------------------


 

shall ensure that such work is integrated so as not to adversely affect the
Building system.

 

25)                    All locking devices must be keyed and mastered to
Building keying system.  Two (2) individual keys must be supplied to the
Building Manager.

 

26)                    All hardware is to match Building standards.

 

27)                    Tenant shall not install any outside louvers without
Landlord’s prior written approval.  Detailed sketches of all proposed louvers
shall be submitted for Landlord’s approval which approval may be granted or
withheld in Landlord’s sole discretion.

 

28)                    All unused wiring, conduit, equipment, materials, or
previously installed work, no longer needed, must be removed.

 

29)                    Any connections to Building systems must be of the same
materials as existing Building standards.

 

30)                    No exposed piping of any kind will be permitted.

 

31)                    Any signage, window dressing, or Tenant decor visible
from outside the Tenant’s Premises must receive written approval from Landlord
prior to installation.

 

32)                    The modification of any elevator equipment must receive
prior written approval from Landlord.  All elevator devices must remain
accessible for maintenance and must conform to Building standards.

 

33)                    Tenant is not to mount any equipment in Building
Electrical Closets, Telephone Closets, or Mechanical Equipment Rooms without
prior written approval from Landlord.

 

34)                    Tenant is responsible to insure that all work is
performed in a normal, acceptable, and safe manner.

 

E-8

--------------------------------------------------------------------------------


 

D.            Contractors Agreement; Insurance Requirements

 

[To be retyped on Letterhead of Tenant’s General Contractor, addressed to
Landlord]

 

Tenant:

 

Premises:

 

The undersigned contractor or subcontractor (herein called “Contractor”) has
been hired by the Tenant or occupant (herein called “Tenant”) of the Building
named above or by Tenant’s contractor to perform certain work (herein called
“Work”) for Tenant in the Tenant’s Premises in the Building.  Contractor and
Tenant have requested the undersigned Landlord (herein called “Landlord”) to
grant Contractor access to the Building and its facilities in connection with
the performance of the Work and Landlord agrees to grant such access to
Contractor upon and subject to the following terms and conditions:

 

1)                          Contractor agrees to indemnify and save harmless the
Landlord, and its respective officers, employees and agents and their
affiliates, subsidiaries, and partners, and each of them, from and with respect
to any claims, demands, suits, liabilities, losses and expenses, including
reasonable attorneys’ fees, arising out of or in connection with the Work
(and/or imposed by law upon any or all of them) because of personal injuries,
including death at any time resulting therefrom, and loss of or damage to
property, including consequential damages, whether such injuries to persons or
property are claimed to be due to negligence of the Contractor, Tenant, Landlord
or any other party entitled to be indemnified as aforesaid except to the extent
specifically prohibited by law (and any such prohibition shall not void this
Agreement but shall be applied only to the minimum extent required by law).

 

2)                          Contractor shall provide and maintain at its own
expense, until completion of Work, the following insurance:

 

a)              Workers’ Compensation and Employers’ Liability Insurance
covering each and every workman employed in, about or upon the Work, as provided
for in each

 

E-9

--------------------------------------------------------------------------------


 

and every statute applicable to Workers’ Compensation and Employers’ Liability
Insurance.

 

b)             Comprehensive General Liability Insurance Including Coverage for
Completed Operations, Broad Form Property Damage “XCU” exclusion if any deleted,
and Contractual Liability (to specifically include coverage for the
indemnification clause of this Agreement) for not less than the following
limits:

 

Combined Single Limit

Bodily Injury and

Property Damage Liability:                                                   
$5,000,000

(written on a per occurrence

(basis)

 

c)              Comprehensive Automobile Liability Insurance (covering all
owned, non-owned and/or hired motor vehicles to be used in connection with the
Work) for not less than the following limits:

 

Bodily
Injury:                                                                                  
$5,000,000 per person

$5,000,000 per occurrence

Property Damage:             $5,000,000 per occurrence

 

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days prior written notice of the cancellation of any
of the foregoing policies.

 

3)                          Contractor shall require all of its subcontractors
engaged in the Work to provide the following insurance:

 

a)              Comprehensive General Liability Insurance Including Protective
and Contractual Liability Coverages with limits of liability at least equal to
the above stated limits.

 

b)             Comprehensive Automobile Liability Insurance (covering all owner,
non-owned and/or hired motor vehicles to be used in connection with the Work)
for not less than the following limits:

 

E-10

--------------------------------------------------------------------------------


 

Bodily Injury:                                                $5,000,000 per
person

$5,000,000 per occurrence

Property Damage:                         $5,000,000 per occurrence

 

E-11

--------------------------------------------------------------------------------


 

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

 

Agreed to and executed this           day of                  , 2002.

 

Landlord:                                                 Contractor:

 

 

 

 

 

E-12

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Cleaning Specifications

 

Schedule  of Service

 

Cleaning will be done daily, Monday through Friday, except for Union Holidays
(in the applicable union contract for cleaning staff).  Blitz Cleaning is a
limited exception, however:

 

Although there is  no cleaning on New Year’s Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day,  reduced
services  (“Blitz Cleaning”)are  provided on the other holidays (e.g., Good
Friday, Columbus Day, and the Day After Thanksgiving).  In Blitz Cleaning,  a
skeleton crew, including a day porter,  empties wastebaskets and  ash trays,
removes rubbish in tenanted areas, and provides some basic services in the
common areas.

 

Cleaning Times: 5 PM through 6 AM.

 

Supervision

 

A cleaning supervisor will verify that work has been completed in tenant
premisses, lights turned off, doors locked, and offices left in a neat condition
for the next day’s business.  The cleaning staff will be instructed to keep
Tenant’s Premisses locked during cleaning and to admit only other cleaning staff
authorized to be within them.

 

Floor Care

 

Carpeted floors and rugs will be vacuumed nightly.  Hard floors (including
ceramic tile, stone, terrazzo, wood and the like) and resilient flooring
(linoleum, rubber and asphalt tile) will be swept nightly.

 

Office Cleaning

 

Nightly, cleaners will:

 

•                Dust and wipe clean all desk tops, telephones and office
equipment; empty and damp wipe clean all ashtrays.

 

•                Dust and wipe clean all uncluttered office furniture, including
desks, file cabinets, credenzas, and bookcases, as well as wall fixtures, window
sills and convector

 

F-1

--------------------------------------------------------------------------------


 

enclosure tops.  They will  wash the sills and convector tops when accessible
and necessary.

 

•                Empty all waste receptacles and replace plastic waste
receptacle liners when necessary.

 

•                Clean all water fountains and coolers, removing all
fingerprints and smudges.

 

•                Sweep or vacuum clean, as appropriate, all private stairwells.

 

As often as necessary to maintain a clean appearance, the cleaning contractor
will:

 

•                Dust all chair rails, trims and baseboards within reach.

 

•                Clean all metal and remove finger marks.

 

High Dusting

 

Certain procedures (“High Dusting”) will be performed quarterly:

 

•                Dust all pictures frames, charts, and similar wall hangings not
reached in nightly cleaning.

 

•                Dust all vertical surfaces, such as walls, partitions, doors
and bucks and other surfaces not reached in nightly cleaning.

 

•                Dust all pipes, ventilating, heating and air conditioning
louvers, grates, grills, ducts, high moldings and all other high areas not
reached in nightly cleaning.

 

•                Dust all exterior surfaces of lighting fixtures including
bulbs, glass, lenses and plastic or metal enclosures.

 

•                Dust and inspect all venetian blinds.

 

Core Lavatories

 

Every night a porter will:

 

•                Sweep and wash lavatory floors using approved disinfectants. 
Machine scrubbing will be done weekly.

 

F-2

--------------------------------------------------------------------------------


 

•                Wash and disinfect both sides of all toilet seats.

 

•                Scour, wash and disinfect all basins, bowls and urinals using
an odorless disinfectant.

•                Wash and polish all mirrors, powder shelves, bright work
fixtures and enameled surfaces, including flushometer piping and toilet seat
hinges.

 

•                Dust and clean, washing where necessary, all partitions, tile
walls, dispensers and receptacles in lavatories.  Every two weeks, a porter will
wash and polish all wall tiles and stall surfaces.

 

•                Fill all toilet tissue holders with tissue furnished by
Landlord. Throughout each business day, a porter or matron will maintain an
adequate supply of tissue, paper towels, hand soap, the towels and soap  to be
supplied by Landlord’s cleaning contractor at Tenant’s expense.  The porter or
matron will also police the lavatory and maintain it in a neat, orderly
condition throughout the day.

 

•                Empty and damp clean paper towel receptacles and sanitary
napkin disposal receptacles.

 

•                Wash waste cans and receptacles in lavatories when necessary
but at least once a week.  Replace plastic waste can liners weekly.

 

Glass Cleaning

 

All exterior and interior windows will be cleaned, weather permitting,
quarterly.  Mail chute glass and floor directory glass will also be cleaned
quarterly.

 

Additional Cleaning Services

 

Any services not listed above will be solely at Tenant’s expense. In particular,
this includes:

 

•                Washing and /or waxing non-carpeted flooring; spotting and
shampooing carpeting.

 

•                The cleaning, maintaining and furnishing of lavatory supplies
for private (non-core) lavatories.

 

F-3

--------------------------------------------------------------------------------


 

•                Washing and relamping of all light fixtures.

 

•                Cleaning any  interior glass other than windows, mail chutes
and directories.

 

•                Exterminating in Tenant’s Premisses (to be done by Landlord’s
contractor).

 

•                Any cleaning and related rubbish removal for computer rooms,
training rooms, copy centers/rooms, cafeterias, kitchens, pantries or any other
areas used for the preparation, distribution, or consumption of food.

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Heating, Ventilating and Air-Conditioning Specifications

 

Landlord will provide A/C duct riser with shaft supply outlets.  The Building
HVAC system (the “System”) shall be designed to maintain the following
conditions provided the tenant’s air distribution is designed for minimum of 1
cfm per usable square foot and the air distribution duct work conforms to
S.M.A.C.N.A. (Sheet Metal and Air Conditioning National Association, Inc.)
standards for variable air volume systems.  In the summer, the System shall be
nominally designed to maintain a maximum of 76° plus or minus 2° degrees F dry
bulb temperature and 50% relative humidity when the outdoor weather conditions
do not exceed 92 degrees F dry bulb and 75 degrees F wet bulb.  In the winter,
the System shall be nominally designed to maintain a minimum of 72° plus or
minus 2 degrees F dry bulb when the outdoor temperature is not less than 5
degrees F: maximum inside relative humidity shall, in any event, when outside
temperature is 5 degrees-65 degrees dry bulb, be limited to that which will not
cause condensation on the windows.  Outdoor air shall be introduced into the
Building in an amount sufficient to satisfy existing local code requirements (as
of the date hereof).  The design conditions described herein are based upon an
occupancy of not more than one person per 100 usable square feet, a combined
lighting and standard electrical load not to exceed five (5) watts per usable
square foot, and the use of venetian blinds on each window in accordance with
Landlord’s reasonable rules and regulations.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of Security Letter

 

 

 

Standby Letter of Credit No.

 

 

 

 

Date of Issue: 

 

 

Issuing Bank:

 

 

 

 

 

Beneficiary:

Applicant:

 

 

BFP ONE LIBERTY PLAZA CO. LLC

One Liberty Plaza

165 Broadway

New York, New York 10006

ARCH INSURANCE COMPANY

One Liberty Plaza

165 Broadway

New York, New York 10006

 

 

Amount:  $943,600.00

 

Dear Sir(s):

 

We hereby issue in your favor our irrevocable Letter of Credit under the above
referenced number and amount which is available against presentation of your
draft drawn on us at sight and bearing our Letter of Credit number
                       .

 

The original Letter of Credit plus any subsequent amendments thereto must
accompany such draft when presented for payment.  We hereby agree with the
Beneficiary that such drafts will be duly honored upon presentation to us with
the original Letter of Credit plus any subsequent amendments thereto without any
further investigation.

 

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for periods of one year each from the present or any
future expiration date hereof, unless forty-five (45) days prior to any
expiration date we shall notify you in writing, by certified mail, return
receipt requested, that we elect not to consider this Letter of Credit renewed
for any such additional period.  After receipt by you of such notice, you may,
until the expiration date hereof, draw the full amount of the credit hereunder,
against your draft.

 

H-1

--------------------------------------------------------------------------------


 

Partial drawings under this Letter of Credit are permitted.

 

This Letter of Credit is transferable by the Beneficiary upon payment of our
customary transfer charges which shall be debited to the account of applicant.

 

We hereby engage with you that all drafts drawn under and in compliance with the
terms of this irrevocable letter of credit will be duly honored if presented at
our counters at [Insert address of a New York City branch] on or before the
expiration date indicated above.

 

**This documentary credit is subject to the International Standby Practices
(“ISP98”) International Chamber of Commerce (Publication No. 590), and as to
matters not governed by the ISP98, shall be governed by and construed in
accordance with the laws of the State of New York.

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Form of Existing Superior Mortgage SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT, made the       day of August, 2002, among State Street Bank and
Trust Company, as trustee for a trust fund established pursuant to a Trust and
Servicing Agreement, dated as of February 23, 2001 among GS Mortgage Securities
Corporation II, as depositor, ORIX Real Estate Capital Markets, LLC, as the
servicer and State Street Bank and Trust Company, as the trustee (hereinafter
referred to as “Mortgagee”), ARCH INSURANCE COMPANY,  a Missouri corporation,
having an office at One Liberty Plaza, 165 Broadway, New York, New York 10006
(hereinafter referred to as “Tenant”), and BFP ONE LIBERTY PLAZA CO. LLC, a
Delaware limited liability company (hereinafter referred to as “Landlord”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant have entered into a certain lease agreement, dated
as of August     , 2002 (as hereafter amended, supplemented or otherwise
modified from time to time, the “Lease”), relating to the building located on
the premises described in Exhibit “A” annexed hereto (hereinafter referred to as
the “Premises”); and

 

WHEREAS, Mortgagee has agreed to make a certain loan to BFP One Liberty Plaza
Co. LLC, secured by, among other things, a certain mortgage (hereinafter,
together with any renewals, modifications, consolidations, replacements and
extensions of or in substitution thereto, or in addition to, shall be referred
to collectively as the “Mortgage”) encumbering, among other things, Landlord’s
interest in the Premises; and

 

WHEREAS, Tenant has agreed that the Lease is and shall be subject and
subordinate to the Mortgage held by Mortgagee, provided Tenant is assured of
continued occupancy of the Premises under the terms of the Lease;

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and notwithstanding anything in the Lease to the contrary, it is hereby agreed
as follows:

 

I-1

--------------------------------------------------------------------------------


 

1.                                       Mortgagee, Tenant and Landlord do
hereby covenant and agree that the Lease with all rights, options, liens and
charges created thereby, is and shall continue to be subject and subordinate in
all respects to the Mortgage and to any advancements made thereunder and to any
renewals, modifications, consolidations, replacements and extensions thereof.

 

2.                                       Mortgagee agrees that if any action or
proceeding is commenced by Mortgagee for the foreclosure of the Mortgage,
Tenant, as tenant under the Lease, shall not (unless required by law) be named
as a party therein, and the sale of the Premises in any such action or
proceeding, and the exercise by Mortgagee of any of its other rights under the
Mortgage shall be made subject to all rights of Tenant under the Lease (subject
to the terms of this Agreement), provided that at the time of the commencement
of any such action or proceeding or at the time of any such sale or exercise of
any such other rights (i) the Lease shall be in full force and effect,
(ii) Tenant shall not have been notified in writing by Landlord of a default
under any of the terms, covenants or conditions of the Lease, if required under
the Lease, or of this Agreement with respect to the Lease on Tenant’s part to be
observed or performed or, if so notified, shall have cured, or shall cure, such
default within the applicable period, if any, after written notice, and
(iii) Tenant is not in default under the specific terms of this Agreement;
provided that if such default is also a default under the Lease, subparagraph
(ii) shall prevail over this subparagraph (iii).  Notwithstanding anything to
the contrary contained herein, so long as Mortgagee is an Affiliate of Landlord
(as such term is defined in the Lease), Tenant shall not be deemed in default
under the Lease for the purposes of this Agreement unless such default shall
have continued beyond all notice and/or cure periods therein provided.

 

3.                                       Tenant agrees that if Mortgagee shall
become the owner of the Premises by reason of the foreclosure of the Mortgage or
the acceptance of a deed or assignment in lieu of foreclosure or otherwise, the
Lease shall become a direct lease between Mortgagee and Tenant upon all of the
terms, covenants and conditions set forth in the Lease, and in that event Tenant
agrees to attorn to Mortgagee and to continue to perform its obligations under
the Lease and Mortgagee agrees to accept such attornment; provided, however,
that if Mortgagee is not an entity which is controlled by, controls, or is under
common control with, Landlord (as “control” is defined in the Lease) then
Mortgagee shall not be (i) liable for any accrued obligation of Landlord, or for
any act or omission of Landlord, prior to such foreclosure or sale, (ii)
required to make any repairs to the Premises or to the premises demised under
the Lease required as a result of fire, or other casualty or by reason of
condemnation involving an expenditure in excess of the casualty insurance
proceeds or condemnation awards actually received by Mortgagee, to the extent
any such repairs would otherwise be required under the Lease, (iii) required to
perform or provide any services not related to possession or quiet enjoyment of
the premises demised under the

 

I-2

--------------------------------------------------------------------------------


 

Lease, which services are not expressly set forth in the Lease, or (iv) subject
to any offsets, defenses or counterclaims which shall have accrued to Tenant
against Landlord prior to the date upon which Mortgagee shall become the owner
of the Premises.

 

4.                                       Tenant shall not, without obtaining the
prior written consent of Mortgagee, which consent shall not be unreasonably
withheld or delayed:

 

(i)                                     Assign the Lease other than pursuant to
the provisions of the Lease; provided that, unless such assignment is to a
tenant of comparable creditworthiness with Tenant, Tenant shall in any event
remain fully liable under the provisions of the Lease;

 

(ii)                                  Prepay any of the rents (other than the
first (1st) month’s rent) under the Lease for more than one (1) month prior to
the accrual thereof, except that (A) the payment as required under the Lease on
a monthly basis of amounts with respect to operating or other expenses based
upon an estimate of such expenses which is to be adjusted by an appropriate
payment at the end of each calendar or lease year or other period, and (B) the
payment as required under the Lease on a monthly or other periodic basis of
amounts with respect to real estate taxes in advance of the date on which such
taxes are due and payable to the taxing authority shall not be deemed to be a
prepayment of rents in violation of the provisions of this clause (ii); provided
that such payments with respect to taxes are collected either in a lump sum
payment which is collected not earlier than sixty (60) days prior to the date on
which such taxes are due and payable to the taxing authority, or in periodic
installments equal to the total amount of the payment required (as reasonably
estimated in good faith by Landlord in the event tax bills with respect to such
tax payment have not theretofore been issued by the taxing authority) divided by
the number of installments, and payable in a manner such that the total amount
to be collected is collected not earlier than sixty (60) days prior to the

 

I-3

--------------------------------------------------------------------------------


 

date on which such taxes are due and payable to the taxing authority.

 

Any such assignment or other act in violation of this Paragraph 4 shall not be
binding upon Mortgagee.

 

5.                                       Except as provided in the Lease, no
part of Tenant’s right, title or interest in the Lease shall in any manner be
subordinated to any encumbrance on any interest in the Premises superior to the
interest of Tenant without the consent of Mortgagee.

 

6.                                       So long as the Mortgage remains
outstanding and unsatisfied and provided the Mortgagee is not an Affiliate of
Landlord (as such term is defined in the Lease), Tenant will mail or deliver to
Mortgagee, at the address and in the manner herein below provided, a copy of all
notices given to Landlord by Tenant under and pursuant to the terms and
provisions of the Lease, claiming default by Landlord under the Lease, or
exercising any right of termination with respect to the Lease or exercising any
options contained in the Lease, together with all notices pertaining to Tenant’s
exercise of its rights under Article 7 of the Lease with respect to the
assignment of the Lease or the subletting of all or any portion of the Premises.
At any time before the rights of Landlord shall have been forfeited or adversely
affected because of any default of Landlord, or within the time permitted
Landlord for curing any default under the Lease as therein provided (but not
less than sixty (60) days from the receipt of notice), Mortgagee may, but shall
have no obligation to, pay any taxes and assessments, make any repairs and
improvements, make any deposits or do any other act or thing required of
Landlord by the terms of the Lease; and all payments so made and all things so
done and performed by Mortgagee shall be as effective to prevent the rights of
Landlord from being forfeited or adversely affected because of any default under
the Lease as the same would have been if done and performed by Landlord.

 

7.                                       Tenant acknowledges that Landlord has
executed and delivered to Mortgagee an assignment of the Lease as security for
said loans, and Tenant hereby expressly consents to such assignment.

 

8.                                       Landlord and Tenant hereby certify to
Mortgagee that the Lease has been duly executed by Landlord and Tenant and is in
full force and effect; that the Lease is a complete statement of the agreement
between Landlord and Tenant with respect to the leasing of the Premises, and the
Lease has not been modified or amended; that to the knowledge of Landlord and
Tenant, no party to the Lease is in default thereunder; that no rent under the
Lease has been paid more than thirty (30) days in advance of its due date,
except for prepayments permitted under Paragraph 4 above; and that Tenant, to
the best of its

 

I-4

--------------------------------------------------------------------------------


 

knowledge, as of the date hereof, has no charge, lien or claim of offset under
the Lease, or otherwise, against the rents or other charges due or to become due
thereunder.

 

9.                                       Any and all notices, elections,
demands, requests and responses thereto permitted or required to be given under
this Agreement shall be in writing, signed by or on behalf of the party giving
the same, and shall be deemed to have been properly given and shall be effective
upon being sent by (x) national overnight courier, or (y) upon being deposited
in the United States mail, postage prepaid, registered or certified with return
receipt requested, to the other party at the address of such other party set
forth below or at such other address within the continental United States as
such other party may designate by notice specifically designated as a notice of
change of address and given in accordance herewith.  Any such notice, election,
demand, request or response, if given to Mortgagee, shall be addressed as
follows:

 

State Street Bank and Trust Company (as trustee
for the benefit of the holders of GS Mortgage
Securities Corporation II Commercial Mortgage
Pass-Through Certificates Series 2001-LIB)

c/o ORIX Real Estate Capital Markets, LLC, the Servicer

1717 Main Street, Suite 1400

Dallas, Texas  75201

Attention:  Edgar L. Smith, II

Facsimile:  (214) 237-2034

 

with a copy to:

 

ORIX Real Estate Capital Markets, LLC

1717 Main Street, 12th Floor

Dallas, Texas  75201

Attention:  Paul Smyth -GS Mortgage Securities Corporation II
Commercial Mortgage Pass-Through Certificates Series 2001-LIB

Facsimile:  (214) 237-2040

 

and, if given to Landlord, shall be addressed as follows:

 

BFP One Liberty Plaza Co. LLC

c/o Brookfield Financial Properties, Inc.

One Liberty Plaza

165 Broadway

 

I-5

--------------------------------------------------------------------------------


 

New York, New York  10006

Attention:  General Counsel

 

with a copy to:

 

BFP One Liberty Plaza Co. LLC

c/o Brookfield Financial Properties, Inc.

One Liberty Plaza

165 Broadway

New York, New York 10006

Attention:  Managing Attorney

 

and, if given to Tenant, shall be addressed  as follows:

 

Arch Insurance Company

One Liberty Plaza

165 Broadway

New York, New York  10006

Attention:  President

 

with a copy to:

 

Arch Capital Services, Inc.

20 Horseneck Lane

Greenwich, CT.  06830

Attention:  General Counsel

 

and shall be deemed to have been given, rendered or made (i) two (2) business
days after the day so mailed, unless mailed outside of the State of New York, in
which case it shall be deemed to have been given, rendered or made on the third
business day after the day so mailed, of (ii) one business day after the day
sent by overnight courier service. Any party may, by notice as aforesaid,
designate a different address or addresses for notices intended for it. 
Notwithstanding the foregoing, with respect to an occurrence presenting imminent
danger to the health or safety of persons or damage to property in, on or about
the Building or during a postal strike, notices may be hand delivered to a party
at the address to which notices to that party are to be sent; provided that the
same notice is also sent in the manner set forth above. Notices hereunder from
Landlord may be given by Landlord’s managing agent, if one exists, or by
Landlord’s attorney.  In addition to the foregoing, Landlord or Tenant or
Mortgagee may, from time to time, request in writing that the other parties
serve a copy of any notice on one

 

I-6

--------------------------------------------------------------------------------


 

other person or entity designated in such request, such service to be effected
as provided in this Paragraph 9.

 

10.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives,
successors, successors-in-title and assigns. When used herein, the term
“landlord” refers to the landlord of the Premises under the Lease and to any
successor to the interest of landlord under the Lease.

 

Notwithstanding anything to the contrary contained herein, so long as the
Mortgagee is an Affiliate of Landlord (as such term is defined in the Lease)
Mortgagee agrees that (i) any eviction of Tenant shall, unless applicable law
requires same, be pursued under the Lease and not in any foreclosure action,
(ii) notwithstanding any contrary provisions of the Lease, until such time, if
ever, as the Lease becomes a direct lease between Mortgagee and Tenant as
provided in Paragraph 2 hereof, no action taken by Tenant under the Lease shall
require the consent of Mortgagee, and (iii) any consent given by Landlord under
the Lease shall be binding upon Mortgagee for all purposes.

 

 IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

 

MORTGAGEE:

 

 

 

STATE STREET BANK AND TRUST COMPANY,
Trustee for the benefit of the holders of GS Mortgage
Securities Corporation II Commercial Mortgage
Pass-Through Certificates Series 2001-LIB

 

 

 

By:

ORIX Real Estate Capital Markets, LLC, its Servicer

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

TENANT:

 

 

 

ARCH INSURANCE COMPANY

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

I-7

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

BFP ONE LIBERTY PLAZA CO. LLC

 

By:

WFP One Liberty Plaza Co L.P., its sole member

 

 

By:

WFP One Liberty Plaza Co G.P. Corp., its general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

MORTGAGEE

 

STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

 

 

On the          day of                         in the year 2002, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                              , personally known to me or proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

I-8

--------------------------------------------------------------------------------


 

LANDLORD

 

STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

 

 

On the          day of                         in the year 2002, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                              , personally known to me or proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

 

I-9

--------------------------------------------------------------------------------


 

CORPORATE TENANT

 

STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

 

 

On the          day of                         in the year 2002, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                              , personally known to me or proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

I-10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Land

 

PARCEL A (Part of Block 62 Lot 1)

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City of New York, County of New York, State of New York,
bounded and described as follows:

 

Beginning at the corner formed by the intersection of the southerly side of
Cortlandt Street and the westerly side of Broadway;

thence Westerly along the southerly line of Cortlandt Street as now established,
315 feet 5-1/4 inches to its intersection with the easterly side of Church
Street;

thence Southerly along the said easterly side of Church Street, 226 feet 5-1/4
inches to the northerly side of Liberty Street as now established;

thence Easterly along said northerly side of Liberty Street as now established,
290 feet 5-5/8 inches to its intersection with the westerly side of Broadway;

thence Northerly along the said westerly side of Broadway, 226 feet 1-3/8 inches
to the corner first mentioned, at the point or place of Beginning, as more
particularly shown on that certain survey prepared by Earl B. Lovell - S.P.
Belcher, Inc., dated June 1, 1973, redated July 28, 1987, which survey is
incorporated herein by reference.

 

PARCEL B (Part of Block 62 Lot 1, f/ k/a Block 50 Lot 2)

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City of New York, County of New York, State of New York,
bounded and described as follows:

 

Beginning at the corner formed by the intersection of the westerly side of
Broadway as now established and the southerly side of Liberty Street; running

thence Westerly along the said southerly side of Liberty Street, 286 feet 7-7/8
inches to its intersection with the easterly side of Trinity Place;

thence Southerly along the said easterly side of Trinity Place, 95 feet 5-1/4
inches to its intersection with the northerly side of Cedar Street;

thence Easterly along the said northerly side of Cedar Street, 278 feet 7-5/8
inches to its intersection with the westerly side of Broadway as now
established;

thence Northerly along the said westerly side of Broadway as now established, 94
feet 6-5/8 inches to the corner first mentioned, at the point or place of
Beginning, as more particularly shown on that certain survey prepared by Earl B.
Lovell - S.P. Belcher, Inc., dated June 1, 1973, redated July 28, 1987, which
survey is incorporated herein by reference.

 

I-11
